U.S. $260,000,000

MORTGAGE ASSET PURCHASE AGREEMENT

by and among

MMA REALTY CAPITAL REPURCHASE SUBSIDIARY, LLC,
as the Seller

WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Purchaser

MUNICIPAL MORTGAGE & EQUITY, LLC,
as a Guarantor

Dated as of June 15, 2006

1

MORTGAGE ASSET PURCHASE AGREEMENT

THIS MORTGAGE ASSET PURCHASE AGREEMENT (as amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time, the
“Agreement”) is made as of this 15th day of June, 2006, by and among:

(1) MMA REALTY CAPITAL REPURCHASE SUBSIDIARY, LLC, a Maryland limited liability
company, as the seller;

(2) WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “Wachovia”), as the purchaser; and

(3) MUNICIPAL MORTGAGE & EQUITY, LLC, a Delaware limited liability company, as
the guarantor.

R E C I T A L S

WHEREAS, the Seller desires to sell and the Purchaser desires to purchase from
time to time Eligible Assets under the terms and conditions stated herein; and

WHEREAS, if the Purchaser purchases one (1) or more Eligible Assets, the parties
desire that the Seller repurchase the Purchased Asset(s) on or before the
Facility Maturity Date under the terms and conditions stated herein.

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms.

Certain capitalized terms used throughout this Agreement are defined above or in
Annex 1 attached hereto.

Section 1.2 Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

Section 1.3 Interpretation.

In each Repurchase Document, unless a contrary intention appears: (i) the
singular number includes the plural number and vice versa; (ii) reference to any
Person includes such Person’s successors and assigns but, if applicable, only if
such successors and assigns are permitted by the Repurchase Documents;
(iii) reference to any gender includes each other gender; (iv) reference to day
or days without further qualification means calendar days; (v) reference to any
time means Charlotte, North Carolina time; (vi) reference to any agreement
(including any Repurchase Document), document or instrument means such
agreement, document or instrument as amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time in accordance
with the terms thereof and, if applicable, the terms of the other Repurchase
Documents, and reference to any promissory note, certificate, instrument or
trust receipt includes any promissory note, certificate, instrument or trust
receipt that is an extension or renewal thereof or a substitute or replacement
therefor; (vii) reference to any Applicable Law, including any reference to a
specific provision of Applicable Law, means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision; (viii) unless otherwise
expressly provided in this Agreement, reference to any notice, request,
approval, consent or determination provided for, permitted or required under the
terms of the Repurchase Documents with respect to the Seller, the Guarantors,
the Pledgor or the Purchaser means, in order for such notice, request, approval,
consent or determination to be effective hereunder, such notice, request,
approval or consent must be in writing; and (ix) reference herein or in any
Repurchase Document to the Purchaser’s discretion shall mean, unless otherwise
stated herein or therein, the Purchaser’s sole and absolute discretion, and the
exercise of such discretion shall be final and conclusive; in addition, whenever
the Purchaser has a decision or right of determination or request, exercises any
right given to it to agree, disagree, accept, consent, grant waivers, take
action or no action or to approve or disapprove, or any arrangement or term is
to be satisfactory or acceptable to or approved by (or any similar language or
terms) the Purchaser, the decision of the Purchaser with respect thereto shall
be in the sole and absolute discretion of the Purchaser, and such decision shall
be final and conclusive, except as may be otherwise specifically provided
herein.

ARTICLE II

PURCHASE OF ELIGIBLE ASSETS

Section 2.1 Purchase and Sale.

Subject to the terms and conditions hereof, from time to time during the
Facility Period (but at no time thereafter) and at the written request of the
Seller, the parties hereto may enter into transactions in which the Seller
transfers Eligible Assets to the Purchaser in a sales transaction against the
transfer of funds by the Purchaser representing the Purchase Price for such
Purchased Assets, with a simultaneous agreement by the Purchaser to transfer to
the Seller and the Seller to repurchase such Purchased Assets in a repurchase
transaction at a date certain not later than the Facility Maturity Date, against
the transfer of funds by the Seller representing the Repurchase Price for such
Purchased Assets. Each such transaction shall be referred to herein as a
“Transaction” and shall be governed by this Agreement.

Section 2.2 Transaction Mechanics; Related Matters.

(a) From time to time during the Facility Period, the Purchaser may in its
discretion purchase from the Seller the Seller’s rights and interests (but none
of its obligations) under certain Eligible Assets; provided, however, (i) at no
time shall the aggregate Purchase Price of the outstanding Transactions and any
proposed Transactions exceed the Availability or the Maximum Amount, (ii) at no
time shall the Purchaser enter into Transactions after the Facility Period and
(iii) in no event shall a Transaction be entered into when any Margin Deficit
exists, any Default or Event of Default has occurred and is continuing or when
the Repurchase Date for such Transaction would be later than the Facility
Maturity Date. The Seller shall request a Transaction by delivering to the
Purchaser (with a copy to the Custodian), via Electronic Transmission (to the
extent available in such form and otherwise by overnight delivery), a Seller
Asset Schedule, a draft Confirmation, an Underwriting Package and any other
information and documents reasonably requested (orally or in writing) by the
Purchaser in its discretion. The Purchaser shall have a commercially reasonable
period of time not to exceed five (5) Business Days from the Business Day on
which the Purchaser is in receipt of the draft Confirmation, the Seller Asset
Schedule, the Underwriting Package and any supplemental requests relating to the
proposed Eligible Assets.

(b) The Purchaser shall notify the Seller in writing of the Purchaser’s
tentative approval (and proposed Purchase Price for each Eligible Asset) or the
final disapproval of any proposed Eligible Asset within a commercially
reasonable time not to exceed five (5) Business Days from the Business Day on
which the Purchaser is in receipt of the documents and materials described in
Subsection 2.2(a). Unless the Purchaser notifies the Seller in writing of the
Purchaser’s approval of such proposed Eligible Asset within the applicable
period, the Purchaser shall be deemed not to have approved the purchase of such
proposed Eligible Asset.

(c) Provided that the Purchaser has tentatively agreed to purchase the Eligible
Assets described in the draft Confirmation and the proposed Purchase Price is
acceptable to the Seller, the Seller shall forward to the Purchaser, via
Electronic Transmission, at least two (2) Business Days prior to the requested
Purchase Date a completed and executed Confirmation with respect to each
Transaction, substantially in the form of Exhibit I attached hereto. Unless
otherwise agreed in writing, upon receipt of the Confirmation, the Purchaser
may, in its discretion, agree to enter into the requested Transaction with
respect to an Eligible Asset, with such additional terms, conditions and
requirements contained in the Confirmation as the Purchaser may require in its
discretion (if additional terms, conditions or requirements are required by the
Purchaser, the Seller shall include such terms, conditions and/or requirements
in the Confirmation to the extent it approves of same, and provide a re-executed
Confirmation to the Purchaser), and the Purchaser’s agreement to purchase the
Eligible Asset on the terms, conditions and requirements as the Purchaser may
require in its discretion shall be evidenced by the Purchaser’s execution of the
Confirmation. Any Confirmation executed by the Purchaser shall be deemed to have
been received by the Seller on the date actually received by the Seller.

(d) Upon receipt of a copy of the Confirmation executed by the Purchaser,
(i) the Seller shall release or cause to be released to the Custodian in
accordance with the Custodial Agreement, (1) in the case of a single Non–Table
Funded Purchased Asset, no later than 1:00 p.m. one (1) Business Day (for more
than one (1) Non–Table Funded Purchased Asset, two (2) Business Days) prior to
the requested Purchase Date, and, (2) in the case of a Table Funded Purchased
Asset, no later than 1:00 p.m. three (3) Business Days following the applicable
Purchase Date, the Mortgage Asset File pertaining to each Eligible Asset to be
purchased by the Purchaser, and (ii) the Seller shall deliver to the Custodian,
in connection with the applicable delivery under clause (i) above, a Custodial
Identification Certificate and a completed Mortgage Asset File Checklist
required under Section 3.2 of the Custodial Agreement.

(e) Each Confirmation, together with this Agreement, shall constitute conclusive
evidence of the terms agreed between the Purchaser and the Seller with respect
to the Transaction to which the Confirmation relates, and the Seller’s
acceptance of the related proceeds shall, to the extent the Confirmation is not
for any reason executed by the Seller, constitute the Seller’s agreement to the
terms of such Confirmation. It is the intention of the parties that each
Confirmation shall not be separate from this Agreement but shall be made a part
of this Agreement. In the event that any terms or conditions of any Confirmation
are inconsistent, or in direct conflict, with this Agreement, the terms of such
Confirmation shall prevail; provided, however, such Confirmation and this
Agreement shall be construed to be cumulative to the extent possible.

(f) Subject to the terms and conditions of this Agreement, during the term of
this Agreement, the Seller may sell to the Purchaser, repurchase from the
Purchaser and resell to the Purchaser Eligible Assets hereunder; provided,
however, the Seller may not substitute any Eligible Asset for any Purchased
Asset.

(g) Pursuant to the Custodial Agreement, the Custodian shall deliver to the
Purchaser and the Seller by 1:00 p.m. on the Purchase Date for each Non–Table
Funded Purchased Asset a Trust Receipt (along with a completed Mortgage Asset
File Checklist attached thereto) and an Asset Schedule and Exception Report with
respect to the Eligible Assets that the Seller has requested the Purchaser
purchase on such Purchase Date. With respect to each Table Funded Purchased
Asset, the Seller shall cause the Bailee to deliver to the Custodian, with a
copy to the Purchaser, no later than 1:00 p.m. on the Purchase Date, by
Electronic Transmission, copies of the related Basic Mortgage Asset Documents, a
fully executed Bailee Agreement, a Bailee’s Trust Receipt issued by the Bailee
thereunder and such other evidence satisfactory to the Purchaser in its
discretion that all documents necessary to effect a transfer of the Eligible
Assets to the Purchaser have been delivered to Bailee. With respect to each
Table Funded Purchased Asset, the Custodian shall deliver to the Purchaser with
a copy to the Seller a Table Funded Trust Receipt no later than 3:00 p.m. on the
Purchase Date, which receipt and all other documents delivered to the Bailee
shall be acceptable to the Purchaser in its discretion. In the case of a Table
Funded Purchased Asset, no later than 3:00 p.m. on the second (2nd) Business Day
following the Custodian’s receipt of the related Mortgage Loan Documents
comprising the Mortgage Asset File, the Custodian shall deliver to the Purchaser
a Trust Receipt (along with a completed Mortgage Asset File Checklist attached
thereto) certifying its receipt of the documents required to be delivered
pursuant to the Custodial Agreement, together with an Asset Schedule and
Exception Report relating to the Basic Mortgage Asset Documents, with any
Exceptions identified by the Custodian as of the date and time of delivery of
such Asset Schedule and Exception Report. The Custodian shall deliver to the
Purchaser an Asset Schedule and Exception Report relating to all of the Mortgage
Loan Documents within five (5) Business Days of its receipt of the Mortgage
Asset Files.

(h) On the Purchase Date for each Eligible Asset to be purchased on such date,
and provided the requirements set forth in this Agreement and the other
Repurchase Documents are satisfied, including, without limitation, the delivery
to the Purchaser of a Trust Receipt pursuant to Subsection 2.2(g) of this
Agreement, ownership of the Purchased Assets shall be transferred to the
Purchaser (subject to the terms of this Agreement) against the simultaneous
transfer of the lesser of (A) Purchase Price (or such lesser amount requested by
the Seller) and (B) the Availability to the Seller not later than 5:00 p.m. on
such date. The Seller hereby sells, transfers, conveys and assigns to the
Purchaser all the right, title and interest (but none of the obligations) of the
Seller in and to the Purchased Assets and the other Purchased Items together
with all right, title and interest in and to the proceeds of any related
Purchased Items (subject to the terms of this Agreement).

(i) The Seller shall repurchase the Purchased Assets by no later than 3:00 p.m.
on the Repurchase Date. On a Repurchase Date, termination of a Transaction will
be effected by transfer to the Seller or its designee of the Purchased Assets
after the Purchaser receives the Repurchase Price for the Purchased Asset. In
connection with the termination of a Transaction, any Income in respect of any
Purchased Assets received by the Purchaser and not previously credited or
transferred to, or applied to the obligations of, the Seller pursuant to
Section 2.6 shall be netted against the Repurchase Price by the Purchaser. To
the extent a net amount is owed to one party, the other party shall pay such
amount to such party.

Section 2.3 Optional Repurchases.

The Seller may, upon two (2) Business Days’ prior written notice or such shorter
period as the Purchaser may agree in its discretion (such notice to be received
by the Purchaser no later than 5:00 p.m. (Charlotte, North Carolina time) on
such day) to the Purchaser, reduce the aggregate Repurchase Price of all
Purchased Assets (or, prior to an Event of Default, any portion of all Purchased
Assets or any individual Purchased Asset) currently outstanding by remitting
(1) to the Collection Account cash in the amount of the principal reduction plus
accrued and unpaid Price Differential and any related Breakage Costs owed in
connection therewith and (2) to the Purchaser instructions to reduce such
Repurchase Price, provided that (A) in connection with such reduction the Seller
shall comply with the terms of any related Interest Rate Protection Agreement
requiring that the Interest Rate Protection Agreement be terminated in whole or
in part as the result of any such reduction of the Repurchase Price and the
Seller has paid all amounts due to the applicable parties in connection with any
such termination and (B) after giving effect to such reduction, there shall
continue to exist an asset mix acceptable to the Purchaser in its discretion.

Section 2.4 Payment of Price Differential.

(a) Notwithstanding that the Purchaser and the Seller intend that the
Transactions hereunder be sales to the Purchaser of the Purchased Assets, the
Seller shall pay to the Purchaser the accreted value of the Price Differential
of each Transaction on each Payment Date. The Purchaser shall deliver to the
Seller, via Electronic Transmission, notice of the Price Differential due (along
with other amounts owed and to be paid under Section 2.6) on or prior to the
second (2nd) Business Day preceding each Payment Date; provided, however, the
Purchaser’s failure to deliver such notice on a timely basis shall not affect
the Seller’s or any other Person’s obligation to pay such amounts. If the Seller
fails to pay all or any part of the Price Differential and the other amounts due
by 11:00 a.m., Charlotte, North Carolina time, on the Payment Date, the Seller
shall be obligated to pay to the Purchaser (in addition to, and together with,
the Price Differential and the other amounts due) interest on the unpaid amounts
at a rate per annum equal to the Post–Default Rate (the “Late Payment Fee”)
until the unpaid amounts and Late Payment Fee are received in full by the
Purchaser. If the Price Differential includes any estimated Price Differential,
the Purchaser shall recalculate such Price Differential after the Payment Date
and, if necessary, make adjustments to the Price Differential amount due on the
following Payment Date.

(b) If the Seller repurchases Purchased Assets on any day prior to the last day
of a Eurodollar Period or if the Seller repurchases Purchased Assets on any day
that is not a Repurchase Date for such Purchased Assets, the Seller shall
indemnify the Purchaser and hold the Purchaser harmless from any Breakage Costs
for the remainder of the Eurodollar Period. The Purchaser shall deliver to the
Seller a statement setting forth the amount and basis of determination of any
Breakage Costs in such detail as determined in good faith by the Purchaser to be
adequate, it being agreed that such statement and the method of its calculation
shall be conclusive and binding upon the Seller absent manifest error. This
Subsection 2.4(b) shall survive termination of this Agreement and the repurchase
of all Purchased Assets subject to Transactions hereunder.

Section 2.5 Margin Account Maintenance.

If at any time the Purchaser determines (based on such factors as the Purchaser
determines to rely on in its discretion, including, but not limited to, a credit
analysis of the Underlying Mortgaged Properties and the current market
conditions for the Purchased Asset) that the Margin Base (as determined by the
Purchaser in its discretion) on such date for all of the Purchased Assets (as
determined by the Purchaser in its discretion) is less than the aggregate
Purchase Price for all such outstanding Transactions (the aggregate amount of
such difference being, a “Margin Deficit”), then the Purchaser may by delivery
of a Margin Deficit Notice to the Seller require the Seller to transfer to the
Purchaser cash or Eligible Assets with an Asset Value in the amount of the
Margin Deficit by no later than the Margin Correction Deadline so that, after
giving effect to such payments and/or transfers, the Margin Deficit is
eliminated in full. Notwithstanding the foregoing, upon written request of the
Seller, the Purchaser may extend the Margin Correction Deadline by one (1)
additional Business Day provided all of the following conditions are satisfied:
(i) no Default or Event of Default has occurred and is continuing, (ii) no
Eligible Asset in respect of which such repurchase or payment is to be made is
in any monetary or non–monetary default or is otherwise a Delinquent Mortgage
Asset, (iii) the Seller is making diligent and good faith efforts to effect the
necessary repurchase or payment (including, without limitation, by selling or
financing the Eligible Assets in respect of which such repurchase or payment is
to be made, calling capital that is available to be drawn under existing equity
contribution agreements (if any) and/or raising new equity capital), (iv) no
cash flow shall be distributed in any manner by the Seller except to the
Purchaser (and the Guarantor and all other Repurchase Parties shall not be
entitled to, and shall not receive, from the Seller any fees, compensation or
other payments of any kind until all repurchases and payments necessary to be
made in satisfaction of the Margin Deficit shall have been completed) and (v) no
additional Margin Deficit Notice is delivered by the Purchaser, or if any such
notice is delivered, all transfers, repurchases and payments to be made in
satisfaction thereof are made by the applicable Margin Correction Deadline
applicable thereto. All cash transferred to the Purchaser pursuant to this
Section 2.5 shall be deposited in the Collection Account and shall be attributed
to such Transaction or Transactions as the Purchaser shall determine in its
discretion. Transfers of Eligible Assets to the Purchaser under this Section 2.5
shall be subject to the same conditions and requirements that are applicable to
the transfers of Eligible Assets under Section 2.2 and other provisions of this
Agreement. Notwithstanding anything contained herein to the contrary, the rights
of the Purchaser under this Section 2.5 to require the elimination of the Margin
Deficit may also be exercised whenever such a Margin Deficit exists with respect
to any single or multiple Transaction hereunder (calculated without regard to
any other Transactions outstanding under this Agreement) where the Purchaser has
reduced the Asset Value of one (1) or more Purchased Asset due to any matter
described in the proviso to the definition of Asset Value. Any cash transferred
to the Purchaser pursuant to this Section 2.5 shall be held by the Purchaser as
Cash Collateral and, unless otherwise determined by the Purchaser in its
discretion, shall not be applied to reduce the outstanding Purchase Price of any
Purchased Asset until the Payment Date following receipt of the Cash Collateral.
The Purchaser’s election, in its discretion, not to deliver a Margin Deficit
Notice at any time there is a Margin Deficit shall not waive the Margin Deficit
or in any way limit or impair the Purchaser’s right to deliver a Margin Deficit
Notice at any time the same or any other Margin Deficit exists. The Purchaser’s
rights under this Section 2.5 are in addition to and not in lieu of any other
right of the Purchaser under this Agreement or Applicable Law. If the Margin
Deficit is not satisfied by the Margin Correction Deadline, it shall be an Event
of Default under this Agreement and the Purchaser shall have, in addition to all
other rights and remedies available to the Purchaser under this Agreement and
the other Repurchase Documents, the right to liquidate any and all Purchased
Assets and Purchased Items and any proceeds therefrom will be applied in the
Purchaser’s discretion to certain Purchased Assets or reduce the Purchase Price
with respect to all outstanding Transactions on a pro rata basis.

Section 2.6 Income Payments.

The Purchaser shall be entitled to receive for application in accordance with
this Agreement an amount equal to all Income and Cash Collateral, which amounts
shall be deposited by the Seller, each Servicer, each PSA Servicer, any
counterparty under an Interest Rate Protection Agency and all other applicable
Persons, as applicable, into the Collection Account. The Seller hereby agrees to
instruct each Servicer, each PSA Servicer, each counterparty under any other
Interest Rate Protection Agreement and all other applicable Persons to transfer
all Income in accordance with Subsection 5.1(e) of this Agreement, each of whom
shall hold any funds so received pending application pursuant to the following
sentence. On each Payment Date, any amounts received by the Purchaser and
deposited to the Collection Account since the immediately preceding Payment Date
shall be applied as follows: FIRST, to the extent not paid, to the payment of
all outstanding fees, costs and expenses due to the Custodian under the
Custodial Fee Letter; SECOND, to the payment of all fees, costs, expenses and
advances then due to the Purchaser pursuant to the Repurchase Documents, other
than the items covered in THIRD through EIGHTH; THIRD, to the payment of
outstanding Late Payment Fees and Price Differential at the Post-Default Rate;
FOURTH, to the payment of accrued and unpaid Price Differential on the Purchased
Assets then due to the Purchaser for the current and any prior Payment Dates;
FIFTH, to the extent not previously paid by the Seller, to pay the Repurchase
Price for Purchased Assets then subject to a request to repurchase in accordance
with the terms of Section 2.3 of this Agreement; SIXTH, without limiting the
Seller’s obligations to cure Margin Deficits in a timely manner in accordance
with Section 2.5 of this Agreement, to the Purchaser for the payment of any
Margin Deficit outstanding; SEVENTH, to the extent any Income or other payments
or amounts includes payments or prepayments of principal on the underlying
Purchased Assets (including, without limitation, proceeds from insurance and/or
condemnation and recoveries from liquidation or foreclosure), such payments
shall be applied to reduce the Purchase Price outstanding for the related
Transaction or, in the Purchaser’s discretion, the aggregate Repurchase Price
outstanding; EIGHTH, to the payment of Breakage Costs, if any, Indemnified
Amounts, if any, Increased Costs, if any, Taxes, if any, Additional Amounts, if
any, Due Diligence Costs, if any, and all other amounts then due and owing to
the Purchaser, any Affected Party or any other Person pursuant to the Repurchase
Documents; and NINTH, the remainder to the Seller, for such purposes as the
Seller shall determine in its discretion, subject to the other requirements of
the Repurchase Documents; provided, however, that if the Facility Maturity Date
has occurred or a Margin Deficit, Default or Event of Default has occurred and
is continuing, no amounts shall be transferred to the Seller but, instead, such
amounts shall be retained by the Purchaser and applied in reduction of the
Obligations. Notwithstanding anything to the contrary contained herein, in the
event any Borrower Reserve Payments are deposited into the Collection Account,
such Borrower Reserve Payments shall, upon written request of the Seller, be
promptly transferred from the Collection Account to the Operating Account for
the Seller to transfer into the appropriate escrow or reserve accounts.

Section 2.7 Payment, Transfer and Custody.

(a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Seller hereunder shall be paid or deposited in accordance with
the terms hereof no later than 3:00 p.m. on the day when due in lawful money of
the United States, in immediately available funds and without deduction, set–off
or counterclaim to the Purchaser’s Account and if not received before such time
shall be deemed to be received on the next Business Day. The Seller shall, to
the extent permitted by Applicable Law, pay to the Purchaser interest on any
amounts not paid when due hereunder or under the Repurchase Documents at the
Post Default Rate, payable on demand; provided, however, that such interest rate
shall not at any time exceed the maximum rate permitted by Applicable Law. Such
interest shall be for the account of, and distributed to, the Purchaser. All
computations of interest, Price Differential and fees hereunder or under the
other Repurchase Documents shall be made on the basis of a year consisting of
360 days for the actual number of days (including the first but excluding the
last day) elapsed. The Seller acknowledges that it has no rights of withdrawal
from the foregoing Purchaser’s Account or from the Collection Account. Funds in
the Collection Account may be invested at the direction of the Purchaser in
Permitted Investments for the benefit of the Purchaser.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
the payment of the Price Differential or any fee payable hereunder or under the
Repurchase Documents.

(c) If any Transaction requested by the Seller and approved in writing by the
Purchaser pursuant to Sections 2.2 or 2.3 is not, for any reason, made or
effectuated, as the case may be, on the date specified therefor, the Seller
shall indemnify the Purchaser against any reasonable loss, cost or expense
incurred by the Purchaser including, without limitation, any loss (including
loss of anticipated profits, net of anticipated profits, if any, in the
reemployment of such funds in the manner determined by the Purchaser in its
discretion), cost and expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by the Purchaser to fund or
maintain such Transaction.

(d) Any Mortgage Asset Files not delivered to the Purchaser or its designee
(including the Custodian) are and shall be held in trust by the Seller or its
designee for the benefit of the Purchaser as the owner thereof. The Seller or
its agent shall maintain a copy of the Mortgage Asset File and the originals of
the Mortgage Asset File not delivered to the Purchaser or its agent (including
the Custodian). The possession of the Mortgage Asset File by the Seller or its
agent is at the will of the Purchaser for the sole purpose of servicing the
related Purchased Asset, and such retention and possession by the Seller or its
agent is in a custodial capacity only. Each Mortgage Asset File retained or held
by the Seller or its agent shall be segregated on the Seller’s books and records
from the other assets of the Seller or its agent, and the books and records of
the Seller or its designee shall be marked appropriately to reflect clearly the
sale of the related Purchased Asset to the Purchaser. The Seller or its agent
shall release its custody of the Mortgage Asset File only in accordance with
written instructions from the Purchaser, unless such release is required as
incidental to the servicing of the Purchased Assets or is in connection with a
repurchase of any Purchased Asset by the Seller, in each case in accordance with
the terms of the Custodial Agreement.

(e) Notwithstanding anything contained in this Agreement to the contrary, all
Repurchase Price and all other Obligations shall be paid in full on or before
the Facility Maturity Date.

Section 2.8 Hypothecation or Pledge of Purchased Assets.

Title to all Purchased Items shall pass to the Purchaser, and the Purchaser
shall have free and unrestricted use of all Purchased Items subject to the terms
of this Agreement. Nothing in this Agreement shall preclude the Purchaser from
engaging in repurchase transactions with the Purchased Items or otherwise
selling, pledging, syndicating, repledging, transferring, hypothecating or
rehypothecating the Purchased Items, all on terms that the Purchaser may
determine in its discretion subject; however, to the Purchaser’s obligations to
apply Income and reconvey the Purchased Assets to the Seller in accordance with
the terms hereof. Nothing contained in this Agreement shall obligate the
Purchaser to segregate any Purchased Items transferred to the Purchaser by the
Seller. Nothing contained in this Agreement shall prohibit the Purchaser from
causing Purchased Items purchased hereunder to be transferred or re-allocated to
one or more other facilities in its discretion. Notwithstanding the foregoing,
the Purchaser shall reconvey, without recourse, representation or warranty, the
Purchased Items to the Seller free and clear of all Liens created by the
Purchaser, in accordance with the terms of this Agreement.

Section 2.9 Fees.

(a) To the extent not separately paid by the Seller, the Price Differential and
all other fees and amounts payable under the Repurchase Documents shall be paid
to the Purchaser from the Collection Account to the extent funds are available
therefor on each Payment Date pursuant to Section 2.6.

(b) To the extent not separately paid by the Seller, the Custodian’s fees and
expenses shall be paid to the Custodian from the Collection Account to the
extent funds are available on each Payment Date pursuant to Section 2.6.

(c) The Seller shall pay to Moore & Van Allen PLLC, as counsel to the Purchaser,
on the Closing Date, its estimated reasonable estimated fees and out–of–pocket
expenses in immediately available funds and shall pay all additional reasonable
fees and out–of–pocket expenses of Moore & Van Allen PLLC (including fees and
expenses incurred in reviewing proposed Mortgage Assets for purchase by the
Purchaser) within ten (10) days after receiving an invoice for such amounts.

Section 2.10 Increased Costs; Capital Adequacy; Illegality.

(a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation, or (ii) the compliance by
the Purchaser and/or any other Affected Party with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) shall (1) subject the Purchaser and/or any other Affected Party to
any Tax (except for Taxes on the overall net income of the Purchaser and/or any
other Affected Party), duty or other charge with respect to any ownership
interest in the Purchased Items or the Pledged Collateral, or any right to enter
into Transactions hereunder, or on any payment made hereunder or under the other
Repurchase Documents, (2) impose, modify or deem applicable any reserve
requirement (including, without limitation, any reserve requirement imposed by
the Board of Governors of the Federal Reserve System, but excluding any reserve
requirement, if any, included in the determination of the Price Differential),
special deposit or similar requirement against assets of, deposits with or for
the amount of, or credit extended by, the Purchaser and/or any other Affected
Party or (3) impose any other condition affecting the ownership interest in the
Purchased Items conveyed to the Purchaser hereunder, the Pledged Collateral or
the Purchaser’s and/or any other Affected Party’s rights hereunder or under the
other Repurchase Documents, the result of which is to increase the cost to the
Purchaser and/or any other Affected Party or to reduce the amount of any sum
received or receivable by the Purchaser and/or any other Affected Party under
this Agreement and the other Repurchase Documents, then within ten (10) days
after demand by the Purchaser and/or any other Affected Party (which demand
shall be accompanied by a statement setting forth the basis for such demand),
the Seller shall pay directly to the Purchaser and/or any other Affected Party
such additional amount or amounts as will compensate the Purchaser and/or any
other Affected Party for such additional or increased cost incurred or such
reduction suffered.

(b) If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule, regulation, directive or request or (ii) compliance
by the Purchaser and/or any other Affected Party with any law, guideline, rule,
regulation, directive or request from any central bank or other Governmental
Authority or agency (whether or not having the force of law), including, without
limitation, compliance by the Purchaser and/or any other Affected Party with any
request or directive regarding capital adequacy, has or would have the effect of
reducing the rate of return on the capital of the Purchaser and/or any other
Affected Party as a consequence of its obligations hereunder or under the other
Repurchase Documents or arising in connection herewith or therewith to a level
below that which the Purchaser and/or any other Affected Party could have
achieved but for such introduction, change or compliance (taking into
consideration the policies of the Purchaser and/or any other Affected Party with
respect to capital adequacy) by an amount deemed by the Purchaser and/or any
other Affected Party to be material, then from time to time, within ten
(10) days after demand by the Purchaser and/or any other Affected Party (which
demand shall be accompanied by a statement setting forth the basis for such
demand), the Seller shall pay directly to the Purchaser and/or any other
Affected Party such additional amount or amounts as will compensate the
Purchaser and/or any other Affected Party for such reduction. For the avoidance
of doubt, any interpretation of Accounting Research Bulletin No. 51 by the
Financial Accounting Standards Board shall constitute an adaptation, change,
request or directive subject to this Subsection 2.10(b).

(c) In determining any amount provided for in this Section 2.10, the Purchaser
and/or any other Affected Party may use any reasonable averaging and attribution
methods. The Purchaser and/or any other Affected Party making a claim under this
Section 2.10 shall submit to the Seller a written description as to such
additional or increased cost or reduction and the calculation thereof, which
written description shall be conclusive absent demonstrable error.

(d) If the Purchaser and/or any other Affected Party shall notify the Seller
that a Eurodollar Disruption Event as described in clause (a) of the definition
of “Eurodollar Disruption Event” has occurred, all Transactions in respect of
which the Price Differential accrues at the Adjusted Eurodollar Rate shall
immediately be converted into Transactions in respect of which the Price
Differential accrues at the Base Rate.

(e) Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreements and obligations of the Seller contained in this
Section 2.10 shall survive the termination of this Agreement.

Section 2.11 Taxes.

(a) All payments made by a Borrower in respect of a Purchased Item and all
payments made by the Seller, the Guarantors or the Pledgor under this Agreement
and the other Repurchase Documents will be made free and clear of and without
deduction or withholding for or on account of any Taxes. If any Taxes are
required to be withheld from any amounts payable to the Purchaser and/or any
other Affected Party, then the amount payable to such Person will be increased
(such increase, the “Additional Amount”) such that every net payment made under
this Agreement after withholding for or on account of any Taxes (including,
without limitation, any Taxes on such increase) is not less than the amount that
would have been paid had no such deduction or withholding been deducted or
withheld. The foregoing obligation to pay Additional Amounts, however, will not
apply with respect to net income or franchise taxes imposed on the Purchaser
and/or any other Affected Party, with respect to payments required to be made by
the Seller, the Guarantors or the Pledgor under this Agreement and/or the other
Repurchase Documents, by a taxing jurisdiction in which the Purchaser and/or any
other Affected Party is organized, conducts business or is paying taxes (as the
case may be).

(b) The Seller will indemnify the Purchaser and/or any other Affected Party for
the full amount of Taxes payable by such Person in respect of Additional Amounts
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto. All payments in respect of this indemnification shall
be made within ten (10) days from the date a written invoice therefor is
delivered to the Seller.

(c) Within thirty (30) days after the date of any payment by the Seller of any
Taxes, the Seller will furnish to the Purchaser, at its address set forth under
its name on the signature pages hereof, appropriate evidence of payment thereof.

(d) If the Purchaser is not created or organized under the laws of the United
States or a political subdivision thereof, the Purchaser shall deliver to the
Seller, (i) within fifteen (15) days after the date hereof, two (or such other
number as may from time to time be prescribed by Applicable Laws) duly completed
copies of IRS Form W–8BEN or Form W–8ECI (or any successor forms or other
certificates or statements that may be required from time to time by the
relevant United States taxing authorities or Applicable Laws), as appropriate,
to permit the Seller, the Guarantors and Pledgor to make payments hereunder and
under the other Repurchase Documents for the account of the Purchaser without
deduction or withholding of United States federal income or similar Taxes, and
(ii) upon the obsolescence of, or after the occurrence of any event requiring a
change in, any form or certificate previously delivered pursuant to this
Subsection 2.11(d), copies (in such numbers as may from time to time be
prescribed by Applicable Laws or regulations) of such additional, amended or
successor forms, certificates or statements as may be required under Applicable
Laws or regulations to permit the Seller to make payments hereunder for the
account of the Purchaser without deduction or withholding of United States
federal income or similar Taxes.

(e) Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreements and obligations of the Seller contained in this
Section 2.11 shall survive the termination of this Agreement.

Section 2.12 Obligations Absolute.

Except as set forth to the contrary in the Repurchase Documents, all sums
payable by the Seller, the Pledgor and/or the Guarantors hereunder or under the
other Repurchase Documents shall be paid without notice, demand, counterclaim,
setoff, deduction or defense (as to any Person and for any reason whatsoever)
and without abatement, suspension, deferment, diminution or reduction (as to any
Person and for any reason whatsoever. The Obligations shall be full recourse to
the Seller and the Guarantors.

ARTICLE III

CONDITIONS TO TRANSACTIONS

Section 3.1 Conditions to Closing and Initial Purchase.

The Purchaser shall not be obligated to enter into any Transaction hereunder nor
shall the Purchaser be obligated to take, fulfill or perform any other action
hereunder until the following conditions have been satisfied, in the discretion
of the Purchaser, or waived by the Purchaser, in its discretion:

(a) the Purchaser shall be in receipt of a good standing certificate, secretary
certificates (or the equivalent) and certified copies of the Governing Documents
and applicable resolutions of the Seller, the Guarantors, the Pledgor and the
Custodian evidencing the corporate or other authority for the Seller, the
Guarantors, the Pledgor and the Custodian with respect to the execution,
delivery and performance of the applicable Repurchase Documents and each of the
other documents to be delivered by the Seller, the Guarantors, the Pledgor and
the Custodian from time to time in connection herewith;

(b) each Repurchase Document shall have been duly executed by, and delivered to,
the parties thereto, and such documents shall be in form and substance
satisfactory to the Purchaser;

(c) no Applicable Law shall prohibit or render it unlawful, and no order,
judgment or decree of any Governmental Authority shall prohibit, enjoin or
render it unlawful, to enter into the Facility, any Repurchase Document or any
Transaction including after giving effect to the consummation thereof;

(d) except for Permitted Late Securities Filings, the Seller, the Guarantors and
the Pledgor shall each be in compliance in all material respects with all
Applicable Laws, Contractual Obligations, Guarantee Obligations and
Indebtedness, each shall have obtained all required consents, approvals and/or
waivers of all necessary Persons, including all requisite Governmental
Authorities, to the execution, delivery and performance of this Agreement and
the other Repurchase Documents to which each is a party and the consummation of
the transactions contemplated hereby or thereby and each shall have delivered to
the Purchaser as to these and other closing matters certification in the form of
Exhibit II attached hereto;

(e) the Seller and the Pledgor shall have delivered to the Purchaser a duly
executed Power of Attorney in the form of Exhibit III attached hereto;

(f) the UCC Financing Statements shall have been filed against the Seller and
the Pledgor in the applicable filing offices described in Schedule 3 to this
Agreement;

(g) the Purchaser shall be in receipt of such Opinions of Counsel from counsel
to the Seller, the Guarantors, the Pledgor and the Custodian as the Purchaser
may require, each in form and substance satisfactory to the Purchaser in its
discretion, including, without limitation, corporate opinions and perfection
opinions;

(h) the Purchaser shall have received payment from the Seller of the amount of
actual costs and expenses, including, without limitation, the fees and expenses
of counsel to the Purchaser as contemplated by Section 2.9 and Section 13.9,
incurred by the Purchaser in connection with the development, preparation and
execution of this Agreement, the other Repurchase Documents and any other
documents prepared in connection herewith or therewith;

(i) no Default or Event of Default shall have occurred;

(j) the Purchaser shall be in receipt of a duly executed Compliance Certificate
from a Responsible Officer of the Seller and the Guarantors; and

(k) the Purchaser shall have received all such other and further documents,
certifications, reports, approvals, consents and legal opinions as the Purchaser
may require in its discretion.

Section 3.2 Conditions Precedent to all Transactions.

The Purchaser’s agreement to enter into each Transaction (including the initial
Transaction) is subject to the satisfaction of the following further conditions
precedent, both immediately prior to entering into such Transaction and also
after giving effect to the consummation thereof and the intended use of the
proceeds of the sale:

(a) no Applicable Law shall prohibit or render it unlawful, and no order,
judgment or decree of any Governmental Authority shall prohibit, enjoin or
render it unlawful, to enter into such Transaction by the Purchaser in
accordance with the provisions hereof or any other transaction contemplated
herein;

(b) the Seller shall have delivered an executed Confirmation and other documents
with the procedures set forth in Section 2.2, the Mortgage Asset described in
such Confirmation must be an Eligible Asset, the requirements of Section 2.2 are
satisfied and the Purchaser shall have approved in purchase of the Eligible
Asset to be included in such Transaction in its discretion, shall have obtained
all necessary internal credit and other approvals for such Transaction and shall
have executed the Confirmation;

(c) no Default or Event of Default shall have occurred and be continuing;

(d) no Margin Deficits are outstanding;

(e) the Purchaser shall have received a duly executed Compliance Certificate
from a Responsible Officer of the Seller and the Guarantors;

(f) with respect to any Eligible Asset to be purchased hereunder on the related
Purchase Date that is not serviced by the Seller, the Seller shall have provided
to the Purchaser copies of the related Servicing Agreements and the Pooling and
Servicing Agreements, certified as true, correct and complete copies of the
originals;

(g) the Purchaser shall be in receipt of an executed Servicer Redirection Notice
for each Purchased Asset instructing each Servicer, PSA Servicer or other
applicable Person to pay Income with respect to the Purchased Items directly to
the Collection Account as provided herein, which instructions may not be
modified or revoked without the prior written consent of the Purchaser;

(h) the Purchaser shall have received payment from the Seller of all fees and
expenses of the Purchaser as contemplated by the Repurchase Documents,
including, with limitation, the fees and expenses of counsel to the Purchaser
and the reasonable costs and expenses incurred by the Purchaser in connection
with the entering into any Transaction hereunder;

(i) none of the following shall have occurred and/or be continuing: (i) an event
or events shall have occurred in the good faith determination of the Purchaser
resulting in the effective absence of a “repo market” or related “lending
market” for purchasing (subject to repurchase) or financing debt obligations
secured directly or indirectly by commercial mortgage loans or securities, or an
event or events shall have occurred resulting in the Purchaser not being able to
finance Mortgage Assets through the “repo market” or “lending market” with
traditional counterparties at rates that would have been reasonable prior to the
occurrence of such event or events; (ii) an event or events shall have occurred
resulting in the effective absence of a “securities market” for securities
backed by Mortgage Assets, or an event or events shall have occurred resulting
in the Purchaser not being able to sell securities backed by Mortgage Assets at
prices that would have been reasonable prior to such event or events; or
(iii) there shall have occurred a Material Adverse Effect or a material adverse
change in the financial condition of the Purchaser that affects (or can
reasonably be expected to affect) materially and adversely the ability of the
Purchaser to fund its obligations under this Agreement.

(j) for each Non–Table Funded Purchased Asset, the Purchaser shall have received
from the Custodian on each Purchase Date a Trust Receipt (along with a completed
Mortgage Asset File Checklist attached thereto) and an Asset Schedule and
Exception Report with respect to each Eligible Asset, each dated the Purchase
Date, duly completed and, in the case of the Asset Schedule and Exception
Report, with exceptions acceptable to the Purchaser in its discretion in respect
of Eligible Assets to be purchased hereunder on such Business Day; in the case
of a Table Funded Purchased Asset, the Purchaser shall have received on the
related Purchase Date the Table Funded Trust Receipt and all other items
described in the second (2nd) sentence of Subsection 2.2(g), each in form and
substance satisfactory to the Purchaser in its discretion, provided that the
Purchaser subsequently receives the items described in Subsection 2.2(d) and (g)
and the other delivery requirements under the Custodial Agreement on or before
the date and time specified herein and therein, which items shall be in form and
substance satisfactory to the Purchaser in its discretion;

(k) the Purchaser shall have received from the Seller a Warehouse Lender’s
Release Letter or a Seller’s Release Letter covering each Eligible Asset to be
sold to the Purchaser;

(l) on and as of such day, the Seller, the Guarantors, the Pledgor and the
Custodian shall have performed all of the covenants, duties and agreements
contained in the Repurchase Documents to be performed by such Person and
satisfied all other conditions to be satisfied by such Person at or prior to
such day;

(m) both immediately prior to the requested Transaction and also after giving
effect thereto and to the intended use thereof, the representations and
warranties and certifications made by the Seller, the Guarantors and the Pledgor
under the Repurchase Documents, including, without limitation, in Section 4.1
and Schedule 1, and the representations and warranties in the Mortgage Loan
Documents and in any statement or information delivered to the Purchaser, shall
be true, correct and complete on and as of such Purchase Date in all material
respects with the same force and effect as if made on and as of such date;

(n) the Purchaser shall be in receipt of the evidence of insurance (if any)
required by Section 9.1 of the Custodial Agreement;

(o) any and all consents, approvals and waivers applicable to the Purchased
Items shall have been obtained;

(p) to the extent a Mortgage Asset is acquired by the Seller from the Guarantor
or other Repurchase Party, the Seller shall inform the Purchaser of that
transfer and, to the extent requested by the Purchaser in its discretion, the
Seller shall deliver to the Purchaser a true sale Opinion of Counsel acceptable
to the Purchaser with respect to such transfer; and

(q) the Purchaser shall have received all such other and further documents,
reports, certifications, notices, information, consents, approvals and legal
opinions as the Purchaser in its discretion shall reasonably require.

Each Confirmation delivered by the Seller hereunder shall constitute a
certification by the Seller that all the conditions set forth in Section 3.1 and
this Section 3.2 have been satisfied (both as of the date of such notice or
request and as of the date of such purchase). The failure of the Seller, the
Guarantors or the Pledgor, as applicable, to satisfy any of the foregoing
conditions precedent (or those set forth in Section 3.1) in respect of,
affecting or relating to any Transaction shall, unless such failure was
expressly waived in writing by the Purchaser on or prior to the related Purchase
Date, give rise to a right of the Purchaser, which right may be exercised at any
time on the demand of the Purchaser, to rescind the related Transaction and
direct the Seller to pay to the Purchaser for the benefit of the Purchaser an
amount equal to the Purchase Price, the Price Differential, the related Breakage
Costs, the related Aggregate Unpaids and other amounts due in connection
therewith during any such time that any of the foregoing conditions precedent
were not satisfied.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties.

Each of the Seller and the Guarantors represent and warrant, as of the date of
this Agreement and any Transaction hereunder and at all times while any
Repurchase Document and any Transaction hereunder is in full force and effect,
as follows:

(a) Organization and Good Standing. Each of the Seller and the Guarantors has
been duly organized, and is validly existing as a corporation, limited liability
company or limited partnership, as applicable, in good standing, under the laws
of the States of Maryland and Delaware, respectively, with all requisite power
and authority to own or lease its Properties and conduct its business as such
business is presently conducted, and the Seller had, at all relevant times, and
now has, all necessary power, authority and legal right to acquire, own, sell
and pledge the Purchased Items.

(b) Due Qualification. Each of the Seller and the Guarantors is duly qualified
to do business and is in good standing as a corporation, limited liability
company or limited partnership, as applicable, and has obtained all necessary
licenses and approvals, in all jurisdictions in which the ownership or lease of
its Property or the conduct of its business requires such qualification,
licenses or approvals, except where the failure to so qualify will not, and
could not reasonably be expected to, have a Material Adverse Effect.

(c) Power and Authority; Due Authorization; Execution and Delivery. Each of the
Seller and the Guarantors (i) has all necessary power, authority and legal right
(A) to execute and deliver the Repurchase Documents to which it is a party,
(B) to carry out and perform the terms of the Repurchase Documents to which it
is a party, and (C) as applicable, to sell, assign and pledge the Purchased
Items on the terms and conditions provided herein, and (ii) has duly authorized
by all necessary corporate, company or partnership action (A) the execution,
delivery and performance of the Repurchase Documents to which it is a party, and
(B) as applicable, the sale, assignment and pledge of the Purchased Items on the
terms and conditions herein provided. The Repurchase Documents to which each of
the Seller and the Guarantors is a party have been duly executed and delivered
by the Seller and the Guarantors.

(d) Binding Obligation. Each of the Repurchase Documents to which each of the
Seller and the Guarantors is a party constitutes a legal, valid and binding
obligation of each of the Seller and the Guarantors, as applicable, enforceable
against each of the Seller and the Guarantors in accordance with its respective
terms, except as such enforceability may be limited by Insolvency Laws and by
general principles of equity (whether considered in a suit at law or in equity).

(e) No Violation or Defaults. The consummation of the transactions contemplated
by the Repurchase Documents to which each of the Seller and the Guarantors is a
party and the fulfillment of the terms of the Repurchase Documents will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under,
the Seller’s or any of the Guarantor’s, as applicable, Governing Documents or
any material Indebtedness, Guarantee Obligation or Contractual Obligation of the
Seller or any of the Guarantors, as applicable, (ii) result in the creation or
imposition of any Lien (other than Permitted Liens) upon any of the Seller’s or
any of the Guarantor’s Properties pursuant to the terms of any such
Indebtedness, Guarantee Obligation or Contractual Obligation, other than this
Agreement, or (iii) violate any Applicable Law.

(f) No Proceedings. There is no material litigation, proceeding or investigation
pending or, to the best knowledge of each of the Seller or the Guarantors,
threatened against the Seller or any of the Guarantors, before any Governmental
Authority (i) asserting the invalidity of any of the Repurchase Documents to
which each of the Seller and the Guarantors is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by any of the
Repurchase Documents to which each of the Seller and the Guarantors is a party,
or (iii) seeking any determination or ruling that could reasonably be expected
to have Material Adverse Effect.

(g) All Consents Required. Except for Permitted Late Securities Filings, all
approvals, authorizations, consents, orders or other actions of any Person or of
any Governmental Authority (if any) required for the due execution, delivery and
performance by each of the Seller and the Guarantors of the Repurchase Documents
to which each is a party (including, as applicable, the transfer of and the
grant of a security interest in the Purchased Items) have been obtained,
effected, waived or given and are in full force and effect.

(h) Solvency. Neither the Seller nor the Guarantors are the subject of any
Insolvency Proceedings or Insolvency Event. The Transactions under this
Agreement and any other Repurchase Document to which each of the Seller and the
Guarantors is a party do not and will not render the Seller or any of the
Guarantors not Solvent. The transfers of the Purchased Items contemplated under
this Agreement have not been and will not be made with the intent to hinder,
delay or defraud any creditor of the Seller or the Guarantor and the Seller has
received and will receive reasonably equivalent value in exchange for such
transfers.

(i) Taxes. Each of the Seller and the Guarantors has filed or caused to be filed
all material tax returns that are required to be filed by it. Each of the Seller
and the Guarantors has paid or made adequate provisions for the payment of all
Taxes and all assessments made against it or any of its Property (other than any
amount of Tax the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Seller), except where the failure to
so pay such Taxes will not, and could not reasonably be expected to, have a
Material Adverse Effect and such failure does not result in a Lien on any of the
Purchased Items that is not a Permitted Lien, and no tax Lien has been filed
and, to each of the Seller’s and the Guarantor’s knowledge, no claim is being
asserted, with respect to any such Tax, fee or other charge.

(j) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein (including, without limitation, the use of the proceeds from
the sale of the Purchased Items) will violate or result in a violation of
Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X. Neither the Seller nor
the Guarantors own or intend to carry or purchase, and no proceeds from the
Transactions will be used to carry or purchase, any “margin stock” within the
meaning of Regulation U or to extend “purpose credit” within the meaning of
Regulation U. The Seller is not subject to any Applicable Law that purports to
restrict or regulate its ability to borrow money.

(k) Security Interest.

(i) This Agreement, the other Repurchase Documents and the Transfer Documents
constitute a valid transfer to the Purchaser of all right, title and interest of
the Seller in, to and under all Purchased Items, free and clear of any Lien of
any Person, except for Permitted Liens and the Seller’s repurchase rights
described in Article II, and is enforceable against creditors of and purchasers
from the Seller. If the conveyances contemplated by this Agreement are
determined to be transfers for security, then this Agreement constitutes a grant
of a security interest in all Purchased Items to the Purchaser, that, upon the
delivery of the Transfer Documents, the Confirmations and Mortgage Asset Files
to the Custodian and the filing of the UCC Financing Statements described in
Subsection 3.1(f), shall be a first priority perfected security interest in all
of the Seller’s right, title and interest in, to and under all Purchased Items
to the extent such Purchased Items can be perfected by possession, filing or
control, subject only to Permitted Liens. Neither the Seller, the Guarantors,
the Pledgor, any Repurchase Party nor any Person claiming through or under the
Seller shall have any claim to or interest in the Collection Account, except for
the interest of the Seller in such Property as a debtor for purposes of the UCC;

(ii) The Purchased Items constitute either a “general intangible,” an
“instrument,” an “account,” “investment property,” a “security,” a “deposit
account,” “financial asset” and/or “chattel paper” within the meaning of the
applicable UCC;

(iii) Other than the Lien and transfers contemplated hereunder, the Seller has
not sold, assigned, pledged, encumbered or otherwise conveyed any of the
Purchased Items to any Person, and, immediately prior to the sale to the
Purchaser, the Seller was the sole owner of such Purchased Items, and the Seller
owns and has good and marketable title to the Purchased Items free and clear of
any Lien (other than Permitted Liens);

(iv) The Seller has received all consents and approvals, if any, required by the
terms of any Purchased Items to the sale and granting of a security interest in
the Purchased Items hereunder to the Purchaser;

(v) Upon execution and delivery of the Account Control Agreement, the Purchaser
shall either be the owner of, or have a valid and fully perfected first priority
security interest in, the Collection Account and the monies, cash, deposits,
securities, investment property and other Purchased Items contained therein;

(vi) The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller as debtor that include a description of
collateral covering the Purchased Items other than any financing statement
(A) that has been terminated or (B) granted pursuant to this Agreement. The
Seller is not aware of the filing of any judgment or tax Lien filings against
the Seller;

(vii) Upon receipt by Custodian of each Mortgage Note, Mezzanine Note or Junior
Interest Documents, as applicable, endorsed in blank by a duly authorized
officer of the Seller and payment by the Purchaser of the applicable Purchase
Price, either a purchase shall have been completed by the Purchaser of each
Mortgage Note, Mezzanine Note or Junior Interest Documents, as applicable, or
the Purchaser shall have a valid and fully perfected first priority security
interest in each Mortgage Note, Mezzanine Note or Junior Interest Documents, as
applicable;

(viii) All original Mortgage Notes, Mezzanine Notes and Junior Interest
Documents have been, or, subject to the delivery requirements contained herein,
will be delivered to the Custodian; and

(ix) None of the Mortgage Loan Documents has any marks or notations indicating
that they have been pledged, assigned or otherwise conveyed to any Person other
than the Purchaser.

(l) Location of Offices. The Seller’s location (within the meaning of Article 9
of the UCC) is Maryland. The office where the Seller keeps all the records
(within the meaning of Article 9 of the UCC) is at 3000 Bayport Drive,
Suite 1100, Tampa, Florida 33607 (or at such other locations as to which the
notice and other requirements specified in Subsection 5.1(k) shall have been
satisfied). The Seller’s organizational identification number is W 11333804. The
Seller has not changed its name, whether by amendment of its limited liability
agreement or certificate of formation, by reorganization or otherwise, and has
not changed its location, within the past twelve (12) months.

(m) Tradenames. Each of the Seller’s and the Guarantor’s exact legal name is set
forth on the signature pages to this Agreement. The Seller has no trade names,
fictitious names, assumed names or “doing business as” names or other names
under which it has done or is doing business.

(n) Certain Tax Matters. Each of the Seller and the Guarantors represent,
warrant, acknowledge and agree that it does not intend to treat any Transaction
or any related transactions hereunder as being a “reportable transaction”
(within the meaning of United States Treasury Department
Regulation Section 1.6011-4). In the event that the Seller or any of the
Guarantors determine to take any action inconsistent with such intention, it
will promptly notify the Purchaser. If the Seller or any of the Guarantors so
notify the Purchaser, each of the Seller and the Guarantors acknowledges and
agrees that the Purchaser may treat each Transaction as part of a transaction
that is subject to United States Treasury Department
Regulation Section 301.6112-1, and the Purchaser will maintain the lists and
other records required by such Treasury Regulation.

(o) Anti–Terrorism Laws. Neither the Seller, the Pledgor, any of the Guarantors
nor any other Repurchase Party (i) is or will be in violation of any
Anti–Terrorism Law, (ii) is or will be a Prohibited Person, (iii) conducts any
business or engages in any transaction or dealing with any Prohibited Person,
including the making or receiving any contribution of funds, goods or services
to or for the benefit of any Prohibited Person, (iv) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224, (v) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti–Terrorism Law, (vi) has more than 10% of its assets in a Prohibited Person
or derives more than 10% of its operating income from direct or indirect
investments in, or transactions with, any Prohibited Person, and (vii) engages
in or will engage in any of the foregoing activities in the future. To the
extent applicable, each of the Seller, the Pledgor, the Guarantors and the other
Repurchase Parties has established an adequate anti–money laundering compliance
program as required by the Anti–Terrorism Laws, has conducted the requisite due
diligence in connection with the origination or acquisition of each Mortgage
Asset for purposes of the Anti–Terrorism Laws, including with respect to the
legitimacy of the applicable Borrower and the origin of the assets used by the
said Borrower to purchase the property in question, and maintains, and will
maintain, sufficient information to identify the applicable Borrower for
purposes of the Anti–Terrorism Laws. No Mortgage Asset is subject to
nullification pursuant to any Anti–Terrorism Law, no Mortgage Asset is in
violation of any Anti–Terrorism Law, and no Borrower is in violation of or
adversely affected by the provisions of any Anti–Terrorism Law nor listed as a
Prohibited Person. The proceeds of any Purchase Price have not been used and
shall not be used to fund any operations in, finance any investments or
activities in or make any payments to a Prohibited Person.

(p) Investment Company Act. Each of the Seller and the Guarantors is a
“qualified purchaser” as defined in Section 2(a)(51) of the 40 Act. Neither the
Seller, the Guarantors nor the Pledgor is, or is controlled by, an “investment
company” within the meaning of the 40 Act, as amended, or each of the foregoing
is exempt from the provisions of the 40 Act.

(q) ERISA. The Seller, the Guarantors and each ERISA Affiliate have made all
required contributions to each Benefit Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Benefit Plan. Neither the Seller, any of the Guarantors nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan, nor has there been a complete or partial withdrawal by the
Seller, the Guarantors or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization. The present value
of all benefits vested under all “employee pension benefit plans,” as such term
is defined in Section 3(2) of ERISA, maintained by each of the Seller and the
Guarantors, or in which employees of the Seller or the Guarantors are entitled
to participate, as from time to time in effect (herein called the “Pension
Plans”), does not exceed the value of the assets of the Pension Plan allocable
to such vested benefits (based on the value of such assets as of the last annual
valuation date). No prohibited transactions, accumulated funding deficiencies,
withdrawals or reportable events have occurred with respect to any Pension Plans
that, in the aggregate, could subject the Seller or any of the Guarantors to any
material tax, penalty or other liability. No Lien in favor of the PBGC or a
Pension Plan has arisen or is likely to arise on account of any Pension Plan. No
notice of intent to terminate a Pension Plan under Section 4041(b) of ERISA has
been filed, nor has any Pension Plan been terminated under Section 4041(c) of
ERISA, nor has the PBGC instituted proceedings to terminate or appoint a trustee
to administer a Pension Plan, and no event has occurred or condition exists that
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan.

(r) Compliance with Law. Except for Permitted Late Securities Filings, each of
the Seller and the Guarantors has complied in all respects with (i) all
Applicable Laws to which it may be subject, and no Purchased Item contravenes
any Applicable Laws (including, without limitation, laws, rules and regulations
relating to licensing, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and (ii) all Contractual Obligations, Indebtedness and Guarantee Obligations, in
each case except where the failure to so comply will not, and could not
reasonably be expected to, have a Material Adverse Effect.

(s) Income. Each of the Seller and the Guarantors acknowledges that all Income
received by it, any other Repurchase Party, any Servicer and any PSA Servicer
with respect to the Purchased Items sold hereunder are held in trust and shall
be held in trust for the benefit of the Purchaser until deposited into the
Collection Account as required herein.

(t) Set–Off, etc. No Purchased Item has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set–off or modified by the Seller, the
Guarantors, any other Repurchase Party, any Servicer, any PSA Servicer, the
Transferor, any Borrower or any other Person, and no Purchased Item is subject
to compromise, adjustment, extension (except as set forth in the related
Mortgage Asset File), satisfaction, subordination, rescission, set–off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Purchased Item or otherwise, by the Seller, the Guarantors, any other Repurchase
Party, the Transferor, any Borrower or any other Person with respect thereto,
except for amendments to such Purchased Items otherwise permitted under
Subsection 5.1(s) of this Agreement.

(u) Full Payment; Full Performance. Neither the Seller nor any of the Guarantors
has knowledge of any fact that should lead it to expect that any Purchased Asset
will not be paid in full. Neither the Seller nor the Guarantors believe, nor do
they have any reason or cause to believe, that it cannot perform each and every
agreement, duty and covenant contained in the Repurchase Documents applicable to
it and to which it is a party.

(v) Purchased Assets. With respect to each Purchased Asset, such asset is an
Eligible Asset and each representation and warranty set forth in Schedule 1
applicable thereto is true and correct. Each of the representations and
warranties contained in the Mortgage Loan Documents and in any statement or
information provided to the Purchaser is true and correct in all material
respects.

(w) No Broker. Neither the Seller, the Guarantors nor any other Repurchase Party
has dealt with any broker, investment banker, agent or other Person, except for
the Purchaser (or an Affiliate of the Purchaser), who may be entitled to any
commission or compensation in connection with the sale of Purchased Assets
pursuant to this Agreement.

(x) No Default. No Default or Event of Default has occurred and is continuing
under any Repurchase Document. No “default” or “event of default” has occurred
or is continuing under any Contractual Obligation, Indebtedness, Guarantee
Obligation or any Interest Rate Protection Agreement to which either the Seller
or any of the Guarantors is a party.

(y) True and Complete Disclosure. The information, reports, certificates,
documents, financial statements, books, records, files, exhibits and schedules
furnished in writing by or on behalf of each of the Seller and the Guarantors to
the Purchaser in connection with the negotiation, preparation or delivery of
this Agreement and the other Repurchase Documents or included herein or therein
or delivered pursuant hereto or thereto, when taken as a whole, do not contain
any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of each of the
Seller and the Guarantors to the Purchaser in connection with this Agreement and
the other Repurchase Documents and the transactions contemplated hereby and
thereby will be true, complete and accurate in every material respect, or (in
the case of projections) based on reasonable estimates, on the date as of which
such information is stated or certified. To the knowledge of the Seller and the
Guarantors, after due inquiry, there has been no development or event (or
prospective development or event) that could constitute a material adverse
change in either the Seller’s or the Guarantor’s financial consultation or
results of operation or any other fact or circumstance that could have a
Material Adverse Effect that has not been disclosed in writing to the Purchaser.
All projections furnished on behalf of the Seller or the Guarantors to the
Purchaser were prepared and presented in good faith by or on behalf of the
Seller and/or the Guarantors. The Purchaser acknowledges that it will not be
able to rely on the Seller’s opinions or projections (but not factual or
historical information) contained in any investment committee memorandum
prepared by the Seller and delivered to the Purchaser prior to the respective
Purchase Date for any Eligible Asset provided such opinions and projections are
accompanied by written notice to the effect that such opinions and projections
may not be relied on by the Purchaser.

(z) Governing Documents. The Seller is in compliance with its Governing
Documents.

(aa) No Defenses. There are no defenses, offsets, counterclaims, abatements,
rights of rescission or other claims, legal or equitable, available to the
Seller, the Guarantors or the Pledgor or any other Person with respect to this
Agreement, the Engagement Letter, the Repurchase Documents, any other
instrument, document and/or agreement described herein or therein (including,
without limitation, the validity or enforceability of any of the foregoing) or
with respect to the obligation of the Seller and the Guarantors to repay the
Aggregate Unpaids, the Obligations and other amounts due hereunder.

(bb) Qualified Transferees. With respect to each Mortgage Asset, the Seller and
the Purchaser are “Qualified Transferees”, “Qualified Institutional Lenders” or
“Qualified Lenders” (however such terms are phrased or denominated) under the
terms of the applicable Mortgage Loan Documents with respect to each party’s
ability to hold and/or be able to be a transferee of each such Mortgage Asset.
The Assignment to the Purchaser does not violate the terms of the related
Mortgage Loan Documents.

ARTICLE V

COVENANTS

Section 5.1 Covenants.

From the date hereof until the Aggregate Unpaids are paid in full:

(a) Compliance with Laws and Contractual Obligations. Each of the Seller and the
Guarantors shall comply in all material respects with all Applicable Laws
(including securities laws and Environmental Laws), including those with respect
to the Purchased Items or any part thereof, and shall comply with, and perform
all duties and obligations under, all Contractual Obligations, Indebtedness and
Guarantee Obligations, including, without limitation, its duties and obligations
under the Mortgage Loan Documents and with respect to the Seller-Related
Obligations, except in each case where the failure to so comply or perform will
not, and could not reasonably be expected to, have a Material Adverse Effect. No
part of the proceeds of any Transaction shall be used for any purpose which
violates, or would be inconsistent with, the provisions of Regulation T, U or X.

(b) Preservation of Company Existence. Each of the Seller and the Guarantors
shall preserve and maintain its legal existence and will qualify and remain
qualified in good standing in each jurisdiction where the failure to preserve
and maintain such existence and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

(c) Performance and Compliance with Purchased Assets. The Seller shall, at its
expense, timely and fully perform and comply (or as applicable cause the
Transferors, Servicers and PSA Servicers to perform and comply) with all
provisions, covenants, duties, agreements, obligations and other promises
required to be observed under the Purchased Items, all other agreements related
to such Purchased Items, including the Mortgage Loan Documents, and the Retained
Interests.

(d) Keeping of Records and Books of Account. Each of the Seller and the
Guarantors shall maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing the
Purchased Items in the event of the destruction of the originals thereof) and
will keep and maintain all documents, books, records and other information
reasonably necessary or advisable in which complete entries are made in
accordance with GAAP and Applicable Laws.

(e) Delivery of Income. The Seller, the Guarantors and the other Repurchase
Parties shall deposit and cause all Servicers and other applicable Persons to
deposit all Income received into the Collection Account within two (2) Business
Days of receipt thereof. The Seller shall instruct all PSA Servicers and other
applicable Persons under the Pooling and Servicing Agreements to deposit all
Income into the Collection Account within two (2) Business Days of the date the
PSA Servicer is obligated to disburse the same under the Pooling and Servicing
Agreements and the Seller shall take reasonable steps necessary to enforce such
instructions. The Seller will instruct all counterparties under Interest Rate
Protection Agreements to deposit any payments due to the Seller from time to
time into the Collection Account within two (2) Business Days of the date such
Person is obligated to disburse same and the Seller shall take reasonable steps
to enforce such instructions. The Seller shall deliver all applicable Servicing
Agreements and Pooling and Servicing Agreements to the Purchaser and the Seller
shall comply with and enforce each Servicer Redirection Notice.

(f) Performance and Compliance with Purchased Items. The Seller shall perform in
all material respects its covenants, duties, agreements and obligations under
the terms of the Purchased Items, the Mortgage Loan Documents and the Retained
Interests.

(g) Notices. Each of the Seller and the Guarantors shall promptly, upon receipt
of notice or knowledge thereof, furnish written notice to the Purchaser with
respect to the following:

(i) Events of Default. Immediately upon notice or knowledge thereof, notice of
the occurrence of each Event of Default and each Default;

(ii) Representations. Immediately upon notice or knowledge thereof, notice of
any representation or warranty set forth in Section 4.1, Schedule 1, any other
Repurchase Document, any Mortgage Loan Documents or any other certificate,
document, information or statement delivered, given or made to the Purchaser was
incorrect in any material respect at the time it was given or deemed to have
been given;

(iii) Proceedings. Promptly upon notice or knowledge thereof, notice of any
settlement of, material judgment (including a material judgment with respect to
the liability phase of a bifurcated trial) in or commencement of any labor
controversy (of a material nature), litigation, action, suit, arbitration or
proceeding before any court or governmental department, commission, board,
bureau, agency, arbitrator, investigation or instrumentality, domestic or
foreign, affecting (A) the Purchased Items, (B) the Repurchase Documents,
(C) the Purchaser’s interest in the Purchased Items, or (D) the Seller, the
Guarantors, the Pledgor or any other Repurchase Party;

(iv) Material Events. Immediately upon becoming aware thereof, notice of any
change in the Asset Value of any Purchased Asset, any material change in the
market value of any or all of the Seller’s, the Guarantor’s or the Pledgor’s
assets or Property or any other event or circumstance that, in the reasonable
judgment of the Seller or any of the Guarantors, is likely to have a Material
Adverse Effect;

(v) Casualty. With respect to any Purchased Asset hereunder, immediately upon
notice or knowledge thereof, notice that the Underlying Mortgaged Property has
been damaged by waste, fire, earthquake or earth movement, flood, tornado or
other casualty, or is otherwise damaged so as to affect adversely the Asset
Value of such Purchased Asset;

(vi) Liens. Immediately upon notice or knowledge thereof, notice of any Lien or
security interest on, or claim asserted against, any Purchased Item or the
Pledged Collateral other than Permitted Liens;

(vii) Covenants. Immediately upon notice or knowledge thereof, notice of any
material default with respect to any covenant, duty or agreement of the Seller,
the Guarantors or the Pledgor under any Repurchase Document as Mortgage Loan
Documents;

(viii) Defaults. Immediately upon notice or knowledge thereof, notice of (A) any
material default under or related to any Purchased Item, any Mortgage Loan
Document, any Seller–Related Obligation or an Interest Rate Protection
Agreement, or (B) any default under any other Contractual Obligation, any
Guarantee Obligation or any Indebtedness of the Seller, the Guarantors, the
Pledgor or any of their Affiliates or Subsidiaries, which (in the case of
clause (B) only, if not cured, could reasonably be expected to have a Material
Adverse Effect;

(ix) Sales. Promptly upon notice or knowledge thereof, notice of the intended
conveyance, sale, lease, assignment, transfer or other disposition (any such
transaction, or related series of transactions, a “Sale”) of any Property,
business or assets of the Seller, whether now owned or hereafter acquired, with
the exception of (A) this Agreement and (B) any Sale of Property by the Seller,
any of the Guarantors or the Pledgor that is not material to the conduct of its
business and is effected in the ordinary course of business; and

(x) Losses. Immediately upon notice or knowledge thereof, notice of any loss or
expected loss in respect of any Purchased Item, or any other event or change in
circumstances or expected event or change in circumstances that could be
reasonably be expected to result in a material decline in value or cash flow of
any Purchased Asset or the Underlying Mortgaged Property (including, without
limitation, any violation or alleged violation of securities laws, Environmental
Laws or other Applicable Law or any discharge or damage relating to or resulting
from Material of Environmental Concern).

Each notice pursuant to this Subsection 5.1(g) shall be accompanied by an
Officer’s Certificate of the Seller and the Guarantors setting forth details of
the occurrence referred to therein and stating what action the Seller and/or any
of the Guarantors, as applicable, have taken or propose to take with respect
thereto.

(h) Purchased Items Not to be Evidenced by Instruments. Neither the Seller nor
any of the Guarantors shall take any action to cause any Purchased Item that is
not, as of the applicable Purchase Date, evidenced by an Instrument to be so
evidenced except in connection with the enforcement or collection of such
Purchased Items.

(i) Limitations on Liens. Without the prior written consent of the Purchaser,
neither the Seller, the Guarantors nor any other Repurchase Party shall directly
or indirectly: (i) assign, sell, transfer, pledge, grant, create, incur, assume
or suffer or permit to exist any security interest in or Lien on any of the
Purchased Items to anyone except the Purchaser, (ii) permit any UCC financing
statement (except any UCC financing statements in favor of the Purchaser) or
assignment (except for any assignments in favor of the Purchaser) to be on file
in any public office with respect thereto, (iii) permit or suffer to exist any
Lien or right of others to attach to any of the Purchased Items (or any portion
thereof), except as contemplated by this Agreement, or (iv) sell, pledge,
transfer, assign, participate or grant a Lien on its interest under the
Repurchase Documents or the Purchased Items.

(j) Lien Covenants. With respect to each Purchased Item acquired by the
Purchaser, the Seller shall (i) take all action requested by the Purchaser to
perfect, protect and more fully evidence the Purchaser’s ownership of and first
priority perfected security interest in such Purchased Item, including, without
limitation, executing or causing to be executed such other instruments or
notices as may be necessary or appropriate and (ii) taking all additional action
that the Purchaser may reasonably request to perfect, protect and more fully
evidence the respective interests of the parties to this Agreement and the
Repurchase Documents in such Purchased Items. Immediately upon notice to the
Seller of a Lien or any circumstance which, if adversely determined would be
reasonably likely to give rise to a Lien (other than in favor of the Purchaser
or created by or through the Purchaser), on any of the Purchased Items, the
Seller shall notify the Purchaser and the Seller shall further defend the
Purchased Items against, and will take such other action as is necessary to
remove, any Lien or claim on or to the Purchased Items (other than any Lien
created under this Agreement), and the Seller will defend the right, title and
interest of the Purchaser in and to any of the Purchased Items against the
claims and demands of all Persons whomsoever.

(k) Change of Name or Location of Loan Files. The Seller shall not (i) change
its name, organizational number, identity, structure or jurisdiction of
formation, move the location of its principal place of business and chief
executive office, or change the offices where it keeps the records (as defined
in the UCC) from the location referred to in Section 4.1(l), or (ii) move, or
consent to the Custodian moving, the Mortgage Asset Files from the location
thereof on the Closing Date, unless the Seller has given at least thirty (30)
days’ prior written notice to the Purchaser and has taken all actions required
under the UCC of each relevant jurisdiction in order to continue the first
priority perfected security interest of the Purchaser in the Purchased Items.

(l) Exceptions. The Seller shall promptly correct any and all Exceptions set
forth on any Asset Schedule and Exception Report unless waived in writing by the
Purchaser in its reasonable discretion.

(m) ERISA Matters. Neither the Seller nor the Guarantors will (i) engage or
permit any ERISA Affiliate to engage in any prohibited transaction for which an
exemption is not available or has not previously been obtained from the United
States Department of Labor that could subject such party to a material tax
penalty or other liability, (ii) permit to exist any accumulated funding
deficiency, as defined in Section 302(a) of ERISA and Section 412(a) of the
Code, or funding deficiency with respect to any Benefit Plan other than a
Multiemployer Plan, (iii) fail to make any payments to a Multiemployer Plan that
the Seller, the Guarantor or any ERISA Affiliate may be required to make under
the agreement relating to such Multiemployer Plan or any law pertaining thereto,
(iv) terminate any Benefit Plan so as to result in any liability, (v) permit to
exist any occurrence of any Reportable Event or (vi) otherwise violate the
provisions of ERISA or the Code with respect to any Benefit Plan, such as will,
or could reasonably be expected to, have a Material Adverse Effect.

(n) Anti–Terrorism Laws. The Seller and the Guarantors shall comply with all
applicable Anti–Terrorism Laws. The Seller shall conduct the requisite due
diligence in connection with the origination or acquisition of each Mortgage
Asset for purposes of complying with the Anti–Terrorism Laws, including with
respect to the legitimacy of the applicable Borrower, obligor or account debtor
and the origin of the assets used by the said Borrower, obligor or account
debtor to purchase the property in question, and will maintain sufficient
information to identify the applicable Borrower, obligor or account debtor for
purposes of the Anti–Terrorism Laws. Neither the Seller, the Guarantors nor any
Repurchase Party shall engage in any conduct described in Subsection 4.1(o). The
Seller and the Guarantors shall, upon the request of the Purchaser from time to
time, provide certification and other evidence of the Seller’s, the Guarantor’s
and their Affiliate’s compliance with this Subsection 5.1(n).

(o) Existence, etc. Each of the Seller and the Guarantors shall:

(i) continue to engage in business of the same general type as now conducted by
it and business incidental or related thereto (and, in the case of the Seller,
no other lines of business) and maintain and preserve its legal existence and
all of its material rights, privileges, licenses and franchises necessary for
the operation of its business (including, without limitation, the preservation
of all lending licenses held by the Seller and the Seller’s status as a
“qualified transferee”, “qualified institutional lender” or “qualified lender”
(however phrased or denominated) under the Mortgage Loan Documents; provided,
however, that nothing in this Subsection 5.1(o) shall prohibit any transaction
expressly permitted under Subsection 5.1(r); and

(ii) permit representatives of the Purchaser, upon reasonable notice (unless a
Default or Event of Default shall have occurred and is continuing, in which
case, no prior notice shall be required) during normal business hours and at the
expense of the Seller and the Guarantors, as applicable, to examine, copy and
make extracts from the Seller’s, each Guarantor, the Pledgor’s or any of their
Subsidiaries’ books and records, to inspect any of their Properties, and to
discuss its business and affairs with their officers, employees and independent
accountants, all to the extent reasonably requested by the Purchaser.

(p) Information and Reports Regarding Purchased Assets. The Seller, the
Guarantors and the Pledgor shall promptly deliver to the Purchaser all
information, documents, notices and reports received or generated by the Seller,
any of the Guarantors, the Pledgor or any other Repurchase Party with respect to
the Purchased Items, including, without limitation, information, documents,
notices and reports under the Mortgage Loan Documents.

(q) Financial Information. The Seller and the Guarantors shall provide the
Purchaser with any amendments, modifications or waivers to the Financial
Covenants (or any terms, covenants, conditions, provisions or definitions
applicable thereto) under the BofA Facility and such financial and other
information as the Purchaser may reasonably request from time to time (including
information relating to the Guarantor’s compliance with the Financial Covenants
and any financial statements or other financial information from or covering the
Seller, the Guarantor, the Pledgor, MMA Financial Holdings, Inc. and MMA
Financial, Inc.) and, in connection with the delivery of any such financial
and/or other information, the Seller and the Guarantors shall provide the
Purchaser with an executed Compliance Certificate.

(r) Prohibition of Fundamental Changes. Neither the Seller, any of the
Guarantors nor the Pledgor shall enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution) or sell all or substantially
all of its assets other pursuant to this Agreement; provided, however, that any
of the Guarantors may merge or consolidate with (i) any wholly owned Subsidiary
of a Guarantor, or (ii) any other Person if the Guarantor is the surviving
entity; and provided, further, that, (x) if after giving effect thereto, no
Default or Event of Default would exist hereunder and (y) the new entity (if
any) assumes the Guarantor’s obligations, liabilities and Indebtedness under the
Repurchase Documents.

(s) Amendment of Purchased Items. The Seller shall not in its discretion,
without the prior written consent of the Purchaser, (i) extend, amend, alter,
waive, supplement or otherwise modify, or permit any Servicer or PSA Servicer to
extend, amend, alter, waive, supplement or otherwise modify, the material terms
of any Purchased Item or any Mortgage Loan Documents or (ii) exercise any of the
material rights of a holder of a Purchased Item under any Mortgage Loan Document
or other document or agreement or governing or relating to such Purchased Items.

(t) Financial Covenants. The “Financial Covenants” contained in Section 7.09 of
the BofA Facility, together with all of the related terms, definitions and
schedules applicable thereto, are hereby incorporated, mutatis, mutandis, the
same as if the same were set forth herein in full and, to the extent the BofA
Facility is terminated or the Financial Covenants are amended in any way
(including any of the related terms, definitions and schedules applicable
thereto), the same shall have no effect on the Financial Covenants as
incorporated herein as of the date of this Agreement unless, in case of
amendments only, the same is approved by the Purchaser in its discretion. The
Guarantor shall comply in all respects with the Financial Covenants incorporated
herein.

(u) Payment of Obligations and Taxes. Each of the Seller and the Guarantors
shall pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its obligations of whatever nature
(including, without limitation, all Taxes, all Indebtedness, all Contractual
Obligations, all Guarantee Obligations, all Seller–Related Obligations and any
Interest Rate Protection Agreements), except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Seller, any of the Guarantors or any of their Subsidiaries, as
the case may be, and except where the failure to so pay such obligations will
not, and could not reasonably be expected to, have a Material Adverse Effect and
such failure does not result in a Lien on any of the Purchased Items that is not
a Permitted Lien.

(v) Limitation on Debt. The Seller shall not create, incur, assume or suffer to
exist any Indebtedness, Contractual Obligation or Guarantee Obligation of the
Seller, except any Indebtedness, Contractual Obligation or Guarantee Obligation
of the Seller expressly permitted under this Agreement.

(w) Governing Documents. The Seller shall comply in all respects with its
Governing Documents and shall not modify or amend its Governing Documents in any
respect without the prior written consent of the Purchaser. The Seller shall
provide evidence to the Purchaser no later than ten (10) days after the Closing
Date that an independent manager has been appointed and has accepted its
position as independent manager under the Seller’s Governing Documents.

(x) Investments. Neither the Seller, the Guarantors, the Pledgor nor any of
their Affiliates shall not acquire or maintain any right or interest in any
Purchased Asset that is senior to or pari passu with the rights and interests of
the Purchaser therein under this Agreement unless such Mortgage Asset is also a
Purchased Asset.

(y) Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default or Event of Default if such action is taken or
condition exists.

ARTICLE VI

ADMINISTRATION AND SERVICING

Section 6.1 Servicing.

The Purchaser hereby appoints the Seller as its agent to service the Purchased
Items for the benefit of the Purchaser and enforce the Purchaser’s rights in and
under such Purchased Items. The Seller hereby accepts such appointment and
agrees to perform the duties and obligations with respect thereto as set forth
herein. The Seller may act through an Affiliate with respect to its servicing
obligations hereunder. Notwithstanding that the Seller may contract with either
an Affiliate, a third party or a sub–servicer to service the Purchased Items on
its behalf, the Seller shall continue to remain liable to the Purchaser as
servicer under this Agreement. The Seller covenants at its expense to maintain
or cause the servicing of the Purchased Items to be maintained in conformity
with Accepted Servicing Practices and in a manner at least equal in quality to
the servicing Seller provides for Mortgage Assets that it owns. In the event
that the preceding language is interpreted as constituting one or more servicing
contracts, each such servicing contract shall terminate automatically upon the
earliest of (i) an Event of Default, (ii) the date on which this Agreement
terminates or the Seller repurchases any related Purchased Asset, or (iii) the
transfer of servicing approved in writing by the Purchaser. In connection with
such servicing, the Seller (or an Affiliate of the Seller on its behalf) as
servicer shall remit or cause to be remitted to the Purchaser any and all Income
on the Purchased Items to the Collection Account. The Seller shall also give all
appropriate notices under the Mortgage Loan Documents of the Purchaser’s
interests in the Purchased Items. In servicing the Purchased Items, the Seller
(or an Affiliate of Seller on its behalf) as servicer shall take all action, or
cause to be taken all action, as may be necessary to enforce, realize on and
collect the Purchased Items, including, but not limited to, all related Income,
all in accordance with Applicable Law, with reasonable care and diligence, and
in accordance with the Accepted Servicing Practices; provided, however, that
(i) in no event shall the Seller, or any Affiliate of the Seller on its behalf,
take any material servicing action in respect of a Purchased Item or exercise
any rights of the holder of a Purchased Item without the prior written approval
of the Purchaser, and (ii) the Seller, or any Affiliate of the Seller on its
behalf, shall consult regularly with the Purchaser with respect to any other
actions to be taken or not taken by a holder of the Purchased Items and in
connection with such servicing and administration of the Purchased Items. The
Purchaser, by and through the Seller or its Affiliate on its behalf, shall have
the right to exercise any determinations, consent rights and approvals in
connection with the Purchased Items in accordance with the terms of the Mortgage
Loan Documents until such time as the related Purchased Items are repurchased by
the Seller. If the Purchased Items are serviced by the Seller or an Affiliate,
the Seller agrees that, until the repurchase of a Purchased Asset on a
Repurchase Date, the Purchaser is the owner of all servicing records for the
period that the Purchaser owns the Purchased Items, including, but not limited
to, any and all servicing agreements, files, documents, records, data bases,
computer tapes, copies of computer tapes, computer programs, proof of insurance
coverage, insurance policies, appraisals, other closing documentation, payment
history records, and any other records relating to or evidencing the servicing
of such Purchased Items (the “Servicing Records”). The Seller covenants to
safeguard such Servicing Records and to deliver them promptly to Purchaser or
its designee (including the Custodian) at the Purchaser’s request.
Notwithstanding anything to the contrary contained herein, the exercise by the
Purchaser of its rights hereunder shall not release the Seller from any of its
duties or responsibilities with respect to the Purchased Items. The Purchaser
shall not have any obligation or liability with respect to any Purchased Items,
nor shall any of them be obligated to perform any of the obligations of the
Seller hereunder.

ARTICLE VII

[RESERVED]

ARTICLE VIII

SECURITY INTEREST

Section 8.1 Security Interest.

(a) Each of the following items or types of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located, is
hereinafter collectively referred to as the Purchased Items (the “Purchased
Items”): (A) all Purchased Assets; (B) all Income and Cash Collateral, if any;
(C) all Mortgage Loan Documents; (D) all Mortgage Asset Files, including,
without limitation, all promissory notes, certificates, instruments, Security
Agreements, chattel mortgages and all other loan, security or other documents
relating to such Purchased Items, together with all files, documents,
instruments, surveys, certificates, correspondence, appraisals, licenses,
contracts, computer programs, computer storage media, accounting records and
other books and records relating thereto; (E) all collateral, security
interests, rights and other interests under or with respect to each Purchased
Item; (F) all Purchase Agreements and the collateral, security interests, rights
and other interests thereunder; (G) all mortgage guaranties and insurance
(issued by governmental agencies or otherwise) and any mortgage insurance
certificate, policy or other document evidencing such mortgage guaranties or
insurance relating to any Purchased Items and all claims and payments
thereunder; (H) all servicing fees to which the Seller is entitled and servicing
and other rights relating to the Purchased Items; (I) all Servicing Agreements,
Servicing Records and Servicing Files with respect to the Purchased Items and
the rights and interests of the Seller thereunder or with respect thereto;
(J) all Servicer Accounts established pursuant to any Servicing Agreement,
Pooling and Servicing Agreement or otherwise with respect to the Purchased Items
and all amounts on deposit therein from time to time related to the Purchased
Items; (K) all Pooling and Servicing Agreements relating to the Purchased Items
and all rights of the Seller thereunder or with respect thereto; (L) all other
agreements, instruments or contracts relating to, constituting, or otherwise
governing, any or all of the foregoing to the extent they relate to the
Purchased Items, including the right to receive principal and interest payments
and any related fees, breakage fees, late fees and penalties with respect to the
Purchased Items and the right to enforce such payments; (M) insurance policies,
certificates of insurance, insurance proceeds and the rights to enforce payment
of insurance proceeds, in each case to the extent they relate to the Purchased
Items; (N) the Collection Account and all monies, cash, deposits, securities or
investment property from time to time on deposit in the Collection Account;
(O) any collection account, escrow account, collateral account or lock–box
account related to the Purchased Items to the extent of any Seller’s or the
holder’s interest therein, including all moneys, cash, deposits, securities or
investment property from time to time on deposit therein; (P) rights of the
Seller under any letter of credit, guarantee or other credit support or
enhancement related to the Purchased Items; (Q) any Interest Rate Protection
Agreements relating to the Purchased Assets, including all payments due to the
Seller, any of the Guarantors or any other Repurchase Party thereunder; ® all
purchase or take–out commitments relating to or constituting any of the
foregoing; (S) all collateral, however defined, under any of the agreements
between a Borrower or an Affiliate on the one hand and the Seller or any of the
Guarantors on the other hand relating to the Purchased Items; (T) all “general
intangibles”, “accounts”, “chattel paper”, “deposit accounts”, “securities
accounts”, “instruments”, “securities”, “financial assets” and “investment
property” as defined in the Uniform Commercial Code as in effect from time to
time relating to or constituting any and all of the foregoing; and (U) any and
all replacements, substitutions, conversions, distributions on or proceeds of,
from or on any and all of the foregoing; provided, however, none of the
foregoing Purchased Items shall include any obligations; provided, further,
however, notwithstanding the foregoing grant of a security interest, (i) no
account, instrument, chattel paper or other obligation or Property of any kind
due from, owed by, or belonging to, a Person described in the definition of
Prohibited Person or (ii) any lease in which the lessee is a Person described in
the definition of Prohibited Person, shall be collateral under the Repurchase
Documents.

(b) The Purchaser and the Seller intend that the Transactions hereunder be sales
to the Purchaser of the Purchased Assets and not loans from the Purchaser to the
Seller secured by the Purchased Assets. However, in order to preserve the
Purchaser’s rights under this Agreement in the event that a court or other forum
recharacterizes the Transactions hereunder as loans and as security for (A) the
repayment of the Aggregate Unpaids and performance by the Seller of all of the
Seller’s obligations to the Purchaser hereunder, under the Repurchase Documents
and the Transactions entered into hereunder (collectively, the “Repurchase
Obligations”), (B) the Seller-Related Obligations and (C) all expenses and
charges, legal or otherwise, incurred in collecting or enforcing, realizing on
or protecting any security for, the Repurchase Obligations and/or the Seller
Related Obligations (the amounts described in the foregoing clauses A–C are
collectively referred to as the “Obligations”), (a) the Seller hereby assigns,
pledges and grants a security interest in all of its right, title and interest
in, to and under the Purchased Items to the Purchaser to secure the Obligations,
(b) it is the express intent of the parties that conveyance of the Purchased
Items be deemed a pledge of the Purchased Items by the Seller to the Purchaser
to secure a debt or other obligation of the Seller, and (c) (i) this Agreement
shall also be deemed to be a security agreement within the meaning of Article 9
of the UCC of the applicable jurisdiction; (ii) the conveyance provided for
herein shall be deemed to be a grant by the Seller to the Purchaser of a
security interest in all of the Seller’s right, title and interest in and to the
Purchased Items; (iii) the assignment by the Purchaser of the interest of the
Purchaser as contemplated in Section 8.2 shall be deemed to be an assignment of
any security interest created hereunder; (iv) the possession by the Purchaser or
any of its agents, including, without limitation, the Custodian, of the Mortgage
Loan Documents, the Purchased Items and such other items of Property as
constitute instruments, money, negotiable documents or chattel paper shall be
deemed to be possession by the secured party for purposes of perfecting the
security interest pursuant to the UCC; and (v) notifications to Persons (other
than the Purchaser) holding such Property, and acknowledgments, receipts or
confirmations from Persons (other than the Purchaser) holding such Property,
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, financial intermediaries, bailees or agents (as applicable) of the secured
party for the purpose of perfecting such security interest under the UCC and
Applicable Law. The assignment, pledge and grant of security interest contained
herein shall be, and the Seller hereby represents and warrants to the Purchaser
that it is, a first priority perfected security interest. The Seller agrees to
mark its computer records and tapes to evidence the interests granted to the
Purchaser hereunder. All Purchased Items shall secure the payment of all
Obligations now or hereafter existing, including, without limitation, the
Seller’s obligation to repurchase Purchased Assets, or if such obligation is so
recharacterized as a loan, to repay such loan for the Repurchase Price and to
pay the Aggregate Unpaids and any and all other Obligations. For the avoidance
of doubt and not by way of limitation of the foregoing, (A) each Purchased
Asset, including all Income related thereto, secures the obligations of the
Seller with respect to all other Transactions and the obligations with respect
to all other Purchased Assets, including those Purchased Assets that are junior
in priority to the Purchased Asset in question, and (B) if there is an Event of
Default, no Purchased Item will be released from the Purchaser’s Lien or
transferred to the Seller until the Obligations are indefeasibly paid in full.
Notwithstanding the foregoing, the Obligations shall be full recourse to the
Seller and the Guarantors.

(c) The assignment under this Section 8.1 does not constitute and is not
intended to result in a creation or an assumption by the Purchaser of any
obligation of the Seller or any other Person in connection with any or all of
the Purchased Items or under any agreement or instrument relating thereto.
Anything herein to the contrary notwithstanding, (i) the Seller shall remain
liable under the Purchased Items to the extent set forth therein to perform all
of its duties and obligations thereunder to the same extent as if this Agreement
and the other Repurchase Documents had not been executed, (ii) the exercise by
the Purchaser of any of its rights, under or to in the Purchased Items shall not
release the Seller from any of its duties or obligations under the Purchased
Items, and (iii) the Purchaser shall not have any obligations or liability under
the Purchased Items by reason of this Agreement, the Repurchase Documents or
otherwise, nor shall the Purchaser be obligated to perform any of the
obligations or duties of the Seller thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

Section 8.2 Release of Lien on Purchased Assets.

Except as otherwise provided in this Agreement or any Repurchase Document, at
such time as any Purchased Asset is repurchased in accordance with this
Agreement, and the Repurchase Price and all other amounts due with respect
thereto have been paid in full, the Purchaser will, to the extent requested by
the Seller, release its interest in such Purchased Asset and any related
Purchased Items; provided, that the Purchaser will make no representation or
warranty, express or implied, with respect to any such Purchased Asset or
Purchased Items in connection with such release, and any such transfer shall be
without recourse to, and shall be without expense to, the Purchaser.

Section 8.3 Remedies.

Upon the occurrence of an Event of Default, the Purchaser shall have, with
respect to the security interest in the Purchased Items granted pursuant to
Section 8.1, and in addition to all other rights and remedies available to the
Purchaser under this Agreement and the other Repurchase Documents, all rights
and remedies of a secured party upon default under the UCC and other Applicable
Law.

Section 8.4 Waiver of Certain Laws.

Each of the Seller and the Guarantors agree, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or hereafter in force in any locality where any
Purchased Items may be situated in order to prevent, hinder or delay the
enforcement or foreclosure of this Agreement, or the absolute sale of any of the
Purchased Items or any part thereof, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
each of the Seller and the Guarantors, for itself and all who may at any time
claim through or under it, hereby waives, to the full extent that it may be
lawful so to do, the benefit of all such laws and any and all right to have any
of the Properties or assets constituting the Purchased Items marshaled upon any
such sale, and agrees that the Purchaser or any court having jurisdiction to
foreclose the security interests granted in this Agreement may sell the
Purchased Items as an entirety or in such parcels as the Purchaser or such court
may determine.

Section 8.5 Purchaser’s Duty of Care.

Except as provided in the Repurchase Documents, the Purchaser’s (or, on its
behalf, the Custodian) sole duty with respect to the Purchased Items, the
Pledged Collateral and any other collateral for the Facility shall be to use
reasonable care in the custody, use, operation and preservation of the Purchased
Items, the Pledged Collateral and any other collateral for the Facility in its
possession or control. The Purchaser shall incur no liability to the Seller, the
Guarantors, the Pledgor or any other Person for any act of government, act of
God or other such destruction in whole or in part or negligence or wrongful act
of custodians or agents selected by and supervised by the Purchaser with
reasonable care, or the Purchaser’s failure to provide adequate protection or
insurance for the Purchased Items, the Pledged Collateral and the other
collateral for the Facility. The Purchaser shall have no obligation to take any
action to preserve any rights of the Seller, the Guarantors, the Pledgor and any
other Repurchase Party in any of the Purchased Items, the Pledged Collateral and
the other collateral for the Facility against prior parties, and the Seller
hereby agrees to take such action. The Seller, the Guarantors and the Pledgor
shall defend the Purchased Items, the Pledged Collateral and the other
collateral for the Facility against all such claims and demands of all Persons
(other than claims and demands resulting from interests created by the
Purchaser), at all times, as are adverse to the Purchaser. The Purchaser shall
have no obligation to realize upon any Purchased Item, the Pledged Collateral or
the other collateral for the Facility, except through proper application of any
distributions with respect to the Purchased Items, the Pledged Collateral and
the other collateral for the Facility made directly to the Purchaser or its
agent(s). So long as the Purchaser (or the Custodian, on the Purchaser’s behalf)
shall act in good faith in its handling of the Purchased Items, the Pledged
Collateral and the other collateral for the Facility, each of the Seller, the
Guarantors and the Pledgor waives or is deemed to have waived the defense of
impairment of the Purchased Items, the Pledged Collateral and the other
collateral for the Facility by the Purchaser and the Custodian.

ARTICLE IX

[RESERVED]

ARTICLE X

TERMINATION EVENTS

Section 10.1 Events of Default.

The following events shall be Events of Default (“Events of Default”) hereunder:

(a) the Seller shall default in the payment of all Aggregate Unpaids on or
before the Facility Maturity Date (whether at stated maturity, upon acceleration
or otherwise) or the Seller’s failure to pay any Repurchase Price, Price
Differential, Margin Deficit, Indemnified Amount, Additional Amount, Breakage
Costs, Taxes, Late Payment Fees, Due Diligence Costs and any other fee, cost,
expense, advance, indemnity, interest or any amount under Section 2.6 or any
other provision of this Agreement or the other Repurchase Documents when due
(whether at stated maturity, upon acceleration, at mandatory or optional
prepayment or otherwise); or

(b) the Seller’s, any Guarantor’s, the Pledgor’s, any other Repurchase Party’s,
any Servicer’s, any PSA Servicer’s or any other Person’s failure to timely
deposit to the Collection Account all Income, Cash Collateral and other payments
and amounts as required by Subsection 5.1(e) of this Agreement and, in the case
of Persons not a party to this Agreement only, the same is not remedied within
two (2) Business Days; or

(c) the Seller, any of the Guarantors or the Pledgor shall default in the
payment of any other amount payable by it hereunder or under any other
Repurchase Document after notification by the Purchaser of such default, and
such default shall have continued unremedied for one (1) Business Day; or

(d) any Insolvency Proceeding relating to the Seller, any of the Guarantors, the
Pledgor or any other Repurchase Party shall have occurred; or

(e) the Seller, any of the Guarantors or the Pledgor shall become required to
register as an “investment company” within the meaning of the 40 Act or the
arrangements contemplated by the Repurchase Documents shall require registration
of any of the foregoing as an “investment company” within the meaning of the
40 Act; or

(f) there shall exist any event or occurrence that has caused or has resulted in
a Material Adverse Effect; or

(g) the Seller, any of the Guarantors or the Pledgor sells, assigns, pledges,
participates, transfers or grants a Lien on any of its rights or interests under
the Repurchase Documents on or with respect to any of the Purchased Items or on
or with respect to the Pledged Collateral in violation of the terms of the
Repurchase Documents or the Mortgage Loan Documents; or

(h) (i) any Repurchase Document, any right or remedy of the Purchaser, any
obligation, agreement or duty of the Seller, any of the Guarantors or the
Pledgor or any Lien or security interest granted thereunder, shall (except in
accordance with its terms), in whole or in part, terminate, cease to be
effective or, as applicable, cease to be the legally valid, binding and
enforceable obligation of the Seller, any of the Guarantors or the Pledgor, or

(ii) the Seller, any of the Guarantors, the Pledgor or any other Person shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Repurchase Document or any Lien or
security interest thereunder, or

(iii) the Purchased Items shall not have been sold to the Purchaser, or the
Liens contemplated under the Repurchase Documents shall cease or fail to be
first priority perfected Liens on any Purchased Items or the Pledged Collateral
in favor of the Purchaser or shall be Liens in favor of any Person other than
the Purchaser, or

(iv) the Seller, any of the Guarantors, the Pledgor or any other Repurchase
Party shall grant, or suffer to exist, any Lien on any Purchased Items, the
Pledged Collateral or any other collateral for the Facility (other than
Permitted Liens); or

(i) the Seller, any of the Guarantors or the Pledgor shall have failed to
observe or perform in any material respect any of the covenants, duties or
agreements of the Seller, any of the Guarantors or the Pledgor set forth in this
Agreement or the other Repurchase Documents to which the Seller, any of the
Guarantors or the Pledgor is a party and, other than in connection with the
Financial Covenants, the same continues unremedied for a period of ten (10) days
after the earlier to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Seller,
any of the Guarantors or the Pledgor by the Purchaser, and (ii) the date on
which the Seller, any of the Guarantors or the Pledgor becomes aware thereof; or

(j) any representation, warranty, certification, statement or affirmation made
by the Seller, any of the Guarantors or the Pledgor in this Agreement or any
Repurchase Document or in any certificate, notice, information, statement,
report or other document or agreement delivered pursuant to this Agreement or
any Repurchase Document shall prove to have been incorrect in any material
respect when made or deemed made (other than the representations and warranties
set forth in Schedule 1 to this Agreement, which shall be considered solely for
the purpose of determining the Asset Value of the Purchase Assets, unless
(i) the Seller shall have made any such representations and warranties with
actual knowledge that they were materially false or misleading at the time made
or (ii) any such representations and warranties have been determined in good
faith by Purchaser in its sole discretion to be materially false or misleading
on a regular basis) and the same continues unremedied for a period of ten (10)
days after the earlier to occur of (i) the date on which written notice of such
incorrectness requiring the same to be remedied shall have been given to the
Seller, any of the Guarantors or the Pledgor by the Purchaser, and (ii) the date
on which the Seller, any of the Guarantors or the Pledgor becomes aware thereof;
or

(k) the Seller, any of the Guarantors or the Pledgor shall have failed (i) to
give instructions or notice to, or to obtain any required consent of, the
Purchaser (ii) to deliver to the Purchaser an executed copy of each required
Servicer Redirection Notice as required by this Agreement or the other
Repurchase Documents, or (iii) to deliver any required reports hereunder or
thereunder, in each case, on or before the date the same was required under the
terms of this Agreement or the other Repurchase Documents and the same continues
unremedied for two (2) Business Days; or

(l) the aggregate Repurchase Price for all Transactions outstanding on any day
exceeds the Availability or the Maximum Amount and the same continues unremedied
for one (1) Business Day after notice to the Seller; provided, however, during
the period of time that such event remains unremedied, no additional Transaction
will be made under this Agreement; or

(m) the Seller or any Guarantor shall fail to make a payment due with respect
to, or be in default under or any event or condition exists or has occurred that
would in any case permit the acceleration of (regardless of whether any of the
foregoing have been or are waived) (i) any Indebtedness or other indebtedness
(including recourse and non–recourse debt), any Contractual Obligation or any
Guarantee Obligation of the Seller or the Guarantor, in each case where the
potential indebtedness, contract amount or liability or guaranty amount or
liability, as applicable, thereunder equals or exceeds $10,000,000, (ii) any
Interest Rate Protection Agreement or (iii) any Seller–Related Obligation; or

(n) any event, non-event, action, inaction, condition, failure of condition or
other occurrence or non-occurrence under this Agreement or any of the other
Repurchase Documents that, by the express terms of this Agreement or the other
Loan Documents, is deemed to constitute an Event of Default; or

(o) the Seller, any of the Guarantors or the Pledgor shall admit its inability
to, or its intentions not to, perform its obligations, covenants or agreements
under any Repurchase Document or admit that it is not Solvent.

Section 10.2 Remedies.

(a) If an Event of Default occurs, the following rights and remedies are
available to the Purchaser; provided, that an Event of Default shall be deemed
to be continuing unless expressly waived by the Purchaser in writing:

(i) At the option of the Purchaser, exercised by written notice to the Seller
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Insolvency Event of the Seller, the
Guarantors, the Pledgor or any other Repurchase Party), the Repurchase Date for
each Transaction hereunder, if it has not already occurred, shall be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately cancelled) and the
Funding Expiration Date and Facility Maturity Date shall be deemed to have
occurred. The Purchaser shall (except upon the occurrence of an Insolvency of
the Seller, the Guarantors, the Pledgor or any other Repurchase Party) give
notice to the Seller of the exercise of such option as promptly as practicable.

(ii) If the Purchaser exercises or is deemed to have exercised the option
referred to in Subsection 10.2(a)(i),

(A) (1) the Seller’s obligations in such Transactions to repurchase all
Purchased Items, at the Repurchase Price therefor on the Repurchase Date, and,
without duplication, to pay the Aggregate Unpaids and all other Obligations or
other amounts owed by the Seller, the Guarantors, the Pledgor and any other
Person hereunder and under the other Repurchase Documents, shall thereupon
become immediately due and payable, (2) all Income paid after such exercise or
deemed exercise shall be retained by the Purchaser and applied to the aggregate
unpaid Repurchase Price, the Aggregate Unpaids and any other Obligations or
other amounts owed by the Seller, the Guarantors, the Pledgor and any other
Person hereunder and under the other Repurchase Documents, and (3) the Seller
shall immediately deliver to the Purchaser any Purchased Items subject to such
Transactions then in the Seller’s possession or control; and

(B) all Income actually received by the Purchaser pursuant to Section 2.6
(excluding any Late Payment Fees and other Price Differential at the
Post–Default Rate) shall be applied to the aggregate unpaid Repurchase Price and
Aggregate Unpaids and any Obligations and other amounts owed by the Seller, the
Guarantors, the Pledgor and any other Person hereunder or the other Repurchase
Documents, in such order as the Purchaser shall determine in its discretion.

(iii) Upon the occurrence of one or more Events of Default, the Purchaser shall
have the right to obtain physical possession of the Servicing Records (subject
to the provisions of the Custodial Agreement), the Servicing Files, the
Servicing Agreements and all other files of the Seller or any third party acting
for the Seller relating to the Purchased Items and all documents relating to the
Purchased Items which are then or may thereafter come into the possession of the
Seller or any third party acting for the Seller, and the Seller shall deliver to
the Purchaser such assignments as the Purchaser shall request (all of the
foregoing at the expense of the Seller), and the Purchaser shall have the right
to appoint any Person to act as the Servicer for the Purchased Assets.

(iv) In the event the Seller has not repurchased all Purchased Items, the
Purchaser may (A) complete any assignments, allonges, endorsements, powers or
other documents or instruments executed in blank, (B) immediately sell, without
demand or further notice of any kind, at a public or private sale and at such
price or prices as the Purchaser may deem reasonably satisfactory any or all
Purchased Items subject to such Transactions hereunder and apply the proceeds
thereof to the aggregate unpaid Repurchase Price, the Aggregate Unpaids, the
Obligations and any other amounts owed by the Seller, the Guarantors, the
Pledgor and any other Person hereunder and under the other Repurchase Documents,
and/or (C) in its discretion, elect, in lieu of selling all or a portion of such
Purchased Items, to give the Seller credit for such Purchased Items in an amount
equal to the Market Value (determined by the Purchaser in its discretion) of the
Purchased Items against the aggregate unpaid Repurchase Price, the Aggregate
Unpaids, the Obligations and any other amounts owing by the Seller, the
Guarantors, the Pledgor and any other Person hereunder and under the other
Repurchase Documents. The proceeds of any disposition of Purchased Items shall
be applied first to the costs and expenses incurred by the Purchaser in
connection with the Event of Default; second to the costs of related covering
and/or related hedging transactions; third to the Repurchase Price; fourth to
the Aggregate Unpaids, the Obligations and any other amounts owed by the Seller,
the Guarantors, the Pledgor and any other Person hereunder or under the other
Repurchase Documents; and fifth to the Seller.

(v) The Seller agrees that the Purchaser may obtain an injunction, an order of
specific performance or other equitable relief to compel the Seller to fulfill
any of its obligations as set forth in this Agreement, including, without
limitation, Article X, if the Seller fails or refuses to perform its obligations
as set forth herein or therein.

(vi) The Seller shall be liable to the Purchaser, payable as and when incurred
by the Purchaser, for (A) the amount of all actual out–of–pocket expenses,
including legal or other expenses incurred by the Purchaser in connection with
or as a consequence of an Event of Default, and (B) all costs incurred in
connection with hedging or covering transactions.

(vii) The Purchaser shall have, in addition to its rights hereunder, any rights
and remedies otherwise available to it under any other agreement, Applicable Law
or the UCC.

(b) The Purchaser may exercise one or more of the remedies available to the
Purchaser immediately upon the occurrence of an Event of Default and at any time
thereafter without notice to the Seller. All rights and remedies arising under
this Agreement and the other Repurchase Documents are cumulative and not
exclusive of any other rights or remedies that the Purchaser may have.

(c) The Purchaser may enforce its rights and remedies hereunder without prior
judicial process or hearing, and each of the Seller, the Guarantors and the
Pledgor hereby expressly waives any defenses the Seller, any of the Guarantors
and the Pledgor might otherwise have to require the Purchaser to enforce its
rights by judicial process. Each of the Seller, the Guarantors and the Pledgor
also waives any defense (other than a defense of payment or performance) the
Seller, any of the Guarantors or the Pledgor might otherwise have arising from
the use of nonjudicial process, enforcement and sale of all or any portion of
the Purchased Items, or from any other election of remedies. The Seller, the
Guarantors and the Pledgor recognize that nonjudicial remedies are consistent
with the usages of the trade, are responsive to commercial necessity and are the
result of a bargain at arm’s–length.

(d) To the extent permitted by Applicable Law, the Seller shall be liable to the
Purchaser for interest on any amounts owing by the Seller hereunder, from the
date the Seller becomes liable for such amounts hereunder until such amounts are
(i) paid in full by the Seller or (ii) satisfied in full by the exercise of the
Purchaser’s rights hereunder. Interest on any sum payable by the Seller to the
Purchaser under this Subsection 10.2(d) shall accrue interest at a rate equal to
the Post–Default Rate.

(e) In addition to the rights under this Section 10.2, upon an Event of Default
the Purchaser shall no longer be obligated to enter into any additional
Transactions pursuant to any outstanding Confirmation and the Purchaser shall
have the following additional rights if an Event of Default occurs:

(i) The Purchaser and the Seller, the Guarantors and the Pledgor agree and
acknowledge that the Purchased Items constitute collateral that may decline
rapidly in value. Accordingly, notwithstanding anything to the contrary in this
Agreement, the Purchaser shall not be required to give notice to the Seller, the
Guarantors, the Pledgor or any other Person prior to exercising any remedy in
respect of an Event of Default. If no prior notice is given, the Purchaser shall
give notice to the Seller of the remedies effected by the Purchaser promptly
thereafter. The Purchaser shall act in good faith in exercising its rights
pursuant to this Subsection 10.2(e).

(ii) The Purchaser may, in its discretion, elect to hold any Purchased Item for
its own account and earn the related interest on the full face amount thereof.

(f) Notwithstanding anything contained in the Repurchase Documents to the
contrary, neither the Seller, the Guarantors, the Pledgor nor any other Person
shall be permitted to cure an Event of Default after the acceleration of any of
the Obligations.

ARTICLE XI

INDEMNIFICATION

Section 11.1 Indemnities by the Seller.

(a) The Seller agrees to hold the Purchaser, the Affected Parties and their
Affiliates and the Purchaser, the Affected Parties and their Affiliates’
officers, directors, shareholders, employees, agents, attorneys, Affiliates and
advisors (each an “Indemnified Party” and collectively the “Indemnified
Parties”) harmless from and indemnify any Indemnified Party against all
liabilities, losses, damages, judgments, costs, expenses, penalties or fines of
any kind that may be imposed on, incurred by or asserted against such
Indemnified Party (collectively, the “Indemnified Amounts”) in any way relating
to, arising out of or resulting from (i) this Agreement, the Repurchase
Documents, the Mortgage Loan Documents, any Purchased Items or any transaction
or Transaction contemplated hereby or thereby, or any amendment, supplement,
extension or modification of, or any waiver or consent under or in respect of,
this Agreement, the Repurchase Documents, the Mortgage Loan Documents, any
Purchased Items or any transaction or Transaction contemplated hereby or
thereby, (ii) any Mortgage Asset, any Purchased Item or the Pledged Collateral,
(iii) any violation of, alleged violation, non–compliance with or liability
under any Applicable Law (including, without limitation, violation of securities
laws), (iv) ownership of the Repurchase Documents, the Mortgage Loan Documents,
the Purchased Items, the Pledged Collateral, any other collateral for the
Facility, the Underlying Mortgaged Property, any other related Property or
collateral or any part thereof or any interest therein or receipt of any Income
or rents, (v) any failure on the part of the Seller, any of the Guarantors or
the Pledgor to perform or comply with any of the terms of the Mortgage Loan
Documents or the Repurchase Documents, (vi) any Taxes including, without
limitation, any Taxes attributable to the execution, delivery, filing or
recording of any Repurchase Document, any Mortgage Loan Document or any
memorandum of any of the foregoing, (vii) any Lien or claim arising on or
against the Underlying Mortgaged Property, any other related Property or
collateral, the Pledged Collateral, the Purchased Items or any part thereof
under any Applicable Law or any liability asserted against the Purchaser with
respect thereto, (viii)  any civil penalty or fine assessed by OFAC against, and
all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with the defense thereof, by any Indemnified Party as a
result conduct of the Seller the Pledgor, any of the Guarantors or any other
Repurchase Party that violates any sanction enforced by OFAC, (xix) any
violation (or alleged violation) or non–compliance (or alleged non–compliance)
with Environmental Laws, the existence, correction or removal of any Materials
of Environmental Concern, any Remedial Work and any Release in any way affecting
any Underlying Mortgaged Property or any other Property (x) the Seller’s, any of
the Guarantor’s, the Pledgor’s and or any other Repurchase Party’s conduct,
activities, actions and/or inactions in connection with, relating to or arising
out of any of the foregoing in clauses of this Subsection 11.1(a), that, in each
case, results from anything other than any Indemnified Party’s gross negligence
or willful misconduct. In any suit, proceeding or action brought by an
Indemnified Party in connection with any Purchased Item for any sum owing
thereunder, or to enforce any provisions of any Purchased Item, the Seller will
save, indemnify and hold such Indemnified Party harmless from and against all
expense, loss or damage suffered by reason of any defense, set–off,
counterclaim, recoupment or reduction of liability whatsoever of the account
debtor, obligor or Borrower thereunder arising out of a breach by the Seller,
any of the Guarantors, the Pledgor or any other Repurchase Party of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor, obligor or
Borrower or its successors from the Seller, any of the Guarantors, the Pledgor
or any other Repurchase Party. The Seller also agrees to reimburse an
Indemnified Party as and when billed by such Indemnified Party for all such
Indemnified Party’s costs, expenses and fees incurred in connection with the
enforcement or the preservation of such Indemnified Party’s rights under this
Agreement, the Repurchase Documents, the Mortgage Loan Documents and any
transaction or Transaction contemplated hereby or thereby, including, without
limitation, the reasonable fees and disbursements of its counsel. In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Subsection 11.1(a) applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by the Seller, any of
the Guarantors and/or the Pledgor or any of their officers, directors,
shareholders, employees or creditors, an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not any
transaction contemplated hereby is consummated.

(b) Any amounts subject to the indemnification provisions of this Section 11.1
shall be paid by the Seller to the Indemnified Party within five (5) Business
Days following such Person’s demand therefor. For the avoidance of doubt, an
Indemnified Party may seek payment of any Indemnified Amount at any time and
regardless of whether a Default or an Event of Default then exists or is
continuing. If for any reason the indemnification provided in this Section 11.1
is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then the Seller shall contribute to the amount paid
or payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and the Seller on
the other hand but also the relative fault of such Indemnified Party as well as
any other relevant equitable considerations. Indemnification under Section 11.1
shall be in an amount necessary to make the Indemnified Party whole after taking
into account any tax consequences to the Indemnified Party of the receipt of the
indemnity provided hereunder, including the effect of such tax or refund on the
amount of tax measured by net income or profits that is or was payable by the
Indemnified Party. The obligations of the Seller under this Section 11.1 shall
survive the termination of this Agreement.

ARTICLE XII

[RESERVED]

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Amendments and Waivers.

Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Seller, the Purchaser and the Guarantors. Any waiver or
consent shall be effective only if it is in writing and only in the specific
instance and for the specific purpose for which given.

Section 13.2 Notices, Etc.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or delivered,
as to each party hereto, at its address or addresses set forth under its name on
the signature pages hereof or at such other address as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of (a) notice by
mail, five (5) days after being deposited in the United States mail, first class
postage prepaid, (b) notice by telex, when telexed against receipt of answer
back, or (c) notice by facsimile copy, when verbal communication of receipt is
obtained. Neither the Seller, the Guarantors nor the Pledgor shall be entitled
to any notices of any nature whatsoever from the Purchaser except with respect
to matters for which this Agreement or the Repurchase Documents specifically and
expressly provide for the giving of notice by the Purchaser to the Seller, the
Guarantors or the Pledgor and except with respect to matters for which the
Seller, the Guarantors or the Pledgor are not, pursuant to Applicable Law,
permitted to waive the giving of notice.

Section 13.3 Set–offs.

In addition to any rights and remedies of the Purchaser provided by this
Agreement, the Repurchase Documents and by Applicable Law, the Purchaser shall
have the right, without prior notice to the Seller, the Guarantors or the
Pledgor, any such notice being expressly waived by the Seller, the Guarantors
and the Pledgor to the extent permitted by Applicable Law, and regardless of the
existence of any other collateral, upon any amount becoming due and payable by
the Seller, the Guarantors or the Pledgor to the Purchaser or any other Affected
Party hereunder, under the Repurchase Documents or otherwise (whether at the
stated maturity, by acceleration or otherwise) to set–off and appropriate and
apply against such amount any and all monies and other Property of the Seller,
any of the Guarantors or the Pledgor, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any and all other
credits, indebtedness, claims, securities, collateral, Property or proceeds of
any of the foregoing in, as applicable, any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, and in each
case at any time held or owing by the Purchaser, any other Affected Party or any
Affiliate of the foregoing, any Person under the control of the foregoing and
any successor or assign of the foregoing to or for the credit or the account of
the Seller, the Guarantors or the Pledgor, whether for safekeeping, custody,
pledge, transmission, collection or otherwise. The Purchaser agrees promptly to
notify the Seller, the Guarantors and the Pledgor after any such set–off and
application made, provided that the failure to give such notice shall not affect
the validity of such set–off and application. ANY AND ALL RIGHTS TO REQUIRE THE
PURCHASER AND THE OTHER AFFECTED PARTIES TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE AMOUNTS OWING TO THE PURCHASER
AND THE OTHER AFFECTED PARTIES BY THE SELLER, THE GUARANTORS OR THE PLEDGOR
UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING ITS RIGHT OF SET–OFF WITH
RESPECT TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER
PROPERTY OF THE SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED
BY THE SELLER, THE GUARANTORS AND THE PLEDGOR.

Section 13.4 No Waiver; Remedies.

(a) No failure on the part of the Purchaser to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any further exercise thereof or the exercise of any other right. The rights and
remedies herein provided are cumulative and not exclusive of any rights and
remedies provided by law. Application of the Post–Default Rate or increased
Pricing Spread after an Event of Default shall not be deemed to constitute a
waiver of any Event of Default or Default or any rights or remedies of the
Purchaser under this Agreement, any other Repurchase Documents or Applicable
Law, or a consent to any extension of time for the payment or performance of any
obligation with respect to which the Post–Default Rate or increase in Pricing
Spread after an Event of Default may be invoked.

(b) In the event that a claim or adjudication is made that the Purchaser has
acted unreasonably or unreasonably delayed acting in any case where by
Applicable Law or under this Agreement or the other Repurchase Documents it has
an obligation to act reasonably or promptly, the Seller’s, each of the
Guarantors and/or the Pledgor’s sole remedies shall be limited to commencing an
action seeking injunctive relief or declaratory judgment.

Section 13.5 Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the Seller, the
Purchaser, the Guarantors and their respective successors and permitted assigns.

Section 13.6 Term of this Agreement.

(a) This Agreement, including, without limitation, the Seller’s and the
Guarantor’s representations, agreements, covenants, obligations and duties set
herein, creates and constitutes the continuing obligations of the parties hereto
in accordance with its terms and shall remain in full force and effect until the
Aggregate Unpaids are paid in full; provided, however, notwithstanding the
repayment in full of the Aggregate Unpaids and/or the termination of this
Agreement, the indemnification and payment provisions of Article XI, the
provisions of Sections 2.4(b), 2.10, 2.11, 13.9, 13.11 and 13.13, the rights and
remedies with respect to any breach of any representation or warranty made or
deem made by the Seller or any of the Guarantors pursuant to this Agreement, and
any other provision that by its terms expressly survives termination shall each
be continuing and shall survive any termination of this Agreement.

(b) Subject to Subsection 13.6(a), this Agreement may be terminated by the
Purchaser or the Seller upon giving written notice to the other and to the
Guarantors, except that this Agreement shall, notwithstanding such notice,
remain applicable to any Transaction and Aggregate Unpaids then outstanding.

(c) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Purchaser as a preference, fraudulent conveyance or otherwise under any
Insolvency Law, all as though such payment had not been made; provided that in
the event payment of all or any part of the Obligations is rescinded or must be
restored or returned, all reasonable costs and expenses (including, without
limitation, any reasonable legal fees and disbursements) incurred by the
Purchaser in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Obligations.

Section 13.7 Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF). EACH OF THE PARTIES HERETO HEREBY AGREES TO THE NON–EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

Section 13.8 Waivers.

(a) THE SELLER, THE GUARANTORS AND THE PLEDGOR EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO ASSERT A COUNTERCLAIM, OTHER
THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT
BY PURCHASER OR ANY OF ITS AFFILIATES OR AGENTS.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH
THIS AGREEMENT, THE REPURCHASE DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH
TRIAL WITHOUT A JURY.

(c) EXCEPT AS PROHIBITED BY LAW, EACH OF THE SELLER, THE GUARANTORS AND THE
PLEDGOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION WHATSOEVER INVOLVING THE PURCHASER, ANY AFFECTED PARTY OR ANY
AFFILIATE OF THE FOREGOING ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.

Section 13.9 Costs, Expenses and Taxes.

The Seller agrees to pay as and when billed by the Purchaser all of the
reasonable out–of–pocket costs and expenses incurred by the Purchaser in
connection with the development, preparation and execution of, and any
amendment, supplement, extension or modification to, this Agreement, the
Repurchase Documents, any Transaction hereunder and any other documents and
agreements prepared in connection herewith or therewith. The Seller agrees to
pay as and when billed by the Purchaser all of the out–of–pocket costs and
expenses incurred in connection with the consummation and administration of the
transactions contemplated hereby and thereby including, without limitation,
(i) all the reasonable fees, disbursements and expenses of counsel to the
Purchaser and (ii) all the due diligence, inspection, testing, review,
recording, travel, lodging or other administrative costs and expenses incurred
by the Purchaser with respect to the Purchaser’s review, consideration and
purchase or proposed purchase of any Mortgage Asset, any Purchased Asset or any
Purchased Item under this Agreement and the other Repurchase Documents
(including any costs necessary or incidental to the execution of any Transaction
under this Agreement), including, but not limited to, those costs and expenses
incurred by the Purchaser and reimbursable by the Seller pursuant to
Subsection 11.1(a) of this Agreement. The Seller shall pay on demand any and all
stamp, sales, excise and other taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement, the Repurchase Documents or the other documents to be delivered
hereunder or thereunder or the funding or maintenance of Transactions hereunder.

Section 13.10 Legal Matters.

In the event of any conflict between the terms of this Agreement, any other
Repurchase Document and any Confirmation, the documents shall control in the
following order of priority: first, the terms of the Confirmation shall prevail,
then the terms of this Agreement shall prevail, and then the terms of the other
Repurchase Documents shall prevail. Each of the Seller and the Guarantors hereby
acknowledge that: (i) it has been advised by counsel of its choosing in the
negotiation, execution and delivery of the Repurchase Documents; (ii) it has no
fiduciary relationship with the Purchaser (including, but not limited to, under
this Agreement and under the other Repurchase Documents); and (iii) no joint
venture exists with the Purchaser.

Section 13.11 Recourse Against Certain Parties.

No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Purchaser, the Seller or the Guarantors as contained in this
Agreement, the Repurchase Documents or any other agreement, instrument or
document entered into by the Purchaser, the Seller, the Guarantors or any such
party pursuant hereto or thereto or in connection herewith or therewith shall be
had against any administrator of the Purchaser, the Seller or the Guarantors or
any incorporator, Affiliate (direct or indirect), owner, member, partner,
stockholder, officer, director, employee, agent or attorney of the Purchaser,
the Seller or the Guarantors or of any such administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of the Purchaser, the Seller or the Guarantors contained in this
Agreement, the Repurchase Documents and all of the other agreements, instruments
and documents entered into by it pursuant hereto or thereto or in connection
herewith or therewith are, in each case, solely the corporate obligations of the
Purchaser, the Seller or the Guarantors. The provisions of this Section 13.11
shall survive the termination of this Agreement.



      Section 13.12 Further Assurances.  

The Seller shall cause this Agreement, all amendments hereto and/or all
financing statements and continuation statements and any other necessary
documents covering the right, title and interest of the Purchaser to the
Purchased Items to be promptly recorded, registered and filed, and at all times
to be kept recorded, registered and filed, all in such manner and in such places
as may be required by law fully to preserve and protect the right, title and
interest of the Purchaser hereunder to all property comprising the Purchased
Items. The Seller shall deliver to the Purchaser file–stamped copies of, or
filing receipts for, any document recorded, registered or filed as provided
above, as soon as available following such recording, registration or filing.
The Seller shall execute any and all documents reasonably required to fulfill
the intent of this Section 13.12. The Seller agrees that from time to time, at
its expense, it will promptly execute and deliver all instruments and documents,
and take all actions, that the Purchaser may reasonably request in order to
perfect, protect or more fully evidence the Transactions hereunder and the
security interest granted in the Purchased Items, or to enable the Purchaser to
exercise and enforce its rights and remedies hereunder, under any Repurchase
Document or under any Purchased Item. If the Seller fails to perform any of its
obligations hereunder, the Purchaser may (but shall not be required to) perform,
or cause performance of, such obligation; and the Purchaser’s costs and expenses
incurred in connection therewith shall be payable by the Seller. The Seller
irrevocably appoints the Purchaser as its attorney–in–fact and authorizes the
Purchaser to act on behalf of the Seller (i) to execute on behalf of the Seller
as debtor and to file financing statements necessary or desirable in the
Purchaser’s discretion to perfect and to maintain the perfection and priority of
the security interest in the Purchased Items, and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Purchased Items as a financing statement in such offices as
the Purchaser in its discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests in the Purchased Items.
This appointment is coupled with an interest and is irrevocable.

Section 13.13 Confidentiality.

(a) Each of the Purchaser, the Seller, the Guarantors and the Pledgor shall
maintain and shall cause each of its officers, directors and employees to
maintain the confidentiality of this Agreement and all information with respect
to the other parties, including all information regarding the Purchased Items
and each party’s business obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that each such party and its officers, directors and employees may
(i) disclose such information to its external accountants, attorneys, investors,
potential investors, Affiliates and the agents of such Persons (“Excepted
Persons”); provided, however, that each Excepted Person shall, as a condition to
any such disclosure, agree for the benefit of the Purchaser, the Seller, the
Guarantors and the Pledgor that such information shall be used solely in
connection with such Excepted Person’s evaluation of, or relationship with, the
Seller, the Guarantors, the Pledgor and the other Repurchase Parties,
(ii) disclose the existence of the Agreement and the Repurchase Documents, but
not the financial terms thereof, (iii) disclose such information as is required
by Applicable Law, and (iv) disclose the Agreement, the Repurchase Documents and
such other information in any suit, action, proceeding or investigation (whether
in law or in equity or pursuant to arbitration) involving any of the Repurchase
Documents for the purpose of defending itself, reducing its liability or
protecting or exercising any of its claims, rights, remedies or interests under
or in connection with any of the Repurchase Documents. It is understood that the
financial terms that may not be disclosed except in compliance with this
Subsection 13.13(a) include, without limitation, all fees and other pricing
terms, all Events of Default and priority of payment provisions.

(b) Anything herein to the contrary notwithstanding, each of the Seller, the
Guarantors and the Pledgor hereby consent to the disclosure of any nonpublic
information (including credit and other information) with respect to it (or any
Affiliate or any Subsidiary) by the Purchaser or any Affected Party to any
prospective or actual assignee, participant or pledgee to any Affiliate of the
Purchaser or any Affected party and to any other Person deemed necessary or
appropriate in the reasonable judgment of the Purchaser or any Affected Party,
provided each such Person is informed of the confidential nature of such
information and such Person agrees to be bound by the confidentiality provisions
set forth herein.

(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (including,
without limitation, non–public confidential information) without prior notice to
any Person (A) if required to do so by any Applicable Law, (B) to any
Governmental Authority having or claiming authority to regulate or oversee any
respects of the Purchaser’s or any Affected Party’s business or that of its
respective Affiliates, including, without limitation, pursuant to any regulatory
examination of the Purchaser, any Affected Party or their Affiliates or in
accordance with the Purchaser’s, any Affected Party’s or their Affiliates’
regulatory compliance policy, (C) pursuant to any subpoena, civil investigative
demand or similar demand or request of any court, regulatory authority,
arbitrator or arbitration to which the Purchaser, any Affected Party or an
officer, director, employer, shareholder, owner, member, partner, agent,
employee or Affiliate of any of the foregoing is a party, (D) in any preliminary
or final offering circular, registration statement or contract or other document
approved in writing in advance by the Seller, any of the Guarantors or the
Pledgor, or (E) to any Affiliate, independent or internal auditor, agent,
employee or attorney of the Purchaser or any Affected Party having a need to
know the same; provided, that the Purchaser or Affected Party advises such
recipient described in this clause (E) of the confidential nature of the
information being disclosed and such Person agrees to be bound by the
confidentiality provisions set forth herein; or (iii) any other disclosure
authorized by the Seller, any of the Guarantors or the Pledgor, as applicable.

(d) Notwithstanding anything to the contrary contained herein, the Repurchase
Documents or in any related document, all Persons may disclose to any and all
Persons, without limitation of any kind, the federal income tax treatment of any
of the transactions contemplated by this Agreement, the Repurchase Documents or
any other related document, any fact relevant to understanding the federal tax
treatment of such transactions and all materials of any kind (including opinions
or other tax analyses) relating to such federal income tax treatment.

Section 13.14 Execution in Counterparts; Severability; Integration.

(a) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts (including by facsimile), each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement.

(b) Each provision of this Agreement shall be valid, binding and enforceable to
the fullest extent permitted by Applicable Law. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction (either in its entirety or as applied to any Person, fact,
circumstance, action or inaction), the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction or as applied to any Person, fact, circumstance, action
or inaction, shall not in any way be affected or impaired thereby.

(c) This Agreement and any other Repurchase Document executed in connection
herewith contain the final and complete integration of all prior expressions by
the parties hereto and thereto with respect to the subject matter hereof and
thereof and shall constitute the entire agreement among the parties hereto and
thereto with respect to the subject matter hereof and thereof, superseding all
prior oral or written understandings.

Section 13.15 Seller’s Waiver of Setoff.

Each of the parties hereto (other than the Purchaser and any Affected Party)
hereby waives any right of setoff it may have or to which it may be entitled
under this Agreement from time to time against the Purchaser or any Affected
Party or their assets or Property.



      Section 13.16 Assignments and Participations.  

Neither the Seller, any of the Guarantors nor the Pledgor may assign, delegate
or otherwise transfer in any way any of its rights, duties or obligations under
this Agreement without the prior written consent of the Purchaser in its
discretion and any attempt by the Seller, any of the Guarantors or the Pledgor
to assign, delegate or otherwise transfer in any way any of its rights, duties
or obligations under this Agreement and/or the other Repurchase Documents
without the prior written consent of the Purchaser in its discretion shall be
null and void. The Purchaser may sell, transfer, assign, pledge or grant
participation interests to any Person in all or any portion of any Transaction,
its interest in all or any portion of any Purchased Item and/or any other
interest of the Purchaser under this Agreement and the other Repurchase
Documents (any such entity, a “Transferee”); provided, that (i) the Purchaser
shall give concurrent notice to the Seller of any assignment (the failure to
give such notice, however, shall not affect the validity or enforceability of
such assignment) and (ii) any assignment effected pursuant to this Section 13.16
shall be in respect of Purchased Assets with a minimum Purchase Price of
$5,000,000 (other than in the case of (x) an assignment of all of the interests
then held by the Purchaser (or a Transferee), (y) a transfer to an Affiliate of
the Purchaser or a Transferee), or (z) an Event of Default). Each of the Seller
and the Guarantors agrees to cooperate with the Purchaser in connection with any
such assignment, transfer, pledge, participation or sale, and to enter into such
restatements of, and amendments, supplements and other modifications to this
Agreement, in order to give effect to such assignment, transfer, pledge,
participation or sale.

Section 13.17 Heading and Exhibits.

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

Section 13.18 Single Agreements.

The Purchaser, the Seller and the Guarantors acknowledge that, and have entered
hereinto and will enter into each Transaction hereunder in consideration of and
in reliance upon the fact that, all Transactions hereunder constitute a single
business and contractual relationship and that each has been entered into in
consideration of the other Transactions. Each of the Seller and the Guarantors
agree (i) to perform all of its obligations in respect of each Transaction
hereunder, and that a default in the performance of any such obligations shall
constitute a default by it in respect of all Transactions hereunder, and
(ii) that payments, deliveries and other transfers made by it or others on its
behalf in respect of any Transaction shall be deemed to have been made in
consideration of payments, deliveries and other transfers in respect of any
other Transactions hereunder, and the obligations to make any such payments,
deliveries and other transfers may be applied against each other and netted.

Section 13.19 Disclosure Relating to Certain Federal Protections.

The parties acknowledge that they have been advised that:

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Exchange Act, the Securities Investor Protection Corporation
has taken the position that the provisions of the Securities Investor Protection
Act of 1970 (“SIPA”) will not provide protection to the other parties with
respect to any Transaction hereunder;

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the Exchange Act, SIPA will not provide protection to the
other parties with respect to any Transaction hereunder;

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable; and

(d) in the case of Transactions in which one of the parties is an “insured
depository institution” as that term is defined in Section 1813(c)(2) of
Title 12 of the Code, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation, the Savings Association Insurance Fund or
the Bank Insurance Fund, as applicable.

Section 13.20 Intent.

(a) The parties recognize that each Transaction is a “Repurchase Agreement” as
that term is defined in Section 101 of Title 11 of the United States Code
(except insofar as the type of Purchased Assets subject to such Transaction or
the term of such Transaction would render such definition inapplicable) and a
“Securities Contract” as that term is defined in Section 741 of Title 11 of the
United States Code (except insofar as the type of Purchased Assets subject to
such Transaction would render such definition inapplicable).

(b) The parties agree and acknowledge that if a party hereto is an “Insured
Depository Institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“Qualified Financial Contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of Purchased
Assets subject to such Transaction would render such definition inapplicable).

(c) It is understood and agreed that this Agreement constitutes a “Master
Netting Agreement” as that term is defined in Section 101 of Title 11 of the
United States Code.

(d) It is understood that this Agreement constitutes a “Netting Contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “Covered
Contractual Payment Entitlement” or “Covered Contractual Payment Obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “Financial Institution” as that term is defined in
FDICIA or regulations promulgated thereunder).

(e) It is understood that any party’s right to liquidate Purchased Assets
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 10.2 is a contractual right to liquidate such
Transaction as described in Sections 555, 559 and 561 of Title 11 of the United
States Code, as amended.

Section 13.21 Periodic Due Diligence Review.

Each of the Seller, the Guarantors and the Pledgor acknowledges that the
Purchaser has the right to perform continuing due diligence reviews with respect
to the Purchased Items and the Seller, the Guarantors, the Pledgor and the other
Repurchase Parties for purposes of verifying compliance with the
representations, warranties, covenants, agreements, duties and specifications
made hereunder, under the Repurchase Documents or otherwise, and each of the
Seller, the Guarantors and the Pledgor agrees that, upon reasonable (but no less
than one (1) Business Day’s) prior notice, unless an Event of Default shall have
occurred, in which case no notice is required, to the Seller, the Guarantors or
the Pledgor, as applicable, the Purchaser or its authorized representatives
shall be permitted during normal business hours to examine, inspect, and make
copies and extracts of, the books and records of the Seller, the Guarantors, the
Pledgor and the other Repurchase Parties, the Mortgage Asset Files, the
Servicing Files and any and all documents, records, agreements, instruments or
information relating to the Purchased Items, the Pledged Collateral or the other
collateral for the Facility in the possession or under the control of the
Seller, the Guarantors, the Pledgor, any other Repurchase Party and/or the
Custodian. Each of the Seller, the Guarantors and the Pledgor also shall make
available to the Purchaser a knowledgeable financial or accounting officer for
the purpose of answering questions respecting the Seller, the Guarantors, the
Pledgor, the other Repurchase Parties, the Mortgage Asset Files, the Purchased
Items, the Pledged Collateral or the other collateral for the Facility. Each of
the Seller, the Guarantors and the Pledgor shall also make available to the
Purchaser any accountants or auditors of the Seller, the Guarantors or the
Pledgor to answer any questions or provide any documents as the Purchaser may
require. The Seller, the Guarantors and the Pledgor shall also cause each of the
Servicers and PSA Servicers (to the extent permitted under the applicable
Pooling and Servicing Agreement) to cooperate with the Purchaser by permitting
the Purchaser to conduct due diligence reviews of files of each such Servicer
and PSA Servicer. Without limiting the generality of the foregoing, each of the
Seller, the Guarantors and the Pledgor acknowledges that the Purchaser may
purchase Purchased Items from the Seller based solely upon the information
provided by the Seller, the Guarantors or the Pledgor to the Purchaser in the
Seller Asset Schedule and the representations, warranties and covenants
contained herein, and that the Purchaser, at its option, has the right at any
time to conduct a partial or complete due diligence review on some or all of the
Purchased Items purchased in a Transaction, including, without limitation,
ordering new credit reports and new appraisals on the related Underlying
Mortgaged Properties and otherwise re–generating the information used to
originate such Purchased Items. The Purchaser may underwrite such Purchased
Assets itself or engage a mutually agreed upon third party underwriter to
perform such underwriting. Each of the Seller, the Guarantors and the Pledgor
agrees to cooperate with the Purchaser and any third party underwriter in
connection with such underwriting, including, but not limited to, providing the
Purchaser and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Purchased
Assets in the possession, or under the control, of the Seller, the Guarantors or
the Pledgor. The Purchaser shall pay all out–of–pocket costs and expenses
incurred by the Purchaser in connection with the Purchaser’s activities pursuant
to this Section 13.21 (“Due Diligence Costs”).

Section 13.22 Use of Employee Plan Assets.

If assets of an employee benefit plan subject to any provision of ERISA are
intended to be used by either party hereto (the “Plan Party”) in a Transaction,
the Plan Party shall so notify the other party prior to the Transaction. The
Plan Party shall represent in writing to the other party that the Transaction
does not constitute a prohibited transaction under ERISA or is otherwise exempt
therefrom, and the other party may proceed in reliance thereon but shall not be
required so to proceed. Subject to the preceding sentence, any such Transaction
shall proceed only if the Seller furnishes or has furnished to the Purchaser its
most recent available audited statement of its financial condition and its most
recent subsequent unaudited statement of its financial condition. By entering
into a Transaction pursuant to this Section 13.22, the Seller shall be deemed
(i) to represent to the Purchaser that since the date of the Seller’s latest
such financial statements, there has been no material adverse change in the
Seller’s financial condition which Seller has not disclosed to the Purchaser,
and (ii) to agree to provide the Purchaser with future audited and unaudited
statements of its financial condition as they are issued, so long as it is a
Seller in any outstanding Transaction involving a Plan Party.

Section 13.23 Time of the Essence.

Time is of the essence with respect to all obligations, duties, covenants,
agreements, notices or actions or inactions of the Seller, the Guarantors and/or
the Pledgor under the Repurchase Documents.

Section 13.24 Construction.

This Agreement and the other Repurchase Documents shall be construed fairly as
to the parties hereto and thereto and not in favor of or against any party.

[Remainder of Page Intentionally Left Blank.]

2

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.



    THE SELLER:



    MMA REALTY CAPITAL REPURCHASE SUBSIDIARY, LLC, a Maryland limited liability
company

      By: /s/ Charles M. Pinckney

Name:
Title:
  Charles M. Pinckney
Executive Vice President

Address for Notices:

MMA Realty Capital Repurchase Subsidiary, LLC
3000 Bayport Drive, Suite 1100
Tampa, Florida 33607
Attention: Thomas Cornett
Facsimile No.: (813) 425–8000
Confirmation No.: (813) 868–8076

with a copy to:

MMA Realty Capital Repurchase Subsidiary, LLC
621 E. Pratt Street, Suite 300
Baltimore, Maryland 21202
Attention: Steve Goldberg, General Counsel
Facsimile No.: (410) 727–5387
Confirmation No.: (443) 263-2871

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

3



    THE PURCHASER:



    WACHOVIA BANK, NATIONAL ASSOCIATION

By: /s/ Joseph F. Cannon
Name: Joseph F. Cannon
Title: Vice President


Wachovia Bank, National Association
One Wachovia Center, Mail Code: NC0166
301 South College Street
Charlotte, North Carolina 28288
Attention: Marianne Hickman
Facsimile No.: (704) 715–0066
Confirmation No.: (704) 715–7818

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

4



    THE GUARANTOR:



    MUNICIPAL MORTGAGE & EQUITY, LLC,

a Delaware limited liability company

By: /s/ Charles M. Pinckney
Name: Charles M. Pinckney
Title: Executive Vice President

Address for Notices:

Municipal Mortgage & Equity, LLC


3000 Bayport Drive, Suite 1100
Tampa, Florida 33607
Attention: Thomas Cornett
Facsimile No.: (813) 425–8000
Confirmation No.: (813) 868–8076

with a copy to:

Municipal Mortgage & Equity, LLC
621 E. Pratt Street, Suite 300
Baltimore, Maryland 21202
Attention: Steve Goldberg, General Counsel
Facsimile No.: (410) 727–5387
Confirmation No.: (443) 263-2871

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

5

Consented to by the Pledgor with respect
to provisions expressly applicable to it:

MMA CAPITAL CORPORATION,
a Michigan Corporation

By: /s/ Charles M. Pinckney
Name: Charles M. Pinckney
Title: Executive Vice President


MMA Capital Corporation
3000 Bayport Drive, Suite 1100
Tampa, Florida 33607
Attention: Thomas Cornett
Facsimile No.: (813) 425–8000
Confirmation No.: (813) 868–8076

with a copy to:

MMA Capital Corporation


621 E. Pratt Street, Suite 300
Baltimore, Maryland 21202
Attention: Steve Goldberg, General Counsel
Facsimile No.: (410) 727–5387
Confirmation No.: (443) 263–2871

6

ANNEX 1
to Mortgage Purchase Agreement

DEFINITIONS

(a) Defined Terms. As used in the Agreement and the annexes, schedules, exhibits
and other attachments thereto, unless the context requires a different meaning,
the following terms shall have the following meanings:

“40 Act”: The Investment Company Act of 1940, as amended from time to time.

“Accepted Servicing Practices”: With respect to the Purchased Items, those
mortgage servicing practices of prudent mortgage lending institutions that
service Purchased Items of the same type, size and structure as such Purchased
Items in the jurisdiction where the related Underlying Mortgaged Property is
located, but in any event, (i) in accordance with the terms of the Repurchase
Documents, (ii) without prejudice to the interests of the Purchaser, (iii) with
a view to the maximization of the recovery on such Purchased Items on a net
present value basis, and (iv) without regard to (A) any relationship that the
Seller, any of the Guarantors, the Pledgor or any other Repurchase Party may
have with the related Borrowers, the Seller or any other party to the Repurchase
Documents or any Affiliate thereof; (B) the right of the Seller, any of the
Guarantors, the Pledgor or any other Repurchase Party to receive compensation or
other fees for its services rendered pursuant to this Agreement or any other
document or agreement; (C) the ownership, servicing or management by the Seller,
any of the Guarantors, the Pledgor or any other Repurchase Party for others of
any other mortgage loans or mortgaged property; (D) any obligation of the
Seller, any of the Guarantors, the Pledgor or any other Repurchase Party to
repurchase or substitute a Purchased Asset; (E) any obligation of the Seller,
any of the Guarantors, the Pledgor or any other Repurchase Party to cure a
breach of a representation and warranty with respect to a Purchased Item; and
(F) any debt the Seller, any of the Guarantors, the Pledgor or any other
Repurchase Party has extended to any Borrower or any Affiliate of such Borrower.

“Account Control Agreement”: A letter agreement among the Seller, the Purchaser
and Wachovia in the form of Exhibit IV attached hereto.

“Accrual Period”: With respect to the first Payment Date, the period from and
including the applicable Purchase Date to but excluding such first Payment Date,
and, with respect to any subsequent Payment Date, the period from and including
the previous Payment Date to but excluding such subsequent Payment Date.

“Additional Amount”: Defined in Subsection 2.11(a).

“Additional Purchased Asset”: An Eligible Asset transferred to the Purchaser in
a satisfaction of a Margin Deficit pursuant to Section 2.5 of this Agreement,
which Additional Purchased Asset must satisfy all requirements of, and be
transferred in accordance with the provisions of, this Agreement.

“Adjusted Eurodollar Rate”: For any Eurodollar Period, a rate per annum equal to
a fraction, expressed as a percentage and rounded upwards (if necessary) to the
nearest 1/100 of 1%, (i) the numerator of which is equal to the Eurodollar Rate
for such Eurodollar Period and (ii) the denominator of which is equal to 100%
minus the Eurodollar Reserve Percentage for such Eurodollar Period.

“Advance Rate”: 75%.

“Affected Party”: The Purchaser and all Subsidiaries, Affiliates, assignees,
transferees, pledgees and participants of the Purchaser.

“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director of such Person. For purposes of this definition,
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) when used with respect to any specified Person means the
possession, direct or indirect, of the power to vote 20% or more of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

“Aggregate Unpaids”: At any time, an amount equal to the sum of the following
(whether due now or in the future) (i) the aggregate Purchase Price for all
outstanding Transactions, (ii) the aggregate Price Differential outstanding,
(iii) the aggregate Margin Deficits outstanding, (iv) all Breakage Costs,
Increased Costs, Due Diligence Costs, Taxes, Additional Amounts, Indemnified
Amounts and Late Payment Fees outstanding, (v) any unpaid fees under the
Repurchase Documents, and (vi) all other amounts owed by the Seller, the
Guarantors, the Pledgor or any other Person to the Purchaser, any Affected Party
or any other Person under this Agreement, the Repurchase Documents or any of the
Transactions entered into pursuant hereto or thereto (whether due or accrued).

“Agreement”: Defined in the Preamble.

“ALTA”: The American Land Title Association.

“Anti–Terrorism Laws”: Any Applicable Law relating to money laundering or
terrorism, including, but not limited to, Executive Order 13224, the OFAC
Regulations and the USA Patriot Act.

“Applicable Law”: For any Person or Property of such Person, all existing and
future (including all amendments, modifications, replacements, extensions and
supplements thereto) applicable laws, rules, regulations (including temporary
and final income tax regulations), statutes, treaties, codes, ordinances,
permits, certificates, orders and licenses of and interpretations by any
Governmental Authority (including, without limitation, usury laws, the Federal
Truth in Lending Act, and Regulation Z and Regulation B of the Board of
Governors of the Federal Reserve System), judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial or quasi–judicial tribunal or agency of competent jurisdiction and any
applicable Governing Documents,.

“Asset Schedule and Exception Report”: Defined in the Custodial Agreement.

“Asset Value”: As of any date of determination for each Eligible Asset or
Purchased Asset, as applicable, the lesser of (a) the product of the Book Value
of such Eligible Asset or Purchased Asset, as applicable, times the Advance Rate
and (b) the product of the Market Value of such Eligible Asset or Purchased
Asset, as applicable, times the Advance Rate; provided, however, the Asset Value
of any Eligible Asset or Purchased Asset, as applicable, may be reduced in the
Purchaser’s discretion by an amount determined by the Purchaser in its
discretion (which amount may, in the Purchaser’s discretion, be reduced to zero)
with respect to any Eligible Asset or Purchased Asset, as applicable, including,
without limitation, (i) in respect of which any statement made or information
provided by the Seller to the Purchaser with respect to the Eligible Asset or
Purchased Asset, as applicable, is untrue in any material respect or in respect
of which there is a breach of a representation or warranty set forth in
Article IV of this Agreement (to the extent any such representation or warranty
relates to Eligible Assets or Purchased Assets or the Purchaser’s rights or
remedies with respect thereto), Schedule 1 to this Agreement or in the Mortgage
Loan Documents, in each case, assuming each representation and warranty is made
as of the date the Asset Value is determined, and in each case, without regard
to (A) knowledge or lack of knowledge of a breach, (B) any qualifications (if
any) to such representations and warranties based on knowledge (regardless of
how such knowledge is qualified or phrased) and (C) representations or
warranties with respect to knowledge or lack of knowledge thereof, (ii) in
respect of which the complete Mortgage Asset File has not been delivered to the
Custodian within the time periods required by this Agreement or the Custodial
Agreement, (iii) that was not, is not or is no longer in any respect an Eligible
Asset, (iv) with respect to which any Retained Interest, funding commitment or
funding obligation of any kind shall have been transferred to the Purchaser,
(v) for which a Mortgage Loan Document or Mortgage Asset File (A) has been
released from the possession of the Custodian under the Custodial Agreement to
the Seller or its designee and the same has not been returned to the Custodian
for a period in excess of twenty (20) calendar days or (B) is the subject of
Section 4.3 of the Custodial Agreement, (vi) any portion of which (including an
interest that is senior or pari passu to the Eligible Asset or Purchased Asset,
as applicable) has been downgraded by any Rating Agency, (vii) with respect to
which there has occurred any Insolvency Proceeding with respect to any
co-participant or any Person having an interest in the Eligible Asset or
Purchased Asset or any related Underlying Mortgaged Property which is pari passu
with, in right of payment or priority, the rights of the Purchaser in such
Eligible Asset or Purchased Asset, and/or (viii) with respect to which the
Seller fails to deliver any reports, documents or other information regarding
any Eligible Asset, Purchased Asset or Underlying Mortgaged Property and such
failure affects, impairs or interferes with the Purchaser’s rights or remedies
with respect to or the ability to determine the Asset Value of any Eligible
Asset or Purchased Asset, as applicable.

“Assignment”: The transfer of all of the Seller’s rights and interests under an
Eligible Asset pursuant to an assignment agreement among the Seller and the
Purchaser, which agreement shall be in the form of Exhibit VIII and is otherwise
satisfactory to the Purchaser in its discretion.

“Assignment of Leases”: With respect to any Mortgage, an assignment of leases,
rents and profits thereunder, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
Underlying Mortgaged Property is located to reflect the assignment of leases to
the Purchaser.

“Assignment of Mortgage”: With respect to any Mortgage, an assignment of the
Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Underlying
Mortgaged Property is located to reflect the assignment of the Mortgage to the
Purchaser.

“Availability”: At any time, an amount equal to the positive excess (if any) of
(a) the Maximum Amount minus (b) the aggregate Purchase Price outstanding for
all Transactions on such day; provided, however, the Availability shall be
zero (0) on and after the occurrence of (i) the Funding Expiration Date,
(ii) the Facility Maturity Date, (iii) a Margin Deficit which is still
outstanding or (iv) an Event of Default.

“Bailee”: With respect to each Table Funded Purchased Asset, the related title
company, attorney or settlement agent, in each case, approved in writing by the
Purchaser in its discretion.

“Bailee Agreement”: The Bailee Agreement among the Seller, the Purchaser and the
Bailee in the form of Annex 13 to the Custodial Agreement.

“Bailee’s Trust Receipt”: A Bailee Trust Receipt in the form of Attachment 2 to
the Bailee Agreement.

“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

“Base Rate”: On any date, a fluctuating rate per annum equal to the lesser of
(a) the Prime Rate or (b) the Federal Funds Rate plus 1.0%.

“Basic Mortgage Asset Documents”: Defined in the Custodial Agreement.

“Benefit Plan”: Any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which the Seller or any Guarantor or any ERISA Affiliate of the
Seller or any Guarantor is, or at any time during the immediately preceding
six (6) years was, an “employer” as defined in Section 3(5) of ERISA.

“BofA Facility”: The Credit Agreement, dated as of November 12, 2004, among
MunieMae TEI Holdings, LLC, MMA Construction Finance, LLC, and Midland Mortgage
Investment Corporation, as borrowers, the Guarantor, as guarantor, each lender
from time to time party thereto, as lenders, and Bank of America, N.A., as
administrative agent.

“Book Value”: With respect to any Eligible Asset or Purchased Asset, as
applicable, at any time, an amount, as certified by the Seller, equal to the
lesser of (a) face or par value and (b) the price that the Seller initially paid
or advanced therefor plus any additional amounts advanced by the Seller for or
in respect of such Eligible Asset or Purchased Asset, as applicable, as such
Book Value may be marked down by the Seller from time to time, including, as
applicable, from any loss/loss reserve/price adjustments, less an amount equal
to the sum of all principal payments, prepayments or paydowns paid, realized
losses and other write downs recognized relating to such Eligible Asset or
Purchased Asset, as applicable; provided, however, any such markdowns or
adjustments must be made in good faith and shall be disclosed contemporaneously
therewith in writing to the Purchaser, which mark downs or adjustments, without
a corresponding payment and application of principal, may result in a Margin
Deficit.

“Borrower”: Individually and collectively (as the context may expressly provide
or require), the borrowers, obligors or debtors under a Eligible Asset or
Purchased Asset, as applicable, including, but not limited to, any guarantor
thereof, the borrowers, obligors or debtors of any debt, including any guarantor
thereof, senior to the Eligible Asset or Purchased Asset, as applicable,
including obligors, debtors and guarantors with respect to the debt secured by
any Underlying Mortgaged Property, and any Person that has not signed the
related Mortgage Note, Junior Interest Documents, Mezzanine Note or other note,
certificate or instrument but owns an interest in the related Underlying
Mortgaged Property, which interest has been encumbered to secure such Mortgage
Asset.

“Borrower Reserve Payments”: Any payments made by a Borrower under the
applicable Mortgage Loan Documents which, pursuant to the terms of such Mortgage
Loan Documents, are required to be deposited into escrow or into a reserve to be
used for a specific purpose (e.g., tax and insurance escrows).

“Breakage Costs”: Any amount or amounts as shall compensate the Purchaser or any
Affected Party for any loss, cost or expense incurred by the Purchaser or any
Affected Party (as determined by the Purchaser in its discretion) as a result of
a prepayment by the Seller or the Guarantors of all or any portion of any
Purchase Price and any losses, costs and/or expenses that the Purchaser or any
Affected Party may sustain or incur arising from the reemployment of funds
obtained by the Purchaser or any Affected Party hereunder or from fees payable
to terminate the deposits from which such funds were obtained.

“Bridge Loan”: A performing Whole Loan that is otherwise an Eligible Asset
except that the Underlying Mortgaged Property is not stabilized or is otherwise
considered to be in a transitional state, which exceptions shall be disclosed in
writing to the Purchaser and such exceptions must be acceptable to the Purchaser
in its discretion, which acceptance may, in the Purchaser ’s discretion, be
conditioned on additional terms, conditions and requirements with respect to
such Bridge Loan.

“Business Day”: Any day other than a Saturday or a Sunday on which (a) banks are
not required or authorized to be closed in Minneapolis, Minnesota or Charlotte,
North Carolina, and (b) if the term “Business Day” is used in connection with
the determination of the Eurodollar Rate, dealings in United States dollar
deposits are carried on in the London interbank market.

“Capital Lease Obligations”: For any Person and its Consolidated Subsidiaries,
all obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) Property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP, and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

“Cash Collateral”: The cash received by the Purchaser in satisfaction of a
Margin Deficit or as Income on Purchased Assets.

“Class”: A Mortgage Asset’s or Purchased Asset’s, as applicable, classification
as a Whole Loan, Junior Interest, Mezzanine Loan or Bridge Loan.

“Closing Date”: June 15, 2006.

“Code”: The Internal Revenue Code of 1986, as amended from time to time.

“Collection Account”: The account identified on Schedule 2 established in the
name of the Purchaser into which all Income and Cash Collateral shall be
deposited, which account shall be subject to the Account Control Agreement.

“Commercial Real Estate”: Any real estate included in the definition of Type.

“Commercial Real Estate Loan”: Any loan secured directly or indirectly by
Commercial Real Estate or, as applicable, ownership interests in an entity that
owns, directly or indirectly, Commercial Real Estate.

“Compliance Certificate”: A certificate in the form attached to this Agreement
as Exhibit VI duly executed by the Seller and the Guarantors.

“Confirmation”: A purchase confirmation in the form attached to this Agreement
as Exhibit I duly executed, completed and delivered by the Seller in accordance
with the provisions of Subsection 2.2(c) of this Agreement.

“Consolidated Subsidiaries”: As of any date and any Person, any and all
Subsidiaries or other entities that are consolidated with such Person in
accordance with GAAP.

“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its Property is bound or is subject.

“Current Appraisal”: An appraisal dated within twelve (12) months of the date of
determination; provided, however, (i) in the case of the valuation of an
Underlying Mortgaged Property, such appraisal shall be a FIRREA Appraisal and
(ii) in the case of the valuation of a Eligible Asset or Purchased Asset, as
applicable, such appraisal shall be from a nationally recognized appraisal firm
(other than the Seller, the Guarantors, the Pledgor or any other Repurchase
Party) (A) with substantial experience valuing assets similar in type, size and
structure to the Eligible Asset or Purchased Asset, as applicable, in question,
(B) having substantial familiarity with the market for such Eligible Asset or
Purchased Asset, as applicable, and (C) that is otherwise acceptable to the
Purchaser in its discretion.

“Custodial Agreement”: That Custodial Agreement, dated as of even date herewith,
by and among the Purchaser, the Seller and the Custodian, as the same shall be
amended, modified, waived, supplemented, extended, replaced or restated from
time to time.

“Custodial Fee Letter”: The fee agreement between the Seller and the Custodian
providing for the Seller’s payment of the Custodian’s fees and expenses under
the Custodial Agreement, as such agreement may be amended, modified, waived,
supplemented, extended, restated or replaced from time to time.

“Custodial Identification Certificate”: Defined in the Custodial Agreement.

“Custodian”: Wells Fargo Bank, National Association, and its successor in
interest as the custodian under the Custodial Agreement, and any successor
Custodian under the Custodial Agreement.

“Debt Service Coverage Ratio” or “DSCR”: With respect to any Eligible Asset or
Purchased Asset, as applicable, as of any date of determination, for the period
of time to be determined by the Purchaser in its discretion (it being understood
that it is the Purchaser ’s intent to make the determination based on the period
of twelve (12) consecutive complete calendar months preceding such date (or, if
such Eligible Asset or Purchased Asset, as applicable, was originated less than
twelve (12) months from the date of determination, the number of months from the
date of origination), the ratio of (a) the aggregate Net Cash Flow in respect of
the Underlying Mortgaged Properties relating to such Eligible Asset or Purchased
Asset, as applicable, for such period plus any interest reserves held by the
Seller with respect to Eligible Asset or Purchased Asset, as applicable, to
(b) the sum of (i) the aggregate amount of all amounts due for such period in
respect of all indebtedness that was outstanding from time to time during such
period that is secured, directly or indirectly, by such Underlying Mortgaged
Properties (including, without limitation, by way of a pledge of the equity of
the owner(s) of such Underlying Mortgaged Properties) or that is otherwise owing
by the owner(s) of such Underlying Mortgaged Properties, including, without
limitation, all scheduled principal and/or interest payments due for such period
in respect of each Eligible Asset or Purchased Asset, as applicable, that is
secured or supported by such Underlying Mortgaged Properties plus (ii) the
amount of all Ground Lease payments to be made in respect of such Underlying
Mortgaged Properties during such period, as any of the foregoing elements of
DSCR may be adjusted by the Purchaser as determined by the Purchaser in its
discretion; provided, however, that, with respect to Junior Interests, Mezzanine
Loans and Bridge Loans that are also Junior Interests or Mezzanine Loans, all
such calculations shall be made taking into account any senior or pari passu
debt or other obligations, including debt or other obligations secured directly
or indirectly by the applicable Underlying Mortgaged Property; provided,
further, however, the DSCR shall not be less than the Minimum DSCR.

“Default”: Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

“Defaulted Mortgage Asset”: Any Mortgage Asset or Purchased Asset, as
applicable, (a) that is sixty (60) days or more delinquent under the terms of
the Mortgage Loan Documents, (b) for which there is a breach of any of the
representations and warranties set forth in Article IV of this Agreement (to the
extent any such representation or warranty relates to Mortgage Assets or
Purchased Assets or the Purchaser’s rights or remedies with respect thereto) or
in Schedule 1 of this Agreement, (c) for which there is a non–monetary default
under the related Mortgage Loan Documents, (d) as to which a Borrower has
entered into or consented to a bankruptcy, appointment of a receiver or
conservator or a similar Insolvency Proceeding, or a Borrower has become the
subject of a decree or order for any such proceedings which shall have remained
in force undischarged or unstayed for a period of forty–five (45) days, (e) as
to which a Borrower admits in writing its inability to pay its debts generally
as they become due, files a petition to take advantage of any applicable
insolvency or reorganization statute, makes an assignment for the benefit of its
creditors, or voluntarily suspends payment of its obligations, (f) as to which
the Seller, the Guarantors, the Pledgor, any other Repurchase Party, a Servicer
or a PSA Servicer shall have received notice of the foreclosure or proposed
foreclosure of any Lien on the related Underlying Mortgaged Property, or (g) as
to which a Borrower has defaulted or failed to perform or observe a material
term, covenant, duty or condition in the Mortgage Loan Documents not referred to
above and such default or failure has remained uncured for a period of
sixty (60) days and, in the Purchaser’s judgment, is likely to have a material
and adverse affect on the value of the Mortgage Asset or Purchased Asset, as
applicable, the related Underlying Mortgaged Property or other Property or the
priority of the security interest on such Underlying Mortgaged Property or other
Property.

“Delinquent Mortgage Asset”: A Mortgage Asset or Purchased Asset, as applicable,
that is thirty (30) or more days, but less than sixty (60) days, delinquent in
the payment of principal, interest, fees, distributions or any other amounts
payable under the related Mortgage Loan Documents.

“Derivatives Contract”: Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross–currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

“Derivatives Termination Value”: Means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark–to–market value(s) for such Derivatives
Contracts, as determined based upon one or more mid–market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Purchaser).

“Dollars” and “$”: Lawful money of the United States of America.

“Due Diligence Costs”: Defined in Section 13.21.

“Due Diligence Review”: The performance by the Purchaser of any or all of the
reviews permitted under Section 13.21 or otherwise under this Agreement with
respect to any or all of the Purchased Items, the Seller, the Guarantors or the
Pledgor as desired by the Purchaser in its discretion from time to time.

“Electronic Transmission”: The delivery of information and executed documents in
an electronic format acceptable to the applicable recipient thereof.

“Eligible Asset”: A Mortgage Asset or Purchased Asset, as applicable, that as of
any date of determination: (a) satisfies the definition of Mortgage Asset or
Purchased Asset, as applicable; (b) satisfies each of the applicable
representations and warranties set forth in Section 4.1 of this Agreement (to
the extent any such representation or warranty relates to Mortgage Assets or
Purchased Assets or the Purchaser’s rights or remedies with respect thereto), in
Schedule 1 hereto, the Mortgage Loan Documents and/or in any statement made or
information provided to the Purchaser with respect to such Mortgage Asset or
Purchased Asset; (c) is not a Defaulted Mortgage Asset or Delinquent Mortgage
Asset; (d) with respect to the portion of such Mortgage Asset to be acquired or,
in the case of Purchased Assets, acquired by the Purchaser, the funding
obligations have been satisfied in full and there is no unfunded commitment with
respect thereto; (e) has been approved in writing by the Purchaser in its
discretion; (f) has an LTV not in excess of the Maximum LTV; (g) has a DSCR
equal to or greater than the Minimum DSCR; (h) is not a construction loan;
(i) is not a loan to an operating business (other than a hotel); (j) in the case
a Ground Lease, the Ground Lease has a remaining term of no less than
twenty (20) years from the Purchase Date; (k) in the case of any Mortgage Asset
the Mortgage Property for which is a hotel, that hotel must be a national flag
hotel; (l) the Underlying Mortgage Property and the Borrower and its Affiliates
are domiciled in the United States; (m) such Mortgage Asset is denominated and
payable in Dollars; (n) the Borrower is not a Prohibited Person; and (o) does
not involve an equity or similar interest by the Seller, the Guarantors, the
Pledgor or any other Repurchase Party that would result in (i) a conflict of
interest, potential conflict of interest or the appearance of a conflict of
interest or (ii) an affiliation with a Borrower under the terms of the Mortgage
Loan Documents and the loss or impairment of any material rights of the Seller;
provided, however, the Seller must disclose to the Purchaser prior to the
Purchase Date all equity or similar interests held or to be held by the Seller,
the Guarantors, the Pledgor or any other Repurchase Party regardless of whether
it satisfies any of the foregoing clauses (p)(i) or (ii); provided, however,
notwithstanding a Mortgage Asset’s or Purchased Asset’s, as applicable, failure
to conform to the criteria set forth above, the Purchaser may, in its discretion
and subject to such terms, conditions and requirements as the Purchaser may
require in its discretion, designate in writing any such non–compliant Mortgage
Asset or Purchased Asset, as applicable, as an Eligible Asset, which designation
(1) may include a temporary or permanent waiver of one (1) or more Eligible
Asset requirements and (2) shall not be deemed a waiver of the requirement that
all other Purchased Assets and Mortgage Assets must be Eligible Assets
(including any assets that are similar or identical to the Mortgage Asset or
Purchased Asset subject to the waiver).

“Engagement Letter”: The Letter Agreement, dated June 2, 2006, between the
Seller and/or one (1) or more Guarantors and the Purchaser.

“Environmental Laws”: Any and all Applicable Laws and all other foreign,
federal, state and local laws, statutes, ordinances, rules, regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of hazardous materials. Environmental Laws include, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (“CERCLA”), as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §9601 et seq., the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §6901 et
seq., the Hazardous Material Transportation Act, as amended, 49 U.S.C. §1501 et
seq., the Federal Water Pollution Control Act, as amended by the Clean Water Act
of 1977, 33 U.S.C. §1251 et seq., the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act of 1976, 15 U.S.C. §2601 et seq., the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §1101 et seq., the
Clean Air Act of 1966, as amended, 42 U. S. C. §7401 et seq., the National
Environmental Policy Act of 1969, 42 U.S.C. §4321, the River and Harbour Act of
1899, 33 U.S.C. §401 et seq., the Endangered Species Act of 1973, as amended, 16
U.S.C. §1531 et seq., the Occupational Safety and Health Act of 1970, as
amended, 29 U.S.C. §651 et seq., the Safe Drinking Water Act of 1974, as
amended, 42 U.S.C. §201 et seq., and the Environmental Protection Agency’s
regulations relating to underground storage tanks, 40 C.F.R. Parts 280 and 281,
and the rules and regulations under each of the foregoing, each as amended,
modified, waived, supplemented, extended, restated or replaced from time to
time.

“Equity Interests”: With respect to any Person, any share, interest,
participations and other equivalent (however denominated) of capital stock of
(or other ownership, equity or profit interests in) such Person, any warrant,
option or other right for the purchase or other acquisition from such Person of
any share of capital stock of (or other ownership, equity or profit interests
in) such Person, any security convertible into or exchangeable for any share of
capital stock of (or other ownership, equity or profit interests in) such Person
or warrant, right or option for the purchase or other acquisition from such
Person of such shares (or such other interests), and any other ownership or
profit interest in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such share, warrant, option, right or other interest is authorized or
otherwise existing on any date of determination.

“ERISA”: The Employee Retirement Income Security Act of 1974 and the regulations
promulgated and rulings issued thereunder, as each of the foregoing are amended
from time to time.

“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Seller or the Guarantors, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Seller or the Guarantors, or (c) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Code) as the Seller, the
Guarantors, any corporation described in clause (a) above or any trade or
business described in clause (b) above.

“Eurocurrency Liabilities”: Defined in Regulation D of the Board of Governors of
the Federal Reserve System, as in effect and amended from time to time.

“Eurodollar Disruption Event”: The occurrence of any of the following: (a) the
Purchaser or any other Affected Party has determined that it would be contrary
to law or to the directive of any central bank or other Governmental Authority
(whether or not having the force of law) to obtain United States dollars in the
London interbank market to fund any Transaction, (b) the inability, for any
reason, of the Purchaser or any other Affected Party to determine the Adjusted
Eurodollar Rate, (c) the Purchaser or any other Affected Party shall have
determined that the rate at which deposits of United States dollars are being
offered to the Purchaser or any other Affected Party in the London interbank
market does not accurately reflect the cost to the Purchaser or such other
Affected Party of making, funding or maintaining any Transaction, or (d) the
inability of the Purchaser or any other Affected Party to obtain United States
dollars in the London interbank market to make, fund or maintain any
Transaction.

“Eurodollar Period”: With respect to any Transaction, (i) initially, the period
commencing on the Purchase Date with respect to such Transaction and ending on
the earlier of (x) the related Repurchase Date and (y) the first Payment Date
following the Purchase Date, and (ii) thereafter, each period commencing on the
day following the last day of the preceding Eurodollar Period applicable to such
Transaction and ending on the earliest of (x) the related Repurchase Date,
(y) the date that is one–month thereafter, or (z) the Facility Maturity Date.

“Eurodollar Rate”: With respect to each Eurodollar Period during which a
Transaction is outstanding, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) equal to the rate appearing at page 3750 (or any
successor page) of the Telerate Screen as the London interbank offered rate for
deposits in Dollars at or about 9:00 a.m., Charlotte, North Carolina time,
three (3) Business Days prior to the beginning of such Eurodollar Period (and if
such date is not a Business Day, the Eurodollar Rate in effect on the Business
Day immediately preceding such date), for a term comparable to such Eurodollar
Period, or, if no such rate appears on Telerate page 3750 (or any successor
page) at such time and day, then the Eurodollar Rate shall be determined by
Wachovia at its principal office in Charlotte, North Carolina as its rate (each
such determination, absent manifest error, to be conclusive and binding on all
parties hereto and their successors and assignees) at which thirty (30) day
deposits in United States Dollars are being, have been, or would be offered or
quoted by Wachovia to major banks in the applicable interbank market for
Eurodollar deposits at or about 11:00 a.m. on such day. The Purchaser’s
determination of Eurodollar Rate shall be conclusive upon the parties absent
manifest error on the part of the Purchaser.

“Eurodollar Reserve Percentage”: For any period means the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any basic, emergency, supplemental, marginal or other
reserve requirements) with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term equal to the applicable
Eurodollar Period.

“Event of Default”: Defined in Section 10.1.

“Excepted Persons”: Defined in Subsection 13.13(a).

“Exception”: Defined in the Custodial Agreement.

“Exchange Act”: The Securities Exchange Act of 1934, as amended from time to
time.

“Facility”: The facility evidenced by and the Transactions contemplated under
the Repurchase Documents.

“Facility Maturity Date”: Subject to Article X, the earlier of (a) September 13,
2006, or (b) the date on which this Agreement shall terminate in accordance with
the provisions hereof or by operation of Applicable Law.

“Facility Period”: The period commencing on the Closing Date and terminating on
the Funding Expiration Date.

“FDIA”: Defined in Subsection 13.20(b).

“FDICIA”: Defined in Subsection 13.20(d).

“Federal Funds Rate”: For any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Purchaser (or, if such
day is not a Business Day, for the next succeeding Business Day), or, if, for
any reason, such rate is not available on any day, the rate determined, in the
sole opinion of the Purchaser, to be the rate at which overnight federal funds
are being offered in the national federal funds market at 9:00 a.m.

“Financial Covenants”: The financial covenants set forth in Subsection 5.1(t) of
this Agreement.

“Fitch”: Fitch Ratings, Inc.

“Funding Expiration Date”: Subject to Article X, the earlier of (i) August 14,
2006, as such date may, upon the written request of the Seller, be extended by
the Purchaser in its discretion; provided, however, any such extension shall not
exceed fifteen (15) days from the original Funding Expiration Date set forth in
this clause (i), and (ii) the date on which the Funding Expiration Date shall
occur in accordance with the provisions hereof or by operation of law.

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.

“Governing Documents”: As to any Person, as applicable, the articles or
certificate of incorporation or formation, by–laws, limited liability company
agreement, general partnership agreement, limited partnership agreement, trust
agreement, joint venture agreement, resolutions and or other applicable
organizational or governing documents of such Person.

“Governmental Authority”: Any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any Person, body or entity exercising executive,
legislative, judicial, quasi–judicial, quasi–legislative, regulatory or
administrative functions of or pertaining to government, any court or arbitrator
having jurisdiction over such Person, any of its Affiliates or Subsidiaries or
any of its Properties, any stock exchange on which shares of stock of such
Person are listed or admitted for trading and any accounting board or authority
(whether or not a part of government) that is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic.

“Ground Lease”: With respect to any Commercial Real Estate Loan for which the
Borrower has a leasehold interest in the related Underlying Mortgaged Property
or space lease within such Underlying Mortgaged Property, the lease agreement
creating such leasehold interest.

“Guarantee Obligation”: Means, as to any Person (the “guaranteeing person”),
without duplication, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of the obligations for which the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends, Contractual Obligation, Derivatives Contract or other obligations or
other indebtedness (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation); provided,
however, that in the absence of any such stated amount or stated liability, the
amount of such Guarantee Obligation shall be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as reasonably determined by
such Person in good faith.

“Guarantor”: Individually and collectively as the context requires, Municipal
Mortgage & Equity, LLC, a Delaware limited liability company, and any other
Person that becomes a Guarantor under the Repurchase Documents, together with
each of their successors and permitted assigns. Each Guarantor is and shall be
jointly and severally liable for all Obligations under the terms of the
Guaranty.

“Guaranty”: The Guaranty, dated as of even date herewith, executed by the
Guarantors in favor of the Purchaser, as such agreement is amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.

“Income”: With respect to each Purchased Item and to the extent of the Seller’s
or the holder’s interest therein, at any time, all of the following: all
payments, collections, prepayments, recoveries, proceeds (including, without
limitation, insurance and condemnation proceeds) and all other payments or
amounts of any kind or nature whatsoever paid, received, collected, recovered or
distributed on, in connection with or in respect of the Purchased Asset, the
Purchased Items, the Pledged Collateral or any other collateral for the
Obligations under the Facility, including, without limitation, principal
payments, interest payments, principal and interest payments, prepayment fees,
extension fees, exit fees, defeasance fees, transfer fees, late charges, late
fees and all other fees or charges of any kind or nature, premiums, yield
maintenance charges, penalties, default interest, dividends, gains, receipts,
allocations, rents, interests, profits, payments in kind, returns or repayment
of contributions and all other distributions, payments and other amounts of any
kind or nature whatsoever payable thereon, in connection therewith, or with
respect thereto, together with amounts received from any Interest Rate
Protection Agreement; provided, however, Income shall not include any Borrower
Reserve Payments unless the Seller, a Servicer or a PSA Servicer has exercised
rights with respect to such payments under the terms of the related Mortgage
Loan Documents, the Servicing Agreements or the Pooling and Servicing
Agreements, as applicable.

“Increased Costs”: Any amounts required to be paid by the Seller to the
Purchaser or any Affected Party pursuant to Section 2.10.

“Indebtedness”: Means, with respect to any Person, including such Person’s
Consolidated Subsidiaries at the time of computation thereof, all of the
following (without duplication): (a) all obligations of such Person in respect
of money borrowed (including without limitation principal, interest, assumption
fees, prepayment fees, yield maintenance charges, penalties, exit fees,
contingent interest and other monetary obligations whether choate or inchoate);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, letters of credit or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered, or
(iv) in connection with the issuance of preferred equity or trust preferred
securities; (c) Capital Lease Obligations of such Person; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off–Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatory Redeemable Stock issued by such Person or any other Person (inclusive
of forward equity contracts), valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) as
applicable, all obligations of such Person (but not the obligation of others) in
respect of any keep well arrangements, credit enhancements, contingent or future
funding obligations under any Eligible Asset or any obligation senior to the
Eligible Asset, unfunded interest reserve amount under any Eligible Asset or any
obligation that is senior to the Eligible Asset, purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatory Redeemable Stock)); (h) net obligations under any Derivative Contract
not entered into as a hedge against existing indebtedness, in an amount equal to
the Derivatives Termination Value thereof; (i) all indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities and other similar exceptions to recourse liability
(but not exceptions relating to bankruptcy, insolvency, receivership or other
similar events)); (j) all indebtedness of another Person secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien (other than certain Permitted Liens) on
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
obligation; provided, however, if such Person has not assumed or become liable
for the payment of such indebtedness, then for the purposes of this definition
the amount of such indebtedness shall not exceed the market value of the
property subject to such Lien).

“Indemnified Amounts”: Defined in Subsection 11.1(a).

“Indemnified Party” or “Indemnified Parties”: Defined in Subsection 11.1(a).

“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its assets or Property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
Property, or ordering the winding–up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) consecutive days; or (b) the commencement by such Person of a
voluntary case under any applicable Insolvency Law now or hereafter in effect,
or the consent by such Person to the entry of an order for relief in an
involuntary case under any such law, or the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its assets or Property, or the making by such Person of any
general assignment for the benefit of creditors, or the failure by such Person
generally to pay its debts as such debts become due, or the taking of action by
such Person in furtherance of any of the foregoing.

“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments or similar debtor relief laws
from time to time in effect affecting the rights of creditors generally.

“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

“Instrument”: Any “instrument” (as defined in Article 9 of the UCC), other than
an instrument that constitutes part of chattel paper.

“Interest Rate Protection Agreement”: With respect to any or all of the Mortgage
Assets and Purchased Assets, as applicable, (i) any Derivatives Contract
required under the terms of the related Mortgage Loan Documents providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies, and
acceptable to the Purchaser in its discretion, which Interest Rate Protection
Agreement shall be performed, maintained and in place in accordance with the
terms of the Mortgage Loan Documents, and (ii) any Derivatives Contract put in
place by the Seller, any Guarantor, the Pledgor or any other Repurchase Party
with respect to any Eligible Asset or Purchased Asset, as applicable, which
Interest Rate Protection Agreement shall be performed, maintained and in place
during the time the related Purchased Asset is subject to a Transaction under
this Agreement.

“Junior Interest”: (a) A senior, pari passu or junior participation interest in
a performing Commercial Real Estate Loan or (b) a “subordinate note” or
“certificate” in an “A/B” or similar structure in a performing Commercial Real
Estate Loan, in each case where the Underlying Mortgaged Property is stabilized
(as determined by the Purchaser in its discretion).

“Junior Interest Documents”: The original Participation Certificate, original
Participation Agreement and originals of any other tangible evidence of such
Junior Interest, as applicable.

“Late Payment Fee”: Defined in Subsection 2.4(a).

“Lead Based Paint”: Paint containing more than 0.5% lead by dry weight.

“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).

“Loan–to–Value Ratio” or “LTV”: With respect to any Eligible Asset or Purchased
Asset, as applicable, as of any date of determination, the ratio of the
outstanding principal amount of such Eligible Asset or Purchased Asset, as
applicable, to the market value of the related Underlying Mortgaged Property at
such time, as determined by the Purchaser in its discretion based on such
sources of information as the Purchaser may determine to rely on in its
discretion; provided, however, that, with respect to Junior Interests, Mezzanine
Loans and Bridge Loans that are also Junior Interests or Mezzanine Loans, all
such calculations shall be made taking into account any senior or pari passu
debt or other obligations, including debt or other obligations secured directly
or indirectly by the applicable Underlying Mortgaged Property; provided,
further, however, the LTV shall not exceed the Maximum LTV.

“Mandatory Redeemable Stock”: Means, with respect to any Person and any
Subsidiary thereof, any Equity Interests of such Person which by the terms of
such Equity Interests (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable), upon the happening
of any event or otherwise (a) matures or is required to be redeemed, pursuant to
a sinking fund obligation or otherwise (other than any Equity Interest to the
extent redeemable in exchange for common stock or other equivalent common Equity
Interests), (b) is convertible into or exchangeable or exercisable for
Indebtedness or Mandatory Redeemable Stock, or (c) is redeemable at the option
of the holder thereof, in whole or in part (other than any Equity Interests
which is redeemable solely in exchange for common stock or other equivalent
common Equity Interests); in each case, on or prior to the Facility Maturity
Date.

“Margin Base”: On any day, the aggregate Asset Value of all Purchased Assets or
certain specified Purchased Assets, as applicable.

“Margin Correction Deadline”: 3:00 p.m. on the first (1st) Business Day after
any Margin Deficit Notice is delivered by the Purchaser, unless such deadline is
extended pursuant to Section 2.5 of this Agreement.

“Margin Deficit”: Defined in Section 2.5.

“Margin Deficit Notice”: A notice from the Purchaser to the Seller to eliminate
a Margin Deficit in the form of Exhibit VII attached hereto.

“Market Value”: As of any date in respect of any Eligible Asset or Purchased
Asset, as applicable, the price at which such Eligible Asset or Purchased Asset,
as applicable, could readily be sold, as determined by the Purchaser in its
discretion based on such sources and information (if any) as the Purchaser may
determine to rely on in its discretion (which value may be determined to be
zero), as such Market Value may be adjusted at any time by the Purchaser as the
Purchaser determines in its discretion.

“Material Adverse Effect”: A material adverse effect on (a) the Property,
assets, business, operations, financial condition, credit quality or prospects
of the Seller, the Guarantors or the Pledgor, (b) the ability of the Seller, any
Guarantor and/or the Pledgor to perform its obligations under any of the
Mortgage Loan Documents or the Repurchase Documents to which it is a party,
(c) the validity or enforceability of any of the Repurchase Documents, the
Mortgage Loan Documents or any security interest granted hereunder or
thereunder, (d) the rights and remedies of the Purchaser under any of the
Repurchase Documents or Mortgage Loan Documents, (e) the timely payment of any
amounts payable under the Repurchase Documents or Mortgage Loan Documents,
(f) any Eligible Asset or Purchased Asset or the Asset Value, rating (if
applicable) or liquidity of one (1) or more Mortgage Assets or the Purchased
Assets, as applicable, (g) the Purchased Items, the Pledged Collateral or any
collateral securing any obligations under any Repurchase Document, or (h) the
perfection and priority of any Lien granted under any of the Repurchase
Documents or Mortgage Loan Documents.

“Materials of Environmental Concern”: Any mold, petroleum (including, without
limitation, crude oil or any fraction thereof), petroleum products or
by-products (including, without limitation, gasoline), or any hazardous, toxic
or harmful substances, materials, wastes, pollutants or contaminants, defined as
such in or regulated under any Environmental Law, including, without limitation,
asbestos, asbestos containing materials, polychlorinated biphenyls,
urea-formaldehyde insulation, radioactive materials, Lead Based Paint, Toxic
Mold, flammable explosives and radon.

“Maximum Amount”: $260,000,000; provided, however, on and after the earlier of
the Funding Expiration Date and the Facility Maturity Date, the Maximum Amount
shall mean the aggregate Purchase Price outstanding for all Transactions.

“Maximum LTV”: 80%; provided, however, with respect to Junior Interests,
Mezzanine Loans and Bridge Loans that are Junior Interests or Mezzanine Loans,
the Maximum LTV shall take into account any senior or pari passu debt or other
obligations, including debt or other obligations secured directly or indirectly
by the applicable Underlying Mortgaged Property.

“Mezzanine Loan”: A performing mezzanine loan secured by a first priority
perfected lien and pledge of the Equity Interest of the Person that owns
directly or indirectly income producing Commercial Real Estate that is
performing; provided, however, on a case by case basis, and in the Purchaser ’s
discretion and subject to such terms, conditions and requirements as the
Purchaser may require in its discretion, the Purchaser may (but is not required
to) consider purchasing a Mezzanine Loan that is secured by less than all of the
Equity Interest of the Person that owns directly or indirectly income producing
Commercial Real Estate.

“Mezzanine Note”: The original executed promissory note or other tangible
evidence of Mezzanine Loan indebtedness.

“Minimum DSCR”: 1.00x; provided, however, with respect to Junior Interests,
Mezzanine Loans and Bridge Loans that are Junior Interests or Mezzanine Loans,
the Minimum DSCR shall take into account any senior or pari passu debt or other
obligations, including debt or other obligations secured directly or indirectly
by the applicable Underlying Mortgaged Property.

“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.

“Mortgage”: Each mortgage, assignment of rents, security agreement and fixture
filing, or deed of trust, assignment of rents, security agreement and fixture
filing, or similar instrument creating and evidencing a Lien on real property
and other property and rights incidental thereto.

“Mortgage Asset”: A Whole Loan, a Junior Interest, a Mezzanine Loan or a Bridge
Loan, (i) the Underlying Mortgaged Property for which is included in the
categories for Types of Mortgage Assets, (ii) that is listed on a Confirmation
and (iii) for which the Custodian has been instructed by the Seller to hold the
related Mortgage Loan Documents for the Purchaser pursuant to the Custodial
Agreement; provided, however, Mortgage Assets shall not include any Retained
Interest (if any).

“Mortgage Asset File”: Defined in the Custodial Agreement.

“Mortgage Asset File Checklist”: Defined in the Custodial Agreement.

“Mortgage Loan Documents”: Defined in the Custodial Agreement.

“Mortgage Note”: The original executed promissory note or other evidence of the
Indebtedness of a Borrower with respect to an Eligible Asset or Purchased Asset,
as applicable.

“Mortgaged Property”: The Commercial Real Estate (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
the Mortgage Loan Documents or any other note, certificate or debt instrument.

“Mortgagee”: The record holder of a Mortgage Note secured by a Mortgage.

“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five (5) years contributed to by the Seller, any Guarantor or any
ERISA Affiliate of the foregoing on behalf of its employees.

“Net Cash Flow”: With respect to any Underlying Mortgaged Property, for any
period, the net income (or deficit) attributable to such Underlying Mortgaged
Property for such period, determined in accordance with GAAP, less the amount of
all (a) capital expenditures incurred, (b) reserves established, (c) leasing
commissions paid (other than commissions paid from reserves held under the
Mortgage Loan Documents) and (d) tenant improvements paid during such period
(other than tenant improvements paid from reserves held under the Mortgage Loan
Documents) in each case attributable to such Underlying Mortgaged Property, plus
all non–cash charges deducted in the calculation of such net income.

“Non–Recourse Indebtedness”: Means, with respect to any Person, indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to non–recourse provisions (but not exceptions relating
to bankruptcy, insolvency, receivership or other similar events)) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such indebtedness.

“Non–Table Funded Purchased Asset”: A Purchased Asset that is not a Table Funded
Purchased Asset.

“Non–Wachovia Assets”: Any Mortgage Asset issued, originated or extended by a
Person other than Wachovia, Wachovia Corporation or an Affiliate of Wachovia or
Wachovia Corporation.

“Obligations”: Defined in Subsection 8.1(b).

“OFAC”: The U.S. Department of the Treasury’s Office of Foreign Assets Control.

“OFAC Regulations”: The regulations promulgated by OFAC.

“Off–Balance Sheet Obligations”: With respect to any Person and its Consolidated
Subsidiaries as of any date of determination thereof, without duplication and to
the extent not included as a liability on the consolidated balance sheet of such
Person and its Consolidated Subsidiaries in accordance with GAAP: (a) the
monetary obligations under any financing lease or so–called “synthetic,” tax
retention or off–balance sheet lease transaction which, upon the application of
any Insolvency Laws to such Person or any of its Consolidated Subsidiaries,
would be characterized as indebtedness; (b) the monetary obligations under any
sale and leaseback transaction which does not create a liability on the
consolidated balance sheet of such Person and its Consolidated Subsidiaries; or
(c) any other monetary obligation arising with respect to any other transaction
which (i) is characterized as indebtedness for tax purposes but not for
accounting purposes in accordance with GAAP or (ii) is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the consolidated balance sheet of such Person and its Consolidated Subsidiaries
(for purposes of this clause (c), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).

“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Seller, a Guarantor or the Pledgor, as applicable.

“Operating Account”: The account of the Seller set forth on Schedule 2 hereto.

“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are acceptable to the Purchaser in its discretion.

“Originator”: With respect to each Mortgage Asset, the Person who originated
such Mortgage Asset.

“Participation Agreement”: With respect to any Junior Interest, any executed
participation agreement, sub-participation agreement, servicing, intercreditor
or administrative agreement or any agreement that is similar to any of the
foregoing agreements under which the Junior Interest is created, evidenced,
issued, serviced, administered and/or guaranteed.

“Participation Certificate”: With respect to any Junior Interest, an executed
certificate, note, instrument or other document representing the interest,
participation interest or sub-participation interest granted under a
Participation Agreement.

“Payment Date”: The 20th day of each calendar month, or, if such day is not a
Business Day, the next Business Day.

“PBGC”: The Pension Benefit Guaranty Corporation or any entity succeeding to any
or all of its functions under ERISA.

“Pension Plans”: Defined in Subsection 4.1(q).

“Permitted Investments”: Investments of any one or more of the following types:

(a) marketable obligations of the United States, the full and timely payment of
which are backed by the full faith and credit of the United States of America
and that have a maturity of not more than 270 days from the date of acquisition;

(b) marketable obligations, the full and timely payment of which are directly
and fully guaranteed by the full faith and credit of the United States and that
have a maturity of not more than 270 days from the date of acquisition;

(c) bankers’ acceptances and certificates of deposit and other interest–bearing
obligations (in each case having a maturity of not more than 270 days from the
date of acquisition) denominated in Dollars and issued by any bank with capital,
surplus and undivided profits aggregating at least $100,000,000, the short–term
obligations of which are rated of least A–1 by S&P and P–1 by Moody’s;

(d) repurchase obligations with a term of not more than ten (10) days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank of the type described in clause (c) above;

(e) commercial paper rated at least A–1 by S&P and P–1 by Moody’s;

(f) demand deposits, time deposits or certificates of deposit (having original
maturities of no more than 365 days) of depository institutions or trust
companies incorporated under the laws of the United States of America or any
state thereof (or domestic branches of any foreign bank) and subject to
supervision and examination by federal or state banking or depository
institution authorities; provided, however, that at the time such investment, or
the commitment to make such investment, is entered into, the short–term debt
rating of such depository institution or trust company shall be at least A–1 by
S&P and P–1 by Moody’s; and

(g) money market mutual funds possessing the highest available rating from S&P
and Moody’s.

“Permitted Late Securities Filings”: With respect to the Guarantor only, the
Form 10K for the year ending December 31, 2005 and Form 10Q for the quarter
ending March 31, 2005.

“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced: (a) Liens
for federal, state, municipal, local or other Governmental Authority taxes if
such taxes shall not at the time be due and payable, (b) Liens imposed by
Applicable Law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens, arising in the ordinary course of
business securing obligations that are not overdue for a period of more than
thirty (30) days, and (c) Liens granted pursuant to or by the Repurchase
Documents.

“Person”: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or any other type or form of entity.

“Plan”: An employee benefit or other plan established or maintained by any
Seller, any Guarantor or any ERISA Affiliate and covered by Title IV of ERISA,
other than a Multiemployer Plan.

“Pledge and Security Agreement”: The Pledge and Security Agreement, dated as of
the date hereof, between the Purchaser and the Pledgor, as amended, modified,
waived, supplemented, extended, restated or replaced from time to time.

“Pledged Collateral”: Defined in the Pledge and Security Agreement.

“Pledgor”: MMA Capital Corporation, a Michigan corporation, together with its
successors and permitted assigns.

“Pooling and Servicing Agreements”: Any and all pooling and servicing
agreements, trust agreements, indentures or administrative agreements governing
servicing and other matters entered into in connection with a securitization of
an interest that is senior to an Eligible Asset or Purchased Asset, as
applicable, as amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time.

“Post–Default Rate”: In respect of any day a Transaction is outstanding or any
other amount under this Agreement or any other Repurchase Document is not paid
when due to the Purchaser at the stated Repurchase Date or otherwise when due, a
rate per annum determined on a 360 day per year basis during the period from and
including the due date to but excluding the date on which such amount is paid in
full equal to the applicable Rate plus 500 basis points.

“Price Differential”: For each Accrual Period or portion thereof and each
Transaction outstanding, the sum of the products (for each day during such
Accrual Period or portion thereof) of:

                                 
 
                  PR x PPx
    1  
 
                               
 
                            D  
where:
                               
 
  PR     =     the Pricing Rate applicable on such day;

 
  PP     =     the Purchase Price for such Transaction on such day; and

 
    D       =       360,          

provided, however, that (i) no provision of this Agreement shall require the
payment or permit the collection of any Price Differential in excess of the
maximum permitted by Applicable Law and (ii) the Price Differential shall not be
considered paid by any distribution if at any time such distribution is
rescinded or must otherwise be returned for any reason.

“Pricing Rate”: With respect to any Transaction, at any date of determination a
rate per annum equal to the sum of (a) the applicable Rate on such date plus
(b) the applicable Pricing Spread on such date.

“Pricing Spread”: 150 basis points; provided, however, from and after an Event
of Default, the Pricing Spread for each Transaction shall be increased
automatically by an additional 500 basis points (in addition to the 150 basis
points and a change in the Rate as specified in the definition of Rate).

“Prime Rate”: The rate announced by Wachovia from time to time as its prime rate
in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Wachovia in connection with extensions of credit to debtors.

“Prohibited Person”: Means (i) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (ii) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (iii) a Person with whom the Seller, the Guarantors and/or the
Pledgor is prohibited from dealing or otherwise engaging in any transaction by
any Anti–Terrorism Law, (iv) a Person who commits, threatens or conspires to
commit or supports “terrorism” as defined in Executive Order No. 13224, (v) an
agency of the government of, an organization directly or indirectly controlled
by, or a Person resident in, a country that is subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person, (vi) a Person that is named as a “specially designated
national or blocked person” on the most current list maintained or published by
OFAC and available at http://www.treas.gov/offices/eotffc/ofac/sdn.index.html or
at any replacement website or in any other official publication of such list,
and (vii) a Person who is affiliated with a Person described in clauses (i)–(vi)
above.

“Property”: Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed, and whether tangible or intangible.

“PSA Servicer”: A third party servicer (other than the Seller, the Guarantors,
the Pledgor or any Repurchase Party) servicing all or a portion of the Purchased
Assets under a Pooling and Servicing Agreement.

“Purchase Agreement”: Any purchase agreement by and between the Seller and any
third party, including, without limitation, any Affiliate of the Seller,
pursuant to which the Seller has purchased Mortgage Assets subsequently sold to
the Purchaser hereunder.

“Purchase Date”: The date on which Eligible Assets are transferred by the Seller
to the Purchaser.

“Purchase Price”: On each Purchase Date, the price at which Eligible Assets are
transferred by the Seller to the Purchaser, which amount shall be equal to the
Asset Value for each such Eligible Asset on the Purchase Date, decreased by the
amount of any cash transferred by the Seller to the Purchaser pursuant to
Section 2.3 or Section 2.5 hereof or applied to reduce the Seller’s obligations
in respect of principal under Section 2.6 hereof.

“Purchased Assets”: One (1) or more Eligible Assets that are identified in a
Confirmation executed by the Seller and the Purchaser and sold by the Seller to
the Purchaser pursuant to a Transaction in accordance with this Agreement,
including any Additional Purchased Asset.

“Purchased Items”: Defined in Subsection 8.1(a).

“Purchaser”: Individually and collectively as the context requires, Wachovia and
any other Person that becomes a Purchaser under this Agreement and the other
Repurchase Documents, including the successors and assigns of the foregoing;
provided, however, if there is more than one (1) Purchaser, Wachovia shall act
as agent for all Purchasers pursuant to agency provisions to be agreed upon
separately by the Purchaser and the other Purchasers at the time such other
Persons become Purchasers under the Repurchase Documents.

“Purchaser’s Account”: A special account (account number 2070482789126, ABA #
053000219) in the name of the Lev Fin NC maintained at Wachovia.

“Rate”: With respect to any Transaction, at any date of determination, the rate
per annum equal to the Adjusted Eurodollar Rate; provided, however, the Rate for
any Accrual Period shall be the Base Rate if a Eurodollar Disruption Event
occurs or an Event of Default occurs.

“Rating Agency”: Each of S&P, Moody’s, Fitch and any other nationally recognized
statistical rating agency that has been requested to issue a rating in
connection with the matter at issue, including successors of the foregoing.

“Regulations T, U and X”: Regulations T, U and X of the Board of Governors of
the Federal Reserve System (or any successor), as the same may be amended,
modified, waived, supplemented, extended, restated or replaced from time to
time.

“Release”: Any generation, treatment, use, storage, transportation, manufacture,
refinement, handling, production, removal, remediation, disposal, presence or
migration of Materials of Environmental Concern on, about, under or within all
or any portion of any Property or Underlying Mortgaged Property.

“Remedial Work”: Any investigation, inspection, site monitoring, containment,
clean-up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any Property or Underlying Mortgaged
Property of any Materials of Environmental Concern, including any action to
comply with any applicable Environmental Laws or directives of any Governmental
Authority with regard to any Environmental Laws.

“REMIC”: A real estate mortgage investment conduit.

“Reportable Event”: Any of the events set forth in Section 4043(c) of ERISA or a
successor provision thereof, other than those events as to which the notice
requirement has been waived by regulation.

“Repurchase Date”: The earlier of (i) the Facility Maturity Date, or (ii) the
Business Day on which the Seller is to repurchase the Purchased Assets from the
Purchaser, as specified by the Seller and agreed to by the Purchaser in the
related Confirmation, as each such date may be modified by application of the
provisions of Articles II or X of this Agreement.

“Repurchase Documents”: This Agreement, the Custodial Agreement, the Account
Control Agreement, the Guaranty, the Pledge and Security Agreement, each
Assignment, each Confirmation, the Custodial Fee Letter, any UCC Financing
Statements (and amendments thereto or continuations thereof) or any other UCC
financing statements (and amendments thereto or continuations thereof) filed
pursuant to the terms of this Agreement or any other Repurchase Document and any
additional document, certificate, agreement or instrument, the execution of
which is necessary or incidental to or desirable for performing or carrying out
the terms of the foregoing documents, as each of the foregoing documents is
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time.

“Repurchase Obligations”: Defined in Subsection 8.1(b).

“Repurchase Parties”: The collective reference to the Seller, the Guarantors,
the Pledgor and all Subsidiaries and Affiliates of the foregoing.

“Repurchase Price”: The price at which Purchased Assets are to be transferred
from the Purchaser to the Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price outstanding, the accrued and unpaid Price
Differential applicable to each such Transaction as of the date of such
determination plus any related Breakage Costs and other outstanding Aggregate
Unpaids directly related to and owed with respect to such Purchased Asset.

“Responsible Officer”: With respect to any Person, any duly authorized
president, executive vice president, senior vice president or treasurer (or the
equivalent) of such Person (or its sole member, in the case of the Seller) with
direct responsibility for the administration of the Repurchase Documents and
also, with respect to a particular matter, any other duly authorized president,
executive vice president, senior vice president or treasurer (or the equivalent)
to whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

“Retained Interest”: (a) With respect to any Eligible Asset or Purchased Asset,
as applicable, with an unfunded commitment on the part of the Seller, all of the
obligations, if any, to provide additional funding, contributions, payments or
credits with respect to such Eligible Asset or Purchased Asset, as applicable,
(b) all duties, obligations and liabilities of the Seller under any Eligible
Asset or Purchased Asset, as applicable, or any related Interest Rate Protection
Agreement, including but not limited to any payment or indemnity obligations,
and, (c) with respect to any Eligible Asset or Purchased Asset, as applicable,
that is transferred or to be transferred by the Seller to the Purchaser, (i) all
of the obligations, if any, of the agent(s), trustee(s), servicer(s) or other
similar Persons under the documentation evidencing such Eligible Asset or
Purchased Asset, as applicable, and (ii) the applicable portion of the
interests, rights and obligations under the documentation evidencing such
Eligible Asset or Purchased Asset, as applicable, that relate to such portion(s)
of the Indebtedness that is owned by another lender or is being retained by the
Seller pursuant to clause (a) of this definition.

“S&P”: Standard & Poor’s, a division of The McGraw Hill Companies, Inc., and any
successor thereto.

“SEC”: Defined in Subsection 13.19(a).

“Security Agreement”: With respect to any Eligible Asset or Purchased Asset, as
applicable, any contract, instrument or other document related to security for
repayment thereof (other than the related Mortgage, Mortgage Note, Mezzanine
Note or any other note, certificate or instrument) executed by the Borrower
and/or others in connection with such Eligible Asset or Purchased Asset, as
applicable, including, without limitation, any security agreement, UCC financing
statement, Liens, warranties, guaranty, title insurance policy, hazard insurance
policy, chattel mortgage, letter of credit, accounts, bank accounts or
certificates of deposit or other pledged accounts, and any other documents and
records relating to any of the foregoing.

“Seller”: MMA Realty Capital Repurchase Subsidiary, LLC, a Maryland limited
liability company (together with its successors and permitted assigns).

“Seller Asset Schedule”: Defined in the Custodial Agreement.

“Seller–Related Obligations”: Any obligations, liabilities and/or indebtedness
of the Seller, the Guarantors and/or the Pledgor under any other arrangement
between the Seller, the Guarantors and/or the Pledgor on the one hand and the
Purchaser, any Affiliate of the Purchaser and/or any commercial paper conduit
for which the Purchaser or an Affiliate of the Purchaser acts as a liquidity
provider, administrator or agent on the other hand.

“Seller Release Letter”: Defined in the Custodial Agreement.

“Servicer”: A Person (other than the Seller) servicing all or a portion of the
Mortgage Assets or the Purchased Assets, as applicable, under a Servicing
Agreement, which Servicer shall be acceptable to the Purchaser in its
discretion.

“Servicer Account”: Any account established by a Servicer or a PSA Servicer in
connection with the servicing of the Mortgage Assets or the Purchased Assets, as
applicable.

“Servicer Redirection Notice”: A notice in the form of Exhibit V executed by the
Seller and the applicable Servicer, PSA Servicer or other applicable Person,
which shall be delivered to the Purchaser in connection with each Purchased
Asset.

“Servicing Agreement”: An agreement entered into by the Seller and a third party
for the servicing of the Mortgage Assets or the Purchased Assets, as applicable,
the form and substance of which has been approved in writing by the Purchaser in
its discretion.

“Servicing File”: With respect to each Purchased Asset, the file retained by the
Seller consisting of the originals of all documents and agreements that relate
to the Purchased Assets that are not required to be delivered to the Custodian
under the Custodial Agreement and copies of all documents in the Mortgage Asset
File set forth in Section 3.1 of the Custodial Agreement, which Servicing File
shall be held by the Seller and/or the Servicer for and on behalf of the
Purchaser.

“Servicing Records”: Defined in Section 6.1.

“SIPA”: Defined in Subsection 13.19(a).

“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the assets and
Property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair salable value of the assets and Property
of such Person in an orderly liquidation of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person is able to realize
upon its assets and Property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s assets and Property would constitute
unreasonably small capital.

“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time securities or other
ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person.

“Table Funded Purchased Asset”: A Purchased Asset which is sold to the Purchaser
simultaneously with the origination or acquisition thereof, which origination or
acquisition, pursuant to the Seller’s request, is financed with the Purchase
Price and paid directly to a title company, settlement agent or other Person in
trust for the current holder of the Mortgage Asset, in each case, approved in
writing by the Purchaser in its reasonable discretion, for disbursement to the
parties entitled thereto in connection with such origination or acquisition. A
Purchased Asset shall cease to be a Table Funded Purchased Asset after the
Custodian has delivered a Trust Receipt (along with a completed Mortgage Asset
File Checklist attached thereto) to the Purchaser certifying its receipt of the
Mortgage Asset File therefor.

“Table Funded Trust Receipt”: Defined in the Custodial Agreement.

“Taxes”: All present and future taxes (including, without limitation, all ad
valorem, sales (including those imposed on lease rentals), income, use, single
business, gross receipts, value added, intangible transaction privilege,
privilege or license or similar taxes), assessments (including, without
limitation, all assessments for public improvements or benefits, whether or not
commenced or completed prior to the date hereof and whether or not commenced or
completed within the term of this Agreement), ground rents, water, sewer or
other rents and charges, excises, levies, imposts, duties, fees (including,
without limitation, license, permit, inspection, authorization and similar
fees), and all other charges of any Governmental Authority, in each case whether
general or special, ordinary or extraordinary, or foreseen or unforeseen, of
every character in respect of any Person, any Property, any Contractual
Obligation, any Indebtedness, any rent or any other activity, conduct, action or
thing whatsoever (including all interest and penalties on any of the foregoing
and additions thereto).

“Title Exception”: Defined in Schedule 1, Part I.

“Toxic Mold”: Any mold or fungus at any Property which is a type that (i) might
pose a significant risk to human health or the environment or (ii) that would
negatively impact any Property.

“Transaction”: Defined in Section 2.1.

“Transfer Documents” The documents executed by the Seller with respect to a
Purchased Asset which transfer title to such Purchased Asset to the Purchaser,
including, without limitation, an Assignment, any Assignment of Mortgage, UCC–3
assignments and allonges or endorsements of notes or certificates.

“Transferee”: Defined in Section 13.16.

“Transferor”: The seller of mortgage assets under a Purchase Agreement.

“Trust Receipt”: Defined in the Custodial Agreement.

“Type”: With respect to a Mortgage Asset or Purchased Asset, as applicable, the
related Underlying Mortgaged Property’s classification as one of the following:
multifamily, retail, office, industrial, hotel, mobile home park, self–storage
facility or entitled land.

“UCC–9 Policy”: Defined in Part II of Schedule 1 of this Agreement.

“UCC Financing Statement”: Individually and collectively as the context
requires, (i) a financing statement on Form UCC–1 or the proper national UCC
form naming the Purchaser as the “Secured Party” and the Seller or other debtor,
as applicable, as the “Debtor” and describing the Purchased Items and/or other
collateral, as applicable and (ii) a financing statement on Form UCC–1 or the
proper national form naming the Purchaser as the “Secured Party” and the Pledgor
as the “Debtor” and describing the Pledged Collateral and/or other collateral,
as applicable.

“Underlying Mortgaged Property”: (a) In the case of a Whole Loan, the Mortgaged
Property securing the Whole Loan, (b) in the case of a Junior Interest, the
Mortgaged Property securing such Junior Interest (if the Junior Interest is of
the type described in clause (b) of the definition thereof), or the Mortgaged
Property securing the mortgage loan in which such Junior Interest represents a
junior participation (if the Junior Interest is of the type described in
clause (a) of the definition thereof), (c) in the case of a Mezzanine Loan or a
Junior Interest in a Mezzanine Loan, the Mortgaged Property that secures the
senior mortgage loan and (d) in the case of a Bridge Loan, the Mortgaged
Property securing the Whole Loan.

“Underwriting Package”: With respect to any Mortgage Asset, the Underwriting
Package shall include, to the extent applicable, (i) a copy of the Current
Appraisal or, if unavailable, any other recent appraisal, (ii) the current rent
roll, (iii) a minimum of two (2) years of property level financial statements to
the extent available, (iv) the current financial statements of the Borrowers
under the Mortgage Asset, and, if such Mortgage Asset is not a Whole Loan, the
Borrower under the Commercial Real Estate Loan to the extent provided to or
reasonably available to the Seller upon request, (v) the loan documents and
title commitment/policy to be included in the Mortgage Asset File, together with
copies of any appraisals, environmental reports, studies or assessments (to
include, at a minimum, a phase I report), evidence of zoning compliance,
property management agreements, assignments of property management agreements,
contracts, licenses and permits, in each case to the extent in the Seller’s
possession or reasonably available to the Seller, (vi) any financial analysis,
site inspection, market studies, environmental reports and any other diligence
conducted by or provided to the Seller, (vii) any internal document prepared by
the Seller for its evaluation of the Mortgage Asset, and (viii) such further
documents or information as the Purchaser may request in its discretion to the
extent reasonably available to the Seller or any Repurchase Party.

“Uniform Commercial Code” or “UCC”: The Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided, that, if, by reason of
mandatory provisions of Applicable Law, the perfection, priority, effect of
perfection or non–perfection or the effect of priority or the lack of priority
of the security interest in any Purchased Items, the Pledged Collateral or other
collateral for the Facility, as applicable, is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, priority or the effect of perfection or non–perfection or priority
or the lack of priority.

“United States”: The United States of America.

“USA Patriot Act”: The “United and Strengthening America by providing Tools
Required to Intercept and Obstruct Terrorism Act of 2001” (Public Law 107–56),
as amended from time to time.

“Wachovia”: Defined in the Preamble.

“Wachovia Assets”: Any Mortgage Asset or Purchased Asset, as applicable, issued,
originated or extended by Wachovia, Wachovia Corporation or an Affiliate of
Wachovia or Wachovia Corporation.

“Warehouse Lender’s Release Letter”: Defined in the Custodial Agreement.

“Whole Loan”: A performing Commercial Real Estate whole loan secured by a first
priority security interest in stabilized (as determined by the Purchaser in its
discretion) Underlying Mortgaged Property and owed entirely by the Seller, which
Whole Loan includes, without limitation, (i) a Mortgage Note and related
Mortgage and (ii) all right, title and interest of the Seller in and to the
Underlying Mortgaged Property covered by such Mortgage.

(b) Other Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

7